 COOPER INDUSTRIES
 328 NLRB No. 21 
145
Cooper Hand Tools, Division
 of Cooper Industries, 
Inc. and
 United Steelworkers of America, AFLŒ
CIO, CLC.  
Cases 5ŒCAŒ24746, 5ŒCAŒ24938, 5Œ
CAŒ25271, 5ŒCAŒ25436, and 5ŒRCŒ14076
 April 30, 1999 
DECISION AND ORDER 
BY CHAIRMAN 
TRUESDALE AND 
MEMBERS 
LIEBMAN AND 
HURTGEN On March 20, 1996, Administrative Law Judge Frank 
H. Itkin issued the attached
 decision.  The Respondent 
filed exceptions and a supporting brief. The General 
Counsel and the Charging Pa
rty each filed an answering 
brief.  The Respondent filed a reply brief. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 
affirm the judge™s rulings, findings,
1 and conclusions,
2 except as discussed below, and to adopt the recom-
mended Order as modified.
3 1. We find merit in the Respondent™s exception to the 
judge™s finding that it violated
 Section 8(a)(3) and (1) of 
the Act by failing to provide employee John Switzer with 
a wage increase in May 1995.  The credited evidence 

shows that Switzer was not en
titled to a wage increase at 
that time.  We therefore find that the Respondent™s fail-
ure to provide a wage increase was not unlawful.  The 

judge correctly found, howeve
r, that Supervisor Jim 
Diffendarfer violated Section 8(a)(1) by attributing 
Switzer™s failure to receive 
an increase to ﬁthe Union 
business.ﬂ
4 2. We affirm the judge™s fi
ndings that certain conduct 
by three of the Respondent™s hourly paid facilitatorsŠ
Kenneth Grove, Deborah Pelen, and Kenneth HannaŠ
                                                          
 1 The Respondent has excepted to 
some of the judge™s credibility 
findings.  The Board™s established policy is not to overrule an adminis-
trative law judge™s credibility reso
lutions unless the clear preponder-
ance of all the relevant evidence convi
nces us that they are incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 
basis for reversing the findings. 
We also find without merit the Resp
ondent™s allegations of bias on 
the part of the judge. On our full consideration of the record, we find no 
evidence that the judge prejudged the case, made prejudicial rulings, or 

demonstrated bias in his credibility 
resolutions, analysis, or discussion 
of the evidence. 
2 In the absence of exceptions, we adopt pro forma the judge™s find-
ing that Manager David Bowman viol
ated Sec. 8(a)(1) by threatening 
employees the day before the electio
n that bargaining would be futile. 3 We shall modify the judge™s recommended Order in accordance 
with our decision in 
Indian Hills Care Center, 321 NLRB 144 (1996). 
4 We note that the judge incorrectly stated that the Respondent™s 
preelection grant of wage increases and bonuses was ﬁin response to 
solicited employee complaints.ﬂ  Th
is error does not, however, affect 
the conclusion that the Respondent violated Sec. 8(a)(3) and (1) and 
interfered with the election by gr
anting these wage increases and bo-
nuses. 
violated Section 8(a)(1) of the Act.  We find no need, 
however, to pass on the judge™s finding that these indi-
viduals are supervisors with
in the meaning of Section 
2(11) of the Act.
5  For the reasons that follow, we agree 
with the judge™s alternative finding that the hourly paid 
facilitators acted as agents of
 the Respondent within the 
meaning of Section 2(13) of the Act.  With one excep-

tion, discussed below, their misconduct is attributable to 
the Respondent on this basis. 
The Board applies common law principles of agency 
when it examines whether an employee is an agent of the 
employer while making a particular statement or taking a 
particular action.  Under these common law principles, 
the Board may find agency based on either actual or ap-
parent authority to act for the employer.  As to the latter, 

ﬁ[a]pparent authority results from a manifestation by the 
principal to a third party that
 creates a reasonable basis 
for the latter to believe that the principal has authorized 

the alleged agent to perform the acts in question.ﬂ  
Southern Bag Corp
., 315 NLRB 725 (1994).  See also 
Alliance Rubber Co
., 286 NLRB 645, 646 (1987).  The 
test is whether, under all 
the circumstances, employees 
ﬁwould reasonably believe that
 the employee in question 
[the alleged agent] was reflecting company policy and 

speaking and acting for management.ﬂ  
Waterbed World
, 286 NLRB 425, 426Œ427 (1987), citing 
Einhorn Enter-
prises
, 279 NLRB 576 (1986).  Thus, it is well settled 
that an employer may have 
an employee™s statement at-
tributed to it if the employee is ﬁheld out as a conduit for 
transmitting information [from management] to the other 

employees.ﬂ 
 Debber Electric
, 313 NLRB 1094, 1095, 
fn. 6 (1994). 
Our review of the credited or undisputed evidence in 
the record warrants finding that the hourly paid facilita-
tors were the Respondent™s ag
ents, under either an actual 
or apparent authority analysis, with respect to statements 
made to employees on their teams.  The Respondent cre-
ated the facilitator position as 
part of its institution of the 
ﬁteam conceptﬂ for production.
  An internal document, 
titled ﬁClarification of Facilitator Roleﬂ essentially ad-
                                                          
 5 This does not affect our adoption of the judge™s finding that the 
challenges to ballots cast by four 
hourly paid facilitators should be 
sustained.  In this regard, there are no exceptions to the judge™s finding 
that, even assuming the hourly facilita
tors are not Sec. 2(11) supervi-
sors, they should be excluded fr
om the production and maintenance 
unit for ﬁcommunity of interestﬂ reasons. 
Contrary to his colleagues, Member
 Hurtgen finds that facilitators 
Kenneth Grove, Deborah Pelen, and 
Kenneth Hanna are statutory su-
pervisors and hence agents of the Respondent who violated Sec. 
8(a)(1).  In regard to the supervisory issue, Member Hurtgen relies on 
the judge™s findings. 
Member Hurtgen does not adopt his colleagues™ conclusion that 
these facilitators are ag
ents of the Respondent even apart from their 
status as supervisors.  He questions
 this conclusion and its rationale.  
He agrees with his colleagues that
, even under that rationale, Grove 
would not be an agent for purposes 
of the unlawful surveillance allega-
tion if he were not a supervisor. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
    146
mits the actual agency authority of facilitators when ex-
plaining that their role wa
s to ﬁ[m]aintain the company 
vision,ﬂ and that ﬁ[t]he Facilitator needs to be the 
‚spokesperson™ for the team as to what is going on in the 

company.ﬂ  The document draws no distinction between 
salaried facilitators, who are admitted supervisors, and 
hourly paid facilitators. 
To fulfill their described responsibilities, the hourly-
paid facilitators regularly attended production meetings 
(ﬁF.A.C.T.ﬂ meetings) with supervisory and managerial 

personnel.  Following such meetings, the hourly paid 
facilitators would make announcements to team employ-
ees on management™s behalf.  The facilitators had the 
authority to schedule meetings with the employees on 
their teams, during which time the machines run by that 

team would be shut down.  Hourly paid facilitator Deb-
orah Pelen used such meetings in the summer of 1994 to 
communicate a new mandatory overtime policy and a 

new attendance recordkeeping policy.  At these meetings, 
the facilitators would also respond to employee com-
plaints.  For instance, at 
one team meeting, Pelen ad-
dressed employee complaints ab
out such matters as shift 
overlap and the qualification of a temporary employee to 
work without supervision. 
Based on the foregoing, we find that the Respondent 
clearly vested hourly paid facilitators with the responsi-
bility to implement many of the Respondent™s policies on 

the production floor and that it held out these facilitators 
as the primary conduits for communications between 
management and team employees on a wide variety of 

employment and production matters.  Under these cir-
cumstances, employees would reasonably believe that 
the hourly-paid facilitators knew management™s views of 
the Union™s organizing campaign and that the facilita-
tors™ statements and conduct 
reflected those views.  Ac-
cordingly, we affirm the judge™s finding that the facilita-
tors acted as the Respondent™s agents and as such com-
mitted violations of Section 8(a)(1) when Hanna, Pelen, 

and Grove made various coer
cive statements to team 
employees. 
We do not find, however, that facilitator Grove™s at-
tendance at a union organizational meeting on August 7, 
1994, involved unlawful surveillance or the unlawful 
creation of the impression of surveillance attributable to 

the Respondent.  There is 
no evidence that the Respon-
dent authorized or directed Grove to attend this meeting.  
The Union™s representative in 
charge of the meeting di-
rectly questioned Grove about his presence, accepted 
Grove™s explanation that he was there as a regular 
worker, and permitted him to remain.  Under these cir-

cumstances, there is no basi
s for finding that employees 
would reasonably believe Grove acted as the Respon-
dent™s agent for purposes of surveillance or reporting 
about the union meeting.  We 
shall, therefore, reverse the 
judge, dismiss the 8(a)(1) surveillance allegation, and 
modify the recommended remedial language by deleting 
reference to this conduct. 
3. The judge concluded that, regardless of the results 
of a revised tally of ballots, including those cast by vot-

ers for whom challenges have been withdrawn or over-
ruled, the Respondent™s unfair labor practices warranted 
issuance of a remedial bargaining order based on proof 

that the Union had obtained valid authorization cards 
from a majority of unit employees.  See 
NLRB v. Gissel 
Packing Co.
, 395 U.S. 575 (1969).  We would normally 
at least consider issuing a bargaining order in these cir-
cumstances.  However, given the long and unjustified 
delay of the case here at th
e Board, we recognize that 
such an order would likely be unenforceable.  See gener-
ally, Flamingo Hilton-Laughlin v. NLRB
, 148 F.3d 1166, 
1171 (D.C. Cir. 1996), and 
Charlotte Amphitheater 
Corp. v. NLRB
, 82 F.3d 1074, 1078 (D.C. Cir. 1996).  
Accordingly, rather than engender further litigation and 

delay over the propriety of a bargaining order, we believe 
that employee rights would be
 better served by proceed-
ing directly to a second elec
tion in the event that the re-
vised tally shows that a majority of unit employees have 
not voted for representation by the Union.  Of course, in 
the event that the revised tally shows that a majority of 

unit employees have voted for the Union, the Regional 
Director shall issue a certif
ication of representative.
6 Although we will not impose a 
Gissel remedy in lieu 
of directing a second election in
 this case, we do find that 
an additional remedy is warranted in order to dissipate as 
much as possible any lingeri
ng effects of the Respon-
dent™s unfair labor practices, and to ensure that a fair 
election can be held.  Speci
fically, we shall order the 
Respondent to supply to the Union, on a request made 
within 1 year of the date of this Decision and Order, the 
names and addresses of all 
current unit employees.  The 
Board™s delay in acting in this case, although unfortu-
nate, was no more the fault of the Union or the employ-
ees who were denied a fair opportunity to choose 

whether they desire Union representation than it was of 
the Respondent.  Our Order will afford the Union ﬁan 
opportunity to participate in restoration and reassurance 

of employee rights by engaging in further organizational 
efforts, if it so chooses, in 
an atmosphere free of further 
restraint and coercion.ﬂ  
United Dairy Farmers Coopera-
tive Assn., 242 NLRB 1026, 1029 (1979), enfd. in rele-
vant part 633 F.2d 1954 (3d Cir. 1980).
7                                                           
 6 Given our finding that a 
Gissel bargaining order is not warranted, 
the Respondent™s motion to reopen the record is moot.  We deny the 
motion. 
7 The Board has previously ordered this remedy in cases where it 
found that remedial measures in a
ddition to the traditional remedies for 
unfair labor practices were 
appropriate.  See, e.g., 
Monfort of Colorado
, 298 NLRB 73, 86 (1990), enfd. in relevant part 965 F.2d 1538 (10th 
Cir. 1992); 
United Dairy Farmers Cooperative Assn.
, 242 NLRB at 
1030; 
Haddon House Food Products
, 242 NLRB 1057, 1059 (1979), 
  COOPER INDUSTRIES
    147
ORDER The National Labor Relations Board orders that the 
Respondent, Cooper Hand Tools, Division of Cooper 
Industries, Inc., York, Pennsy
lvania, its officers, agents, 
successors, and assigns, shall 
1. Cease and desist from 
(a) Interfering with, restraining, and coercing its em-
ployees in the exercise of th
eir rights guaranteed in Sec-
tion 7 of the National Labor Relations Act by coercively 
interrogating employees about their activities on behalf 

of United Steelworkers of America, AFLŒCIO, CLC; by 
soliciting grievances from employees in order to dis-
suade them from engaging in union activities; by promis-
ing employees a better wage and benefit package in order 
to dissuade them from supporting the Union; by promis-

ing employees that they woul
d receive benefits if they 
rejected union representation, telling them that pay ineq-
uities would be corrected, that everyone would be placed 

on a team system, and that 
these steps would be com-
pleted within a reasonable time; by telling employees 
shortly before a Board repres
entation election that their 
ﬁred circle ratesﬂ will be eliminated; by threatening em-
ployees with discharge, plant relocation, plant closure, or 
other reprisals for engaging in union activities; by telling 

employees that the Employer would see their signed un-
ion authorization cards; by telling employees that collec-
tive bargaining would be fu
tile because the Employer 
would not negotiate in good faith with the Union if the 
Union is  selected by them; by telling employees, after a 
Board representation election, that the Employer would 

have given them a greater wage and benefit package if 
the Union had not filed charges against it with the Board; 
and by placing the onus for the Employer™s lack of pay 
system changes on the Union for having filed charges 
with the Board. 
(b) Discriminatorily granting hourly wage increases 
and bonuses to its employees and permitting employees 
to return to a straight 8-hour shift with a paid lunch break 

and to change their shift hours shortly before a Board 
representation election in an attempt to discourage mem-
bership in and support for the Union. 
(c) Discriminatorily disciplining employee Stanley Ki-
nard because he engaged in protected union activities. 
(d) In any like or related manner interfering with, re-
straining, and coercing its em
ployees in the exercise of 
the rights guaranteed to them in Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the purposes and policies of the Act: 
                                                                                            
 enfd. in relevant part sub nom. 
Teamsters Local 115 v. NLRB
, 640 F.2d 
392 (D.C. Cir. 1981); and 
Loray Corp., 184 NLRB 557, 559 (1970). 
This remedy is in addition to the Union™s right to have access to a 
list of voters and their addresses under 
Excelsior Underwear
, 156 
NLRB 1236 (1966), after issuance of the Notice of Second Election. 
(a) Supply the Union, on its request made within 1 
year of the date of this Decision and Order, with the full 
names and addresses of its current unit employees. 
(b) Make whole Stanley Kinard for any loss of earn-
ings and other benefits suffered as a result of his dis-
criminatory suspension, with interest, as provided in the 
remedy section of the judge™s decision. 
(c) Preserve and, within 14 days of a request, make 
available to the Board or its
 agents for examination and 
copying, all payroll records, 
social security payment re-
cords, timecards, personnel r
ecords and reports, and all 
other records necessary to an
alyze the amount of back-
pay due under the terms of this Order. 
(d) Within 14 days from the date of this Order, remove 
from its files any reference to the above discriminatory 

suspension of employee Kinard and notify him in writing 
that this has been done and that evidence of this dis-
criminatory action will not be used as a basis for future 

personnel action against him. 
(e) Within 14 days after service by the Region, post at 
its facility copies of the a
ttached notice marked ﬁAppen-
dix.ﬂ
8  Copies of the notice, on forms provided by the 
Regional Director for Region 5, after being signed by the 
Respondent™s authorized representative, shall be posted 

by the Respondent and ma
intained for 
60 consecutive 
days in conspicuous places including all places where 
notices to employees are customarily posted. Reasonable 

steps shall be taken by the Respondent to ensure that the 
notices are not altered, defaced, or covered by any other 
material.  In the event that
, during the pendency of these 
proceedings, the Respondent has gone out of business or 
closed the facility involved in these proceedings, the Re-
spondent shall duplicate and mail, at its own expense, a 
copy of the notice to all current employees and former 
employees employed by the Respondent at any time 

since August 1, 1994. 
(f) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
IT IS FURTHER ORDERED
 that Case 5ŒRCŒ14076 is sev-
ered and remanded to the Regi
onal Director for the pur-
pose of opening and counting the 10 remaining determi-

native ballots.
9  Thereafter, the Regi
onal Director shall 
prepare a revised tally of ballots.  If the tally shows that 
the Union has won the election, the Regional Director 
                                                          
 8 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-

tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
9 These are the ballots of Tim Wall
ace, Herb Gordon, James Grimes, 
Tom Harlacher, Joseph Kile, Wilmer Wilson, Dave Gauntlett, Robert 
Osmolinski, Chris Renner, and Lance Walter. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
    148
shall issue a certification of representative.  If it shows 
that the Union has lost the election, the Regional Director 
shall direct a second election.
10 APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we 
violated the National Labor Relations Act and has or-
dered us to post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 

To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protec-

tion 
To choose not to engage in any of these pro-
tected concerted activities.
  WE WILL NOT interfere with, restrain, and coerce our 
employees in the exercise of
 the rights guaranteed in 
Section 7 of the National Labor Relations Act, by coer-
cively interrogating employees about United Steelwork-
ers of America, AFLŒCIO, CLC™s activities; by solicit-

ing grievances from employees in order to dissuade them 
from engaging in union activities; by promising employ-
ees a better wage and benefit package in order to dis-

suade them from supporting the Union; by promising 
employees that they would r
eceive benefits if they re-
jected Union representation, telling them that pay inequi-
ties would be corrected, everyone would be placed on a 
team system and these steps would be completed within 

a reasonable time; by telling employees shortly before 
the Board-conducted representation election that their 
ﬁred circle ratesﬂ will be eliminated; by threatening em-

ployees with discharge, plant 
relocation, plant closure or 
other reprisals for engaging in union activities; by telling 
employees that the Employer would see their signed un-

ion authorization cards; by telling employees that collec-
tive bargaining would be fu
tile because the Employer 
would not negotiate in good faith with the Union if the 

Union is selected by them; by telling employees after the 
Board-conducted representation election that the Em-
ployer would have given them a greater wage and benefit 

package if the Union had not filed charges against it with 
the Board; and by placing th
e onus for the Employer™s 
                                                          
 10 The Notice of Second Election should include language informing 
employees that the first election wa
s set aside because the Board found 
that certain conduct by the Respondent interfered with the employees™ 

free choice.  
Lufkin Rule Co.
, 147 NLRB 341 (1964).  See NLRB 
Casehandling Manual (Part Two), Re
presentation Proceedings, Sec. 
11452.1. 
lack of pay system changes on the Union for having filed 
charges with the Board. 
WE WILL NOT discriminate in regard to hire or tenure or 
terms and conditions of employment of our employees in 

order to discourage membership in the Union, in viola-
tion of Section 8(a)(1) and (3) of the Act, by granting 
hourly wage increases and bo
nuses to employees shortly 
before the Board-conducted representation election in an 
attempt to discourage membership in the Union; by simi-
larly permitting employees to return to a straight 8-hour 

shift with a paid lunchbreak and permitting employees to 
change the hours their shift began and ended shortly be-
fore the representation election; and by discriminatorily 
disciplining employee Stanley Kinard. 
WE WILL NOT in any like or related manner interfere 
with, restrain, and coerce our 
employees in the exercise 
of the rights guaranteed to them by Section 7 of the Act. 
WE WILL supply the Union, on its request made within 
1 year of the date of this Decision and Order, with the 
full names and addresses of our current unit employees. 
WE WILL make whole employee Stanley Kinard for any 
loss of earnings and other benefits suffered as a result of 
his discriminatory suspension, with interest, as provided 
in the Board™s Decision and Order. 
WE WILL preserve and make available to the Board or 
its agents upon request all payroll records and reports 
and all other records necessary
 to determine backpay and 
compliance under the terms of 
this Decision and Order. 
WE WILL, within 14 days from 
the date of the Board™s 
Order, remove from our files any references to the dis-

criminatory suspension of employee Kinard and 
WE WILL
, within 3 days thereafter, notif
y him in writing that this 
has been done and that eviden
ce of this discriminatory 
action will not be used as a basis for future personnel 
action against him, as provid
ed in the Board™s Decision 
and Order.  COOPER HAND 
TOOLS, DIVISION OF 
COOPER 
INDUSTRIES, INC.  Eileen Conway 
and James R. Rosenberg, Esqs., 
for the General
 Counsel. Larry J. Rappoport, Esq
., for the Respondent
. Christyne L. Neff, Esq., 
for the Charging Party
. DECISION FRANK H. I
TKIN, Administrative Law Judge.  Unfair labor 
practice charges and amended charges were filed in Cases 5Œ
CAŒ24746, 5ŒCAŒ24938, 5ŒCAŒ25271, and 5ŒCAŒ25436 on 
September 21 and December 5, 1994, on April 10 and 27, 1995, 
and on June 19, 1995.  Unfair labor practice complaints and 
amended complaints were issued on April 28, May 31, and July 
18, 1995.  The complaints were 
further amended at the subse-
quent hearings.  Briefly, the 
General Counsel alleged in the 
complaints that Respondent Employer, in resisting the Charg-
ing Party Union™s attempt to represent its employees, had inter-

fered with, restrained, and coerced its employees in the exercise 
of their Section 7 rights, in viol
ation of Section 8(a)(1) of the 
 COOPER INDUSTRIES
    149
National Labor Relations
 Act, by coercively interrogating em-
ployees concerning their interests in the Union; by promising 
employees a better benefit package in order to dissuade them 
from supporting the Union; by engaging in surveillance of a 
union meeting; by stating within 
the hearing of employees that 
the Employer wanted the name
s of employees who had at-
tended a union meeting; by telling 
employees that they could be 
fired if the Employer found out who had signed union authori-
zation cards; by telling employee
s that the Employer would see 
union authorization cards signed by the employees; by telling 
employees that bargaining woul
d be futile because the Em-
ployer would not negotiate with the Union; by soliciting griev-
ances from employees in order to dissuade them from engaging 
in union activities; by telling employees that they would get 
fewer benefits if they selected
 the Union as their bargaining 
representative; by telling employees that ﬁtheir red circle rates 
would be eliminatedﬂ in order to
 discourage their support of the 
Union; by telling an employee union supporter that he would 
not have a job if the Union wa
s not elected as the employees™ 
bargaining representative; by 
telling employees to get jobs 
elsewhere because they supported the Union; by telling em-
ployees that the Employer woul
d have given employees greater 
wages and benefits if it had not been for union charges filed 
with the NLRB against the Employer; by threatening employ-
ees that it would close or relocate 
its facility if they selected the 
Union as their representative; by placing the onus for the Em-
ployer™s lack of pay system changes on the Union for having 
filed charges; by telling an employee that his pay raise was 
being held up because the Union 
is fighting to get another elec-
tion; and by promising employ
ees that they would receive 
benefits if they rejected union representation, telling them that 
pay inequities would be correct
ed, everyone would be placed 
on a team system and these step
s would be completed within a 
reasonable time. 
The General Counsel further 
alleged that Respondent Em-
ployer also had discriminated in 
regard to the hire or tenure or 
terms and conditions of employme
nt of its employees thereby 
discouraging membership in the Un
ion, in violation of Section 
8(a)(1) and (3) of the Act, by granting hourly wage increases to 
some 30 named employees; by granting $100 bonuses to some 
five named employees; by returning employees to a straight 8-
hour shift and permitting employees to change the hours their 
shift began and ended; by disc
riminatorily disciplining em-
ployee Stanley Kinard; and by denying a performance wage 
increase to employee John Swit
zer and ﬁplacing the onus for 
that decision on the Union.ﬂ 
In addition, the Gene
ral Counsel alleged that a majority of 
Respondent Employer™s employees
 in an appropriate unit had 
designated and selected the Union as their representative for the 
purposes of collective bargaining
; that Respondent Employer™s 
unfair labor practices, as alleged,
 are so serious and substantial 
in nature that the possibility of erasing their effects and con-
ducting a fair and free representation election or rerun represen-
tation election by use of traditiona
l remedies is slight; and that, 
consequently, the employees™ sen
timents regarding representa-
tion having been expressed th
rough union authorization cards 
would on balance be protected better by issuance of a bargain-
ing order than by traditional remedies. 
Consolidated with the above un
fair labor practice cases for 
hearing and decision are pendi
ng objections and challenges 
filed by the Union in the related representation proceeding, 
Case 5ŒRCŒ14076.  As the Regi
onal Director™s Supplemental 
Report on Objections and Chal
lenges shows, the Union had 
filed a petition to represent 
the Employer™s production and 
maintenance employees on July 25, 1994; a secret-ballot elec-
tion was conducted pursuant to a 
stipulated elec
tion agreement 
on September 16, 1994; and, of approximately 393 eligible 
voters in the unit, 176 votes were cast for the Union, 182 votes 
were cast against the Union and there were 23 ballots chal-
lenged by the Union.  The Union also timely filed some 30 
objections to election conduct. 
 A number of these challenges 
and objections have since been w
ithdrawn.  See G.C. Exh. 1(u), 
Tr. 13 to 14, 1506 to 1508, and 2693. 
Counsel for Respondent Employer, in the answers filed, de-
nies that the Employer has violated the Act as alleged and that a 
bargaining order is an appropriate
 remedy.  Further, counsel for 
Respondent Employer also opposes the Union™s pending chal-
lenges to votes cast in the representation election and the Un-
ion™s pending objections to el
ection conduct as 
lacking merit. A hearing was held on the issues thus raised in York, Penn-
sylvania, on August 2, 3, 4, 7, 8, 9, 10, 11, 16, 17, and 18, 
1995.  And, on the entire record 
in this consolidated proceed-
ing, including my observation of 
the demeanor of the witnesses, 
I make the following 
FINDINGS OF FACT AND 
CONCLUSIONS OF 
LAW I. THE UNFAIR LABOR PRACTICE PROCEEDINGS
 FINDINGS OF FACT
 Respondent Employer manufactu
res chains and other indus-
trial products at its York, Penns
ylvania facility, and is admit-
tedly engaged in commerce as alleged.  Charging Party Union 
is admittedly a labor organization as alleged.  The Union initi-
ated its campaign to organize the Employer™s some 393 produc-
tion and maintenance employees
 during March 1994.  The Un-
ion requested recognition from th
e Employer on July 21, 1994, 
and the Employer refused.  Se
e G.C. Exhs. 49 and 50.  The 
Union thereafter filed a repres
entation petition on July 25, 
1994, and a Board-conducted representation election was held 
on September 16, 1994.  The Employer opposed the Union™s 

attempt to represent its employees.  Summarized below is the 
pertinent testimony and documentary evidence relating to the 
Employer™s conduct during this sequence of events. 
A. The Employer Institutes the ﬁteam conceptﬂ in 1992 and 
1993; the Employees Become Dissatisfied and seek Union Rep-
resentation in Early 1994; and the Employer grants Pay Raises 
and Bonuses Shortly Before 
the Representation Election 
 Dennis Leber has been employed by Respondent Employer 
for about 22 years.  He testified that the Union™s organizing 
campaign started during March 1994.  He worked on the ﬁUn-
ion organizing committee,ﬂ ﬁh
anded out Union cardsﬂ and 
made ﬁhouse calls during the ca
mpaign.ﬂ  He was asked ﬁwhat 
prompted [his] involvementﬂ in the Union™s organizing cam-
paign, and he explained that he
 was ﬁupset with the team con-
ceptﬂ which had been instituted by the Employer during 1992 
and 1993Šthe employees had become dissatisfied ﬁbecause it 
wasn™t working . . . .ﬂ 
Leber had ﬁfirst heardﬂ about 
the Employer™s ﬁteam conceptﬂ 
at work during 1992.  Later, 
during September or October 
1993, he was placed on the Employer™s newly instituted ﬁprep 
polish team.ﬂ  He identified his ﬁteam charterﬂ (G.C. Exh. 10) 
and his ﬁteam startup kitﬂ (G.C
. Exh. 11) whic
h indicates the 
six ﬁstar pointsﬂ or ﬁteam memb
ersﬂ who were to ﬁhelpﬂ the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
    150
ﬁteam.ﬂ  Leber was in fact designated as the ﬁstar pointﬂ en-
trusted with his ﬁteam administration.ﬂ  Leber also identified 
ﬁnotesﬂ of numerous ﬁteam m
eetingsﬂ commencing about Sep-
tember 7, 1993.  See G.C. Exh. 
12.  See also C.P. Exhs. 26 to 
30. Under this ﬁteam concept,ﬂ as Leber explained, employees 
initially would receive a ﬁteam training rateﬂ of hourly compen-
sation; after they demonstrated that they were ﬁcompetent in 
performing an individual function 
and training in other team 
areasﬂ they would get a higher 
ﬁindividual team rateﬂ of hourly 
compensation; and, ultimately, 
they would get a higher ﬁcerti-
fied team rateﬂ of hourly compensation when they demon-
strated that they were ﬁcompete
nt in performing and training all 
job functions within the designated level within the team,ﬂ as 
well as a ﬁ$100 bonus . . . upon 
achieving the certified team 
rate.ﬂ  See G.C. Exhs. 21 and 22.
1  However, the above ﬁteam 
ratesﬂ of hourly compensation, although introduced by 1993, 
were concededly not implemented until shortly before the Sep-
tember 1994 representation election. 
Leber testified: 
 Q. Did you [Leber] understand . . . that there was now 
[in 1993] a merit pay concept that was associated with the 
new pay rate . . . employees c
ould move to levels two or 
three upon demonstrating some proficiency? 
A. Yes. 
Q. Now isn™t it true that one of the things that the 
teams were supposed to do was 
to establish skills [lists]? 
A. Yes. 
Q. Isn™t it also true that 
the teams never really got to 
that objective? 
A. Well, it was brought up a 
few times and we never 
did get to it, no. 
Q. On that page of [G.C. Exh. 12] is that the list that 
was required in order for someone to get to the individual 
rate or the team rate . . . .? 
A. Yes. 
Q. But in February 1994 the skills list wasn™t ready? 
A. No. 
Q. So people couldn™t get to the individual rates . . . 
[or] to the team rates, could they? 
A. No. 
Q. Will it be fair to say that in the month of March 
1994 that you do know that the skills list still wasn™t 
ready? 
A. Yes. 
Q. And would you agree with 
me that once it was fin-
ished that certain employees 
qualified for individual rates 
or team rates? 
A. I don™t know if they qualified.  I don™t know what 
the qualifications were.  But I heard they got raises.  Yes. 
 Employee Randy Coy similarly recalled the Employer™s in-
stitution of the ﬁteamﬂ and ﬁnew wage systemﬂ by October 
1993.  Coy was a ﬁtraining star pointﬂ on the ﬁprep polish 
team.ﬂ  Coy was responsible 
 to see that everybody was trained properly in their department 
to go to their individual rate and to see to it that if anybody 
                                                          
 1 The Employer™s earlier 1992 ﬁmerit increase step guidelineﬂ with 
the various hourly rates of compensation is depicted in G.C. Exh. 20. 
wanted to move into the team rate . . . [to] get them cross-
trained . . . . 
 Coy explained, however, that he
 was not sufficiently ﬁtrainedﬂ 
or ﬁassistedﬂ in fulfilling thes
e responsibilities.  Employees 
repeatedly asked at ﬁteam mee
tingsﬂ and ﬁin the shopﬂ ﬁabout 
getting team raisesﬂ and ﬁwhen it was going to happen.ﬂ  He 
responded that ﬁI [Coy] am trying the best I can to get it mov-
ing.ﬂ  Coy was shown a document (G.C. Exh. 52) identified as 
a ﬁteam skills inventory form for the prep polish team.ﬂ  Coy 
testified: 
 Q. Was anything done by the Company to implement 
any of those forms or things on that document during the 
span of time from the fall of 1993 until the election of 
1994? 
A. No, there was not. 
 Coy recalled that it was no
t until August 1994 when Company 
ﬁfacilitatorﬂ Deb Pelen  
 came to me [Coy] and asked me to get everybody on our team 
checked off as soon as possible . . . they want them checked 
off and to team rate as soon as possible . . . get everybody to-
gether and have them checked off as soon as possible . . . . 
 Coy ﬁdid exactly what she [Pel
en] told me.ﬂ  See Tr. 357 to 
360, 366 to 372.
2  And, ﬁas a result of this check off procedureﬂ 
some six to eight employees on 
his ﬁteamﬂ were given ﬁraisesﬂ 
shortly prior to the representatio
n election.  Coy never received 
any ﬁexplanationﬂ from Management
 as to ﬁwhy it was taking 
from 1993 to 1994 to implement this program.ﬂ 
See also the testimony of employees Shea Hurley, Tr. 587 to 
604; and Jeffrey King, Tr. 722 to 
727.  Employee Jeffrey King, 
one of the employees who also
 had suddenly received a pay 
raise under the ﬁteam conceptﬂ s
hortly before the representation 
election, noted that he ﬁwas able to do those same jobsﬂ re-
quired to obtain such a pay raise under the ﬁteam conceptﬂ ﬁa 
year before that.ﬂ 
And, employee Brian Snyder similarly testified that he was 
placed on the Employer™s ﬁspe
cials teamﬂ created in 1993 and 
made its ﬁquality star point.ﬂ  S
ee G.C. Exhs. 61, 62, and 63.   
He too ﬁkept asking when we could go to this [next] levelﬂ 
under the ﬁteam conceptﬂ and thus ﬁget our top pay.ﬂ  In his 
view, he was ﬁalready trainedﬂ a
nd he was ﬁqualified for such a 
raise under the team system . . 
. four months after [he] had 
started the jobﬂ in September 1993.  It was not until about Au-
gust 1994 when Management evalua
ted his and his coworkers™ 
ﬁqualificationsﬂ in order to de
termine whether they possessed 
the required ﬁskills.ﬂ  His ﬁindi
vidual rate pay increaseﬂ under 
the ﬁteam conceptﬂ was thereaf
ter made ﬁeffective August 15, 
1994.ﬂ Further, employee Jeffrey Eshelman was placed on the ﬁwire 
prep teamﬂ by October 1993.  
He understood that ﬁonce you 
could prove that you knew how to do three jobs you moved to 
the top.ﬂ  He in fact ﬁcould do all three of the jobsﬂ by October 
1993.  Consequently, he questi
oned Management ﬁwhy [he] 
couldn™t go to the top right away,ﬂ however, ﬁthey basically 
                                                          
 2 Coy noted that long ﬁbefore the electionﬂ he had to some limited 
extent gone through a ﬁcheck off procedureﬂ for some team employees, 

but those employees ﬁdid notﬂ then ﬁreceive raises as a result of that 
check off.ﬂ  Following this ﬁearly ch
eck offﬂ he did not thereafter check 
off any employees until ﬁjust before the election.ﬂ 
 COOPER INDUSTRIES
    151
dragged their feet. . . .ﬂ  Finall
y, shortly before the union repre-
sentation election, he and two 
coworkers who were similarly 
qualified were told that they ﬁwere going to move to the top.ﬂ 
He then received an hourly in
crease and also a $100 ﬁbonus.ﬂ 
Employee Scott Sargen was not a member of any ﬁteamﬂ 
during the pertinent time period.  However, he recalled that 
during August or September 1994 he and various coworkers 
were tested as to their job skills and then granted pay raises.  
Sargen testified: 
 I [Sargen] heard guys informing that they were getting raises.  

We heard that if they know thei
r job then they will get their 
pay raise on up to the top. . . .  [Employees were told that] if 

we know the job then we™ll get the raise. 
 Sargen, like the various ﬁteamﬂ members, was tested and 
then received an hourly rate increase shortly prior to the repre-
sentation election.  See also th
e testimony of employee Linda 
Flaharty, Tr. 899 to 903.  Flaharty was similarly evaluated and 
given a raise shortly before
 the representation election.
3 Employee George Lighty, plac
ed on the Employer™s ﬁGBSR 
team,ﬂ related how he had 
received a $100 ﬁbonusﬂ during 
ﬁearly Septemberﬂ 1994.  He did 
not ﬁexpect to get a raise at 
that timeﬂ because he did not ﬁknow all the job skillsﬂ on his 
ﬁteam.ﬂ  He testified: 
 [Supervisor Austin] Miller came out with an envelope and 
said here is your check . . . and he called the other employees 
over before he gave it to me . . . he handed me a check and 
congratulated me . . . .  [The other employees also were] more 
or less surprised. 
 Other employees were to receive such a ﬁbonusﬂ and, in ad-
dition, he had ﬁheardﬂ that ﬁthe
re were numerous raises given 
to different employees.ﬂ  See G.
C. Exhs. 80 and 91.  See also 
the testimony of employee Loy Crayley, Tr. 960 to 968, 971 to 
973.  Crayley also received a 
$100 ﬁbonusﬂ shortly before the 
representation election even though 
he too ﬁdidn™t expect it.ﬂ  
Cf. Tr. 2701 to 2705.
4 David Bowman testified that during the summer and fall of 
1993 he was the ﬁfacilities managerﬂ
 at the York plant.  Bow-
man, during the representation proceeding and Union cam-
paign, was suddenly selected to
 replace ﬁdirectorﬂ Fred Brin-
disi.  See R. Exh. 11.  Bowman
 is presently the Employer™s 
ﬁmanager of operations.ﬂ  Bowman reviewed the Employer™s 
initial efforts to institute a ﬁteam conceptﬂ at York commencing 
in 1992.  Initially, a ﬁsteering teamﬂ was created and later, in 
1993, the ﬁfirst team,ﬂ ﬁthe lo
ad chain team,ﬂ was formed.  
Thereafter, also in 1993, the Em
ployer formed the ﬁspecials,ﬂ 
ﬁprep polishﬂ and ﬁwire prepﬂ ﬁteams.ﬂ  It was, assertedly, the 
ﬁCompany™s intentﬂ that ﬁeveryone
 would be a part of a team.ﬂ 
Apparently, that has never occurred. 
Bowman recalled that during October 1993 the Employer 
changed its ﬁpayroll systemﬂ for ﬁall hourly employees except 
                                                          
 3 Counsel stipulated (Tr. 928 to 930) that some 13 of the approxi-
mate 30 employees named in par. 
23 of the amended complaint, who 
admittedly had received substantial pa
y raises shortly prior to the repre-
sentation election, were not in fact ﬁteamﬂ members. 
4 See also the testimony of employ
ee Richard Keister, who was not 
on a ﬁteam,ﬂ pertaining to his attempts to get a pay raise before the 

representation election and Management™s granting of his raise during 
late 1994 after testing his skills.  Keister assertedly was qualified for 
such a raise long before his testing.  Tr. 1081 to 1089. 
maintenanceﬂ
5  See G.C. Exh. 21.  During that time, some three 
ﬁteamsﬂ were ﬁfunctioning.ﬂ  Bowman, insofar as pertinent 
here, explained: 
  there were three [support] levels [and] three rates within each 
level . . . the team training rate . . . the individual rate and the 
team rate . . .; if [the team employees] demonstrated profi-
ciency they would move to the individual rate or there were 
quarterly increases . . . a quarter at a time . . .; [and team em-
ployees would move from the individual rate to the certified 
team rate] if they cross trained and learned every job within 
[their] support level . . . . 
 However, for many months afte
r this new ﬁsystemﬂ had been 
put in effect in 1993, ﬁcriteriaﬂ
 had ﬁnot been established to 
allow employees to advance either
 to individual team rates or 
certified team rates.ﬂ  As a consequence, Management started 
receiving numerous employee ﬁcom
plaints.ﬂ  Nevertheless, it 
was not until ﬁaround March or early Aprilﬂ 1994 when Man-
agement decided that ﬁwe should have one person in charge of 
establishing the criteria with the teams, putting the job profiles 
together and beginning to try to 
get people on the team rate.ﬂ  
Management then picked a ﬁtrainerﬂ from personnel named 
Mike Smeltz to do this job.  Sm
eltz assertedly ﬁcompleted the 
criteriaﬂ ﬁin the late JuneŒJul
y time frameﬂ and then Manage-
ment ﬁbegan to try to get people to the rate they needed to be 
at.ﬂ  Team members ﬁwould demonstrate or verify that they 
could do the jobs established by the criteria,ﬂ and the Employer 
first ﬁbegan providing team rate
s in August 1994.ﬂ  However, 
in addition, ﬁother employees [who were not on teams] ad-
vanced to individual team rates by a demonstration of profi-
ciency.ﬂ  See Tr. 1971 to 1978.  Bowman was asked ﬁwhy did 
you change your plan . . . and do this for non-team members as 
well as team members at that pa
rticular time.ﬂ  He responded: 
ﬁBecause we were not able to implement teams as rapidly as we 
hoped to.ﬂ  See Tr. 1979 to 1989. 
Bowman testified on cross-examination: 
 Q. There is no document that says that an employee 
who is not on a team may progress to the individual rate 
by demonstrating proficiency? 
A. Not that I know of. 
Q. The Employer never told
 any employees who were 
not team members that they 
could get a raise by demon-
strating proficiency at any 
time before the Company 
started taking those non-team members through the check 
off procedure, correct? 
A. That™s true . . . . 
 Michael Bobay was the Employe
r™s ﬁmanager of production 
teamsﬂ at York commencing in 
September 1993.  He recalled 
that ﬁthey had a handful of te
ams and the goal was to imple-
ment the remainder of the plan
t into teamsﬂ ﬁas soon as we 
could get it done.ﬂ  He noted th
at ﬁa big part of the [newly 
adopted] pay system was the check off list for training rates and 
team ratesﬂ; however, ﬁcriteriaﬂ were not ﬁin place in October 
1993 when the new system wa
s implementedﬂ and ﬁan-
nouncedﬂ to the employees and, 
further, Management wanted 
ﬁuniformityﬂ among the ﬁteams,ﬂ 
that is, it ﬁdidn™t want one 
team to be real easy to get to a team rate or individual rate and 
                                                          
 5 Maintenance employees remained
 on a ﬁtime-based education-
based scale.ﬂ  See Tr. 1958 to 1959. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
    152
another team being really difficul
t and very precise in how that 
was going to happen.ﬂ 
Months later, on or about 
March 11, 1994, Management an-
nounced that ﬁtrainerﬂ Mike Smeltz
 should be given this ﬁtask,ﬂ 
that is, ﬁestablishing the criteria.ﬂ  See R. Exh. 15.  Bobay as-
sertedly first received ﬁa workable draftﬂ of a ﬁcheck listﬂ sys-
tem from Smeltz ﬁin the end of July or early August 1994.ﬂ  
Thereafter, some ﬁteamﬂ employees began receiving ﬁwage 
increases.ﬂ  In addition, Management determined at the time to 
ﬁapply the criteria to [some] non-team membersﬂ ﬁbecause we 
knew they weren™t going to be 
on a teamﬂ ﬁfor some time.ﬂ 
Bobay denied that this implementation was ﬁrelated to the Un-
ion campaign or to the Union petition.ﬂ 
Former Company ﬁfacilitatorﬂ Debbie Pelen generally de-
nied ﬁrushing Randy Coy through the check list processﬂ or 
ﬁputting any pressure on himﬂ so that employees could get their 
pay raises shortly before the re
presentation election.  She was, 
however, ﬁawareﬂ that ﬁemployees were [then] anxious to get 
their increasesﬂ ﬁbecause we were working on the book for 
months and months and months . . . .ﬂ 
Myles or Mike Smeltz, a ﬁtraining coordinatorﬂ for the Em-
ployer, testified that on or a
bout March 11, 1994, he was first 
assigned ﬁthe responsibility to develop the skills evaluation 
relative to the job skills and the job profilesﬂ in conjunction 
with the Employer™s new pay syst
em which, as noted, had been 
instituted months earlier in October 1993. He was uncertain 
whether or not ﬁUnion activity wa
s commencing in the facilityﬂ 
at that time.  He had not previ
ously been involved ﬁin establish-
ing team skills inventories.ﬂ  He characterized this new assign-
ment as ﬁbasically a lot of workﬂ and ﬁbogged down.ﬂ  He 
listed a number of additional ﬁimp
edimentsﬂ in this ﬁproject,ﬂ 
including, inter alia, the fact that he ﬁdidn™t even know how to 
turn the computer on much less operate oneﬂ; he had never 
before ﬁput together in a form
al manner for computerized use 
all the elements of skills inventories for six separate teamsﬂ; he 
had ﬁno clerical assistanceﬂ in 
this undertaking; and he ﬁalso 
had other job responsibilities.ﬂ 
Smeltz specifically recalled that there had been ﬁconcernﬂ on 
the part of Management ﬁwith 
regard to consistency and uni-
formity between one team and the 
other,ﬂ and that he in fact 
had first ﬁfinishedﬂ his phase of
 this entire ﬁprojectﬂ ﬁapproxi-
mately October 1994.ﬂ  He acknowl
edged that he had ﬁfinished 
some of the skills inventories prio
r to that time,ﬂ and, as noted, 
pay raises were granted to va
rious employees thus affected 
shortly before the union representation election.  He did not 
ﬁknowﬂ ﬁat what pointﬂ ﬁthe ski
lls inventoriesﬂ were ﬁreadyﬂ 
that ﬁwent into use in August 1994.ﬂ  He was asked, ﬁwith re-
gard to consistency,ﬂ if Management had explained to him 
ﬁwhy all the team skills inventories were not delayed for im-
plementation until they were all 
completed,ﬂ and he responded: 
ﬁThat was never related to me.ﬂ
  Management, assertedly, had 
not ﬁadvisedﬂ him that this ﬁprojectﬂ ﬁhad to be done in connec-
tion with the Union petition or Union campaign.ﬂ 
See also the testimony of Jessie Eyer, the Employer™s em-
ployee relations representative, Tr. 2662 to 2666. 
B. Coercive Interrogation; Warni
ngs that the Employer would 
not Negotiate with the Union;
 and Promises of Benefits 
On August 19, 1994, the Employer™s then Plant Director 
Fred Brindisi wrote the unit employees (G.C. Exh. 23): 
 The Union election will be held on September 16, 1994.  

Your vote will be an important 
decision that will not only af-
fect your families™ future but 
also the future of Campbell 
Chain and all Campbell employees . . . . 
. . . . 
It is important that we continue to make changes to improve 
our Company; however, I™ll be the first to admit we must do a 
better job in how we design 
and implement any necessary 
changes.  You have made it clear that the Company should 
get input and recommendations from employees before 
changes are made.  I recognize that in our effort to remain the 
number one chain manufacturer and beat the competition we 
have made some mistakes.  Management has been preaching 
teams and employee involvement but Management has not 
always been practicing these concepts.  You have gotten my 
attention and this will change! 
 Ray Wintermyer has been employed by the Company for 
some 20 years, and was an ope
n union supporter.  Wintermyer 
testified that shortly prior to 
the representation election supervi-
sor Terry Wallace asked him at the plant ﬁwhy we needed a 
Union.ﬂ Wintermyer responded: ﬁBecause we lost our retire-
ment . . . . hospitalization . . . . and profit sharing . . . .ﬂ Wallace 
admonished Wintermyer: ﬁIf I [Wintermyer] didn™t like the 
retirement there I should go someplace else for a job.ﬂ  Wal-
lace, in this same or another conversation, also apprised Win-
termyer that ﬁCooper Tool was t
oo big a Company to negotiate 
with the Steelworkers . . . they just wouldn™t negotiate.ﬂ  In 
addition, Wintermyer recalled Company Official Bernard Koe-
hne similarly apprising the asse
mbled employees shortly prior 
to the representation election: 
 He [Koehne] . . . was . . . a Company negotiator . . . [and] 
when they left [Company headquarters in] Houston with a 
package for Cooper Tool that™s all there was . . . there was no 
other negotiations on their part . . . there was no better deal 
coming out of Houston but the deal that they had . . . they 
would not give one more inch . . . . 
 Employee Jeffrey Beam similarly recalled that Company 
Representative Koehne told the assembled employees shortly 
before the representation election that ﬁTexas makes up what 
every plant that Cooper owns ge
ts and there is no bargaining on 
that whatsoever.ﬂ  Employee Lawrence McFatridge similarly 
ﬁunderstoodﬂ Company Representativ
e Koehne to be telling the 
assembled employees shortly befo
re the representation election 
that ﬁwe will not negotiate a 
contractﬂŠﬁthe Company would 
refuse to negotiate a contract.ﬂ 
In addition, employee George
 Lighty related how Company 
Representative Koehne apprised the assembled employees 
ﬁduring the period just before the electionﬂ that 
 they [the Employer] would not negotiate with the Union . . . 
the Company only had so much to offer and they weren™t ne-
gotiating with them . . . . 
. . . . 
the Company policy was not to negotiate with the Union . . . 
they only have so much to give no matter what . . . . 
 Greta Shimmel was employed by the Company during the 
Union™s campaign.  Shimmel te
stified that on September 15, 
the day before the representati
on election, Supervisor Terry 
Wallace ﬁtold our group that we ha
d to go to [a] meeting.ﬂ  She 
and some 20 coworkers attended the meeting commencing 
about 1 p.m. and lasting about an
 hour and a half.  There, Man-
ager David Bowman, who as noted had replaced Brindisi dur-
ing the organizational campaign, apprised her and her cowork-
 COOPER INDUSTRIES
    153
ers, in part as follows (see Tr. 276 to 280, 313 to 314, 2003 to 
2005, and G.C. Exh. 34): 
 As you know, all Union contracts are negotiated between 

Houston and the Union.  Anyway
 you look at it, that leaves 
you and me out of the picture. . . . You and I have the most to 
lose and, in the end, will have the least to say. 
. . . . 
There is no question that we have gotten way off the track 
over the last few years . . . we must approach things differ-
ently . . . . I cannot stand here and make you promises, but I 
can stand here and tell you that Management has got the mes-
sage and is listening. 

. . . . 
The message is clear we have to address the pay inequities. . . 
The pay system that was implemented was supposed to apply 
to everyone. . . .The new pay system was established to en-
hance development of teams.  Everyone was supposed to be 
entitled to the same opportunities.  What went wrong is we 
don™t have everyone on the team sy
stem.  This is a situation 
that must and will be corrected. . . . All I am able to give you 
at this time is my personal commitment that Management will 
address this concern and in a reasonable time frame. 
 Shimmel and various coworkers vot
ed at 7 a.m. the next day. 
See also the testimony of empl
oyee Loy Crayley, Tr. 968 to 
971.  Crayley was told by Company Representative Charles 
McCloskey shortly before the re
presentation election ﬁthat we were getting a pretty good package this yearﬂ and ﬁthere would 
be a big increase in October,ﬂ and by Company Representative 
Koehne that ﬁall of Cooper™s facilities would get the same 
package whether they were Union or non-Union.ﬂ  And, see the 
testimony of employee Linda Flah
arty relating statements made 
by one of a number of ﬁvisitors to the plant from other Cooper 
facilitiesﬂ shortly before the representation election to the effect 
that ﬁwe™d be better withoutﬂ the Union and the Employer ﬁhad 
a better package deal to give us
 this year,ﬂ Tr. 904 to 905. 
Shane Mittel was employed by the Company during the 
spring and summer of 1994.  He was later terminated by the 
Employer for attendance and rela
ted problems.  He testified 
that on the day before the representation election, while eating 
and drinking at the local ﬁVFW Ha
llﬂ with his brother, Supervi-sor Charles McMahon ﬁcame intoﬂ the ﬁHall,ﬂ ﬁsat down and 
saw us and said tomorrow™s the big day.ﬂ  Then, according to 
Mittel, 
 He [McMahon] started asking us whyŠwhat reasons we 
wanted a Union . . . we gave him our reasons . . . we were los-
ing benefits . . . [and] he said we were going to be surprised if 
the Union did not get in . . . we
™d be surprised with the pack-
age we were going to get in October . . . .  And he also told us 
that if the Union did get in that the Company would be mov-
ing to Mississippi, they were building a warehouse there 
 . . . .  He said . . . that he couldn™t afford to lose his job and he 
didn™t think none of us could afford to lose our jobs also . . . . 
 Mittel also overheard Supervisor 
Austin Miller similarly tell 
employees at the plant shortly before the representation election  
 that he [Miller] couldn™t afford to lose his job if the Union got 

in, the Company would close [i
ts] doors and leave . . . they 
had made some mistakes . . . give the Company a chance . . . . 
 And, later, on the day of the el
ection, Supervisor James Diffen-
darfer summoned Mittel to ﬁhis officeﬂ and apprised the em-
ployee: 
 He [Diffendarfer] couldn™t afford to lose his job . . . he didn™t 

think anybody else could afford to lose a job . . . the Company 
wouldn™t tolerate having a Union come through the doors . . . . 
He showed me [Mittel] a ballot that I™d be voting with . . . 
[and] put a check [in the no box] . . . . 
 Employee Richard Keister testified that Supervisor Gary 
White had the following conversa
tion with him at work some 
weeks before the representation election: 
 He [White] asked me [Keister] how
 things were going and . . . 
if there is anything he could do for me . . . .  He said the Com-
pany was looking to give a good benefit package out in Octo-
ber but he wasn™t sure what was going to happen to it if the 
Union got in . . . . 
 In addition, employee Stanley 
Kinard, whose testimony is 
discussed further in section G, 
below, recalled ﬁfacilitatorﬂ or 
ﬁsupervisorﬂ Ken Hanna stating to him at work during August 
1994,  if the Union would come in here . . . they could and would 
unbolt these machines from the floor so fast and move out of 
here it™s not funny . . . . 
 Kinard also recalled Company Representative Koehne address-

ing assembled employees shortl
y before the representation 
election.  He testified: 
 Mr. Koehne stated . . . when we come in to negotiate a con-
tract . . . we give you the bottom line . . . you can take it or 
leave it . . . . 
 He raised his hand and asked Koehne, ﬁyou mean you don™t 
have to sit down and negotiate 
in good faith.ﬂ  Koehne re-
sponded: ﬁwe give you the bottom line and you either take it or 
you go on strike.ﬂ  He again raised his hand and asked, ﬁisn™t 
there collective bargaining . . . while we work towards an 
agreement . . . beneficial for both sides . . . .ﬂ  Koehne re-
sponded: ﬁthat wouldn™t serve any purpose . . . you take the 
bottom line or you go on strike . . . .ﬂ 
Bernard Koehne, the Employer™s director of employee rela-
tions stationed at corporate he
adquarters in Houston, Texas, 
testified that the Employer™s va
rious divisions have a number of 
facilities throughout the United 
States including those with 
union collective-bargaining agreem
ents; that his section does 
ﬁall the labor contract negotia
tionsﬂ and handles union organ-
izational campaigns such as 
we have here; that Charles 
McCloskey, vice president of 
employee relations for Cooper 
Hand Tools stationed at Raleigh,
 North Carolina, advised him 
of the Union™s organizational effort at York ﬁsometime in April 
1994ﬂ; and that he and McCloskey 
thereafter visited the York 
facility where Management™s representatives were instructed, 
inter alia, not to ﬁengage in 
conduct that involves promises, 
surveillance, threats or inte
rrogationﬂ (see R. Exh. 14). 
Koehne recalled a ﬁseries of meetings with York employees 
during the last week of  August 1994.ﬂ  He denied, inter alia, 
telling the assembled employees 
that ﬁthe Company would not 
negotiate with the Unionﬂ or ﬁt
hey would all get the same wage 
and benefit package regardless of whether they were union-
izedﬂ or that the Employer ﬁengaged in any kind of take it or 
leave it bargaining,ﬂ and he assertedly demonstrated that such 
was not the case by referring to benefits at the Employer™s other 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
    154
facilities.  Koehne, although admittedly aware that employee 
Kinard was an open and activ
e union supporter, could not ﬁre-
callﬂ whether Kinard had asked 
him ﬁquestionsﬂ during one of 
his meetings or speeches to the assembled employees. 
William Fuller, formerly an employee relations specialist for 
the Employer, testified that he had been assigned to work on 
the ﬁorganizing campaignﬂ at the York facility; he had been 
ﬁinstructedﬂ by Koehne ﬁto be 
careful about what you sayﬂ; he 
spoke to about 50 York employ
ees during the ﬁcampaignﬂ in-
cluding employee Flaharty whose 
testimony is noted above; he 
denied, inter alia, making coercive
 statements or promises to 
employees; and he acknowledged stating to Flaharty that 
ﬁHouston sets the parameters in bargaining.ﬂ 
James Diffendarfer, a supervisor
 for the Employer, claimed 
that he had been instructed by Management only to discuss the 
Union with the employees ﬁif 
they brought the subject up.ﬂ 
Elsewhere, he recalled that he 
was given a ﬁfacsimile of a Un-
ion ballotﬂ or ﬁelection ballotﬂ and ﬁtold to show this to the 
employees . . . to encourage them to vote.ﬂ  He insisted, how-
ever, that he ﬁdid not tell them how to vote.ﬂ  Elsewhere, he 
could not ﬁrecallﬂ showing empl
oyee Mittel ﬁa copy of the 
ballot.ﬂ  He denied, inter alia, discussing the Union with Mittel 
shortly before the election. 
Gary White, a supervisor for the Employer, claimed that he 
had been instructed by Management that ﬁwe could not spy . . . 
harass [or] interrogateﬂ employees and was given a copy of 
Respondent™s Exhibit 14.  He a
ssertedly never initiated discus-
sions with employees about the 
Union.  However, he recalled 
that he in fact had discussed the Union with employee Keister.  
He had asked Keister ﬁif there 
was anything I [White] could do 
for him or if there was anything he wanted to talk about.ﬂ  
Keister assertedly was ﬁconcerned as to how the Union vote 
would affect the [pay] package that we normally get in Octo-
ber.ﬂ  White assertedly responded: 
 I [White] told him [Keister] that my feeling was that the Un-
ion was not necessary at Campbell . . . yes there is an October 
package . . . nobody knows what that package is going to be . .  
 White denied, inter alia, making 
ﬁpromisesﬂ or other coercive 
statements attributed to him by employee Keister. 
Company Supervisor Charles Mc
Mahon testified that he too 
was ﬁinstructedﬂ by Management
 ﬁas to what [he] could or 
could not sayﬂ to employees.  
He was asked whether or not he 
was at the ﬁVFW Hallﬂ on Sept
ember 15, 1994, in connection 
with the above testimony of empl
oyee Mittel.  He responded: ﬁI 
can™t recall . . . .ﬂ  He denied, inter alia, making ﬁany promisesﬂ 
or ﬁany statements about the [p
ay] packageﬂ or ﬁabout the pos-
sibility of Cooper closing the plant.ﬂ 
Company Supervisor Terry Wallace testified that he too was 
ﬁinstructedﬂ by Management as
 to ﬁwhat we could say and 
what we couldn™t say regarding the Union.ﬂ  Elsewhere, Wal-
lace acknowledged that it was ﬁ
possibleﬂ that he had discus-
sions with employee Wintermyer
 ﬁabout the Union.ﬂ  Wallace 
insisted that Wintermyer ﬁwould have initiated the discus-
sions,ﬂ and denied, inter alia, making coercive statements at-
tributed to him by the employee. 
Charles McCloskey testified th
at he was during the Union™s 
organizational campaign the Employer™s vice president of em-
ployee relations stationed in Rale
igh, North Carolina.  He vis-
ited the York plant frequently during the campaign speaking 
with Management representati
ves and numerous unit employ-
ees.  He specifically recalled employee Crayley telling him on 
one such occasion that Crayley was ﬁdispleasedﬂ with his ﬁskill 
grade level.ﬂ  He assertedly ﬁj
ust listenedﬂ and made no ﬁprom-
isesﬂ or ﬁcommitments.ﬂ  He claimed that the ﬁOctober [pay] 
packageﬂ was not ﬁfinally determinedﬂ until ﬁafter the elec-
tion.ﬂ  He acknowledged, however, that the ﬁissues involved in 
the York plant campaignﬂ included
 the ﬁplant ma
nager™s style,ﬂ 
ﬁchanges in shift schedules,ﬂ 
the ﬁnew wage scheduleﬂ and 
ﬁquestions about certain benefits.ﬂ 
Kenneth Hanna is a supervisor for the Company.  He 
claimed that prior to September 
1, 1994, he was a ﬁfacilitator.ﬂ  
He could not ﬁrememberﬂ havi
ng a ﬁconversationﬂ with em-
ployee Kinard where he ﬁtold [Kinard] that [he] thought the 
Company would unbolt its machines.ﬂ
  He was asked: ﬁDid you 
ever threaten Kinard,ﬂ and he
 responded: ﬁnot to my knowl-
edge.ﬂ C. The Employer Threatens to Re
locate or Close its Facility 
Employee Randy Coy recalled th
at about 10 days before the 
representation election ﬁfacilitatorﬂ Deb Pelen ﬁstarted talking 
aboutﬂ the Union at work.  Coy ﬁasked her what she had against 
it.ﬂ  She replied: 
 if you [Coy] don™t think this plant will pick up and move if a 
Union comes in here . . . you got another thing coming . . . 
they could pick up and move to Mississippi anytime they 
want . . . . 
 Employee Troy Leader similarly recalled that Company Su-
pervisor Austin Miller had the following conversation with him 
during work at the plant in late August 1994: 
 He [Miller] come up to me [Lea
der] and he started, I was 
wearing Union buttons, and he was asking me why I sup-
ported the Union, and proceeded to tell me reasons why not to 
and why we didn™t need a Union.   . . . .  [H]e told me that if a 
Union got in the Company would not be competitive and it 
would be forced to either be closed or move . . . . 
 Employee Philip Hoffman testified that he overheard Supervi-
sor Miller state: 
 If the Union got in the Company would probably close or 

move due to the competitive
 nature of the business. 
 Employee Deborah Oberdorff, 
an open union supporter, tes-
tified that Supervisor Gene Grim stated to her and her cowork-
ers during mid August 1994 while on a break at the plant: 
 [T]hey [Management] would see our cards . . . they would 
have to verify our signatures . . . they would close the doors 
and they would go down south . . . they were not going to set-
tle for a Union . . . . 
 Oberdorff recalled that ﬁfacilitat
orﬂ Deb Pelen later similarly 
stated at work that Management ﬁwould see [the employees™ 
Union] cards,ﬂ and ﬁthey woul
d close up the doors and move 
down southﬂ ﬁif the Union came in.ﬂ 
 Employee Lawrence McFatridge also testified that Supervi-
sor Grim stated to him at the timeclock in the plant shortly 
before the representation election: 
 I [Grim] am telling you, if this Union comes in . . . the Com-
pany is out of here . . . they will go south . . . . 
 In addition, employee Brian Snyder testified that ﬁfacilitatorﬂ 
or ﬁsupervisorﬂ Ken Hanna stated
 to him at work during early 
September 1994, ﬁif the Union ge
ts in here they can move 
 COOPER INDUSTRIES
    155
down south . . . .ﬂ  Snyder reca
lled the following conversation 
with Supervisor Gene Grim at 
work also during early Septem-
ber 1994:  Gene Grim approached me [Snyder] . . . he asked my why I 

wanted a Union when the Company had done so much for me 
. . . why was I so upset with the Company that I feel I need a 
Union. 
 Snyder related his complaints to Grim, and Grim warned that 
ﬁthere was a company . . . that had a strike three years prior and 
. . . now they were closing . . . and that ought to tell me some-
thing . . . .ﬂ  Grim told Snyder ﬁthat they could move.ﬂ  Grim, 
during this exchange, ﬁpokedﬂ Snyder and was ﬁvery loud and 
vulgar.ﬂ  Grim later apologized
 to Snyder for this conduct. 
Employee George Lighty similarly recalled ﬁfacilitatorﬂ Pe-
len repeatedly stating at work 
ﬁduring the campaignﬂ ﬁthat the 
Company would probably move south . . . they might possibly 
move to Mexico because they had a plant in Mexico . . . .ﬂ Su-
pervisor Gary White ﬁalso stated about the Company moving . . 
. the plant would move if the Un
ion got in and they would not 
negotiate . . . .ﬂ  See also the testimony Shane Mittel discussed 
above. Employee Curvin Wolfgang testified that on the day of the 
election he was summoned to the ﬁofficeﬂ by Supervisor James 

Diffendarfer and told: 
 I [Wolfgang] was about to take a vote . . . I should be very se-

rious about the vote . . . . it was a very serious matter . . . . the 
judgments I would make would have adverse effects on my 
future . . . if the Union were to come in here . . . . it would 
jeopardize the future of the chain works . . . Campbell Chain 
would no longer exist under the name of Campbell Chain but 
under some other name . . . . 
. . . . 
[T]he future of the Company would be jeopardized if the Un-
ion were to come in . . . . 
 Bernard Koehne, the Employer™s director of employee rela-
tions, claimed that ﬁwe got a little feedback that there was a 
feeling among employees that 
Cooper might move the plant 
southﬂ and ﬁwe never could figu
re out where that came from.ﬂ 
Koehne generally denied that he
 or any Management represen-
tative ever ﬁgave any indication that Cooper was looking to 
relocate . . . .ﬂ  Koehne ac
knowledged, however, that  ﬁnobody 
from Management ever told the employees flat out we have no 
intention of closing this plantﬂ as part of its effort to combat 
this existing ﬁair of negativism.ﬂ 
Company Manager David Bowman testified that ﬁin the first 
week of September 1994ﬂ he addr
essed a meeting of assembled 
employees.  A ﬁpurposeﬂ of this 
meeting, assertedly, was ﬁto 
assure employees our busine
ss was very strong.ﬂ Bowman 
claimed that there was no ﬁsugge
stionﬂ that ﬁCooper intended 
to move or relocate the Campbell plant from York.ﬂ.  Another 
representative of the Employer
, Mike Fallon, who addressed 
the assembled employees, according to Bowman, also did not 
ﬁtalk about the possibility of closing or relocating . . . .ﬂ 
Gene Grim, a supervisor for the Employer during the Un-
ion™s organizational campaign, te
stified that he had been in-
structed by Management that 
ﬁwe were not supposed to talk 
about the Union unless asked ques
tions by the employeesﬂ and 
he assertedly ﬁheededﬂ that ﬁadvice.ﬂ  See R. Exh. 14.  He 
claimed that employee Oberdo
rff later ﬁaskedﬂ him ﬁif the Company . . . got . . . to see the Union cards once they were 
signed,ﬂ and he told her ﬁthey di
dﬂ because he had been ﬁtoldﬂ 
by his ﬁbossﬂ that the Company ﬁwould get to verify signa-
tures.ﬂ  He later discovered that
 his ﬁinformati
onﬂ was ﬁincor-
rect,ﬂ but he did not ﬁdo anything
 to remedy the situation.ﬂ  He 
also discussed the Union with employee McFatridge at work, 
telling the employee that ﬁI don™t think we need a Union at 
Campbell Chain.ﬂ  He could not ﬁrecallﬂ whether or not there 
was also a discussion ﬁabout the possibility of Cooper moving 
 . . . south or somewhere else.ﬂ  Elsewhere, he admitted: ﬁit™s a 
possibility.ﬂ  Elsewhere, he admitted: ﬁI told him that it™s al-
ways a possibility that they could move a plant for whatever 
reasons.ﬂ  He denied, inter alia, other coercive statements at-
tributed to him.  He also ad
mitted discussing with employee 
Snyder the Employer™s retirement
 benefit and ﬁwe both sort of 
got loud with each other.ﬂ  He
 subsequently ﬁapologizedﬂ to 
Snyder ﬁfor getting loud and boisterous.ﬂ 
James Diffendarfer, a supervisor
 for the Employer, denied, 
inter alia, threatening employee 
Wolfgang with plant closure if 
the Union won the representation election.  He could not ﬁre-
callﬂ showing Wolfgang a ﬁfacsim
ile ballotﬂ which he had been 
carrying around during the Union™s campaign.  And, Supervisor 
Gary White denied, inter alia, te
lling employee Lighty that ﬁthe 
plant might move south.ﬂ Austin Miller, a supervisor for 
the Employer, claimed that he 
too had been instructed by Management as to ﬁwhat he could or 
could not sayﬂ to the employees
.  Nevertheless, he ﬁdid con-
tinue to talk about the Union with the employees.ﬂ  When asked 
ﬁdid [he] raise the subject,ﬂ he 
responded: ﬁnot that I am aware 
of . . . I™m not really sure . . . I can™t answer that . . . .ﬂ Else-
where, Miller testified that he and employees, including Troy 
Leader, 
 were talking about the Union . . 
. . I [Miller] said we don™t 
need a third party to help us run our plant . . . they read the 
newspapers [and] can see what™s
 going on . . . I [made] refer-
ence [to] the uncertainty of the [York] Caterpillar plant .  . . 
they could move . . . there has been a lot of rumors [that] they 
were going to move . . . . 
 Miller was admittedly ﬁaware that Cooper has other plants in 
Cannonsburg, Pennsylvania that closed.ﬂ  Miller admittedly had 
ﬁas many as 50 or more conv
ersations with employees and 
talked about similar issues . . . .ﬂ 
Former ﬁfacilitatorﬂ Debbie Pelen testified that she could not 
ﬁrememberﬂ whether ﬁthe subj
ect of Union cardsﬂ was ﬁdis-
cussedﬂ at a ﬁparticular meetingﬂ with employees, and that she 
did not ﬁbelieveﬂ that she told employee Oberdorff ﬁthat the 
Company would see who signed cards.ﬂ  Pelen also could not 
ﬁremember a direct conversationﬂ
 with employee Lighty ﬁwith 
regard to his viewsﬂ about the Union.  She then denied, inter 
alia, telling Lighty that she 
ﬁthought the plant would move 
south.ﬂ  Elsewhere, she testified: 
 I [Pelen] believe the only time I ever said about the Company 
going south was that they would move into some plant that I 
saw in [a] newsletter. 
 Elsewhere, when asked if she had ever ﬁthreatenedﬂ another 
employee that the ﬁCompany w
ould move to Mississippi,ﬂ she 
responded: ﬁI can™t tell you that . . . I don™t know that.ﬂ 
Supervisor Kenneth Hanna, as not
ed above, testified that he 
was a ﬁfacilitatorﬂ prior to Sept
ember 1, 1994.  Hanna claimed 
that employee Snyder had ﬁaskedﬂ him ﬁwhat do you think if 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
    156
the Union would get in,ﬂ and 
Hanna responded that ﬁin [his] 
opinionﬂ Snyder ﬁwould lose out.ﬂ 
D. Threats of Job Loss and Othe
r Reprisals, Surveillance, and 
Related Conduct 
Employee Arlie Nafziger, an 
open union supporter, testified 
that shortly before the representation election ﬁfacilitatorﬂ Ken 
Grove approached him in the plant and stated: ﬁwhat am I 
[Nafziger] going to do for a job if the [Union] doesn™t get into 
the shop.ﬂ  Nafziger ﬁwalked away.ﬂ 
Norman Haymen, a staff representative for the Union, testi-
fied that he had conducted a m
eeting of employees during the 
organizational campaign on August 7, 1994.  He had been 
alerted that ﬁfacilitatorﬂ Grove was planning to attend the meet-
ing.  Haymen recalled: 
 At the outset of the meeting and close to my [Haymen™s] 
opening remarks I indicated to th
ose present that this meeting 
was for . . . only employees who w
ould be eligible 
to vote.  It 
would not be open for supervisory or management people.  I 
followed up with a direct dialogue with Mr. Grove . . . I asked 
him a few of the questions normally you would ask . . . to es-
tablish supervisory status . . . 
.  [His] response was he had no 
authority to really do anything, he was just a regular worker.  I 
informed him at the time that I would take him at his word, 
but if upon investigation I found out he was in fact [a supervi-
sor] then we could not allow hi
m to attend meetings in the fu-
ture. 
 The meeting proceeded, discussing the Union™s organizational 
agenda at the facility, with Grove present. 
Employee Denise Caswell testif
ied that she too had attended 
the August 7 union meeting atte
nded by ﬁfacilitatorﬂ Grove.  
Later, Caswell and her coworkers attended a meeting at the 
plant.  In the next room, ﬁfacilitatorsﬂ Ken Grove and Deb Pe-
len, together with other Management representatives, were 
conducting a meeting.  Caswell 
and her coworkers ﬁcould hear 
the whole meeting in the next roomﬂ ﬁplain as day.ﬂ  Caswell 
testified: 
 He [Grove] said that he was at a Union meeting, that the peo-
ple were wondering what he was doing there . . . .  Deb [Pe-
len] . . . want[ed] to know th
e names of all the people that 
were there that talked bad about [her] because [she] was out to 
get them . . . . 
 Employee Dorothy Goodling also overheard the above 
Grove-Pelen exchange in the 
next roomŠﬁthey were very 
loud.ﬂ  She recalled overhearing Grove explain that the March 
7 union meeting ﬁwas a bitch se
ssionﬂ and Pelen ﬁwanted to 
know what people were at that meeting.ﬂ 
Kenneth Grove, a ﬁfacilitatorﬂ during the Union™s organiza-
tional campaign, testified that he ﬁattended what we called fact 
meetingsﬂ conducted by Manage
ment, and that he had been 
ﬁinstructedﬂ that if the empl
oyees ﬁwould ask you a questionﬂ 
about the union campaign ﬁyou could answer it to the best of 
your ability and things of that 
nature.ﬂ  He also attended the 
Union™s March 7, 1994 union meeting 
because he felt that as an 
ﬁhourly employeeﬂ he could.  He was questioned there, as 
noted above, about his status and 
then permitted to remain at 
the meeting.  He later met with Management representatives at 
a ﬁfact meeting.ﬂ  Present at this meeting were ﬁfacilitatorﬂ Deb 
Pelen and representatives ﬁfrom 
Houston.ﬂ  He denied, inter 
alia, that Pelen then ﬁasked for the identities of people who 
were at the [Union] meeting.ﬂ  He did, however, state to Pelen 
and Management™s representatives at this ﬁfact meetingﬂ that he 
had attended the March 7 union 
meeting, it was a ﬁbitch ses-
sion,ﬂ and the employees were 
ﬁcomplaining about manager of 
operations . . . Brindisi.ﬂ  He 
assertedly was not ﬁawareﬂ during 
his ﬁfact meetingﬂ that employ
ees were holding a meeting in 
the next room. 
In addition, ﬁfacilitatorﬂ Grove testified that shortly before 
the union representation election he had observed employee 
Nafziger ﬁposting unauthorized [Union] literature . . . on the 
machinesﬂ and reported this to
 ﬁcoordinatorﬂ Larry Snook who 
advised Grove to tell Nafziger to ﬁtakeﬂ down the Union ﬁlit-
erature.ﬂ  Grove also apprised Nafziger that the union ﬁlitera-
tureﬂ was not ﬁposted properly.ﬂ 
 He denied, inter alia, other 
coercive statements attributed to him by Nafziger. 
Former ﬁfacilitatorﬂ Debbie Pelen testified that she had at-
tended a ﬁfact meetingﬂ at the plant with ﬁfacilitatorﬂ Kenneth 
Grove and various Management re
presentatives.  The ﬁwordﬂ 
ﬁgot around that Ken Grove [pre
viously] had attended a Union 
meeting.ﬂ  Pelen ﬁaskedﬂ Grove at the ﬁfact meetingﬂ ﬁwhat the 
beef wasﬂ and he ﬁsaid basically it was just a session where 
people brought out a lot of different things,ﬂ it was a ﬁbitch 
session.ﬂ  Pelen could not ﬁrecal
lﬂ ﬁaskingﬂ Grove ﬁfor the 
names of the individuals who a
ttended the Union meetingﬂ or 
ﬁwho had spoken poorly ofﬂ Pelen 
at the union meeting.  Pelen 
claimed: ﬁI don™t remember any na
mes that day.ﬂ  Pelen assert-
edly was not ﬁawareﬂ that ﬁcertain packaging department em-
ployees were [then] meeting in a nearby room.ﬂ 
E. The Employer Returns Employ
ees to Their Straight 8-Hour 
Shifts and Permits Certain Employees to Change Their Shift 
Hours Shortly Prior to the Representation Election 
Employee Troy Leader testified that prior to January 1994 
he, together with other employee
s, worked 8 a.m. to 4 p.m. on 
the first shift; the second shift worked 4 p.m. to midnight; and 
the third shift worked from midnight to 8 a.m.  He, together 
with his coworkers, then had a ﬁ20 minute paid lunch.ﬂ  How-
ever, during late January 1994, the Employer ﬁchanged the 
hoursﬂ so that the first shift ra
n from 7 a.m. to 3:30 p.m.; the 
second shift ran from 3 to 11:30 p.m.; and the third shift ran 
from 11 p.m. to 7:30 a.m.  See G.C.
 Exh. 56.  In short, the em-
ployees, by virtue of this January 1994 change, now ﬁstarted an 
hour earlierﬂ and now ﬁhad to punch out for a half hour lunch.ﬂ  
They were no longer paid for their lunch period.  This change 
affected a substantial number of
 the unit employees, and the 
employees ﬁdidn™t like itﬂ and protested to the Employer. 
However, it was not until August 1994, shortly before the 
representation election, when the Employer posted a ﬁshift 
overlapﬂ notice (G.C. Exh. 44), a
pprising the employees, inter 
alia, that 
 In an effort to reduce the amount of employees involved in a 
shift overlap, the Employee Task Team recommended that we 
return to the 20 minute paid lunch . . . . 
 The ﬁcriteria required to qualify for paid lunchﬂ were assertedly 
ﬁdevelopedﬂ by the ﬁCommitteeﬂ and are set forth in the notice.  
(Ibid.)  A substantial number of
 unit employees were thus af-
fected by this August 1994 change.  See G.C. Exh. 58. 
Leader explained that he had not been notified ﬁabout this 
change before [he] saw the [A
ugust] notice posted.ﬂ  Leader, 
because of a ﬁbaby-sitterﬂ problem, then attempted to negotiate 
with Management a return to ﬁ7 to 3 instead of 8 to 4.ﬂ  He was 
initially told that if he ﬁgot everybody to agree on that they 
 COOPER INDUSTRIES
    157
would allow it.ﬂ  Later,  he 
and certain coworkers were permit-
ted to work ﬁ7 to 3,ﬂ ﬁ3 to 11,ﬂ and ﬁ11 to 7.ﬂ  Leader, and his 
coworkers, however, ﬁstill had the [restored] paid lunchﬂ as 
announced in August 1994. 
Employee Philip Hoffman testified that he had been in-
structed during July 1994 by his Supervisor Walt Green to go to 
and serve on the ﬁEmployee Task Teamﬂ which had been cre-
ated to ﬁcorrect the hours of the shopﬂ; ﬁthey [Management had 
previously] changed our hours [to] 
. . . 7:00 to 3:30 with a half 
hour punch out and . . . there was a shift overlap . . . .ﬂ  This 
ﬁTask Team,ﬂ which included selected rank-and-file workers 
and upper Management, met once 
a week ﬁin the executive 
office.ﬂ Management™s representative ﬁran the meetings.ﬂ  
Hoffman later observed General 
Counsel Exhibit 44, quoted in 
part above, posted on the bulletin 
board; he had never seen this 
material before; these ﬁdocumentsﬂ were not presented to the 
ﬁTeam.ﬂ  Further, he recalled 
that no similar ﬁTask Force or 
Teamﬂ had ever been ﬁcreated beforeﬂ or ﬁsinceﬂ by Manage-
ment. 
Hoffman explained on cross-examination that ﬁmost em-
ployees were unhappy about that changeﬂ instituted by Man-
agement during January 1994; that
 the ﬁmeetingsﬂ of his ﬁTask 
Teamﬂ occurred in July 1994; that hourly employees thereafter 
reported back to Management
 and the ﬁTask Teamﬂ about 
ﬁwhat other employees thought about who should get the paid 
lunchﬂ; that Management ﬁestab
lished [the] criteria based upon 
what . . . had [been] reported or
 suggestedﬂ; and that, subse-
quently, ﬁthe noticeﬂ changing 
employees™ hours 
was ﬁposted.ﬂ  
The ﬁmeetingsﬂ attended by Hoffman occurred during July, 
before the filing of the representation petition.  The subsequent  
ﬁnotice,ﬂ however, was posted after the filing of the ﬁpetition.ﬂ  
In addition, Hoffman explained that he had complained to 
Management about the initial January 1994 change in hours of 
work ﬁshortly after it was anno
unced and impl
emented,ﬂ and 
Management™s representatives th
en had responded: ﬁCan™t do 
anything about it.ﬂ 
Company Manager David Bowman testified that prior to 
January 1994 ﬁsome employees had 
paid lunch and others did 
not.ﬂ  The ﬁnumber of employees who received the 20-minute 
paid lunch expanded.ﬂ  Manage
ment determined in January 
1994 that ﬁeveryone would punch out for lunch and we would 
have an eight and one half hour da
yﬂ with ﬁoverlapping shifts.ﬂ  
This ﬁchangeﬂ affected ﬁall hour
ly employees.ﬂ  A number of 
employees became ﬁupsetﬂ and there was ﬁdissension.ﬂ  See R. 
Exh. 7.  Nevertheless, Management ﬁremained committedﬂ to 
this ﬁchangeﬂ because, as Bowman
 put it, ﬁwe thought it was in 
the best interest in the devel
opment of teams.ﬂ  However, dur-
ing ﬁlate July or early August 1994,ﬂ Management created a 
ﬁTask Forceﬂ including employees and Management, to study 
this problem and make recomme
ndations.  Bowman explained: 
ﬁ[T]hey were charged with going back to their work areas and 
soliciting comments, informatio
n and suggestions from other 
employees in their areas.ﬂ 
Bowman identified General Co
unsel Exhibit 58 as a ﬁTask 
Forceﬂ ﬁproposal for areas that would remain on paid lunch and 
those that . . . would not.ﬂ  This ﬁproposalﬂ was ﬁimplementedﬂ 
during ﬁlate July or early Augustﬂ
 1994.  See also G.C. Exh. 44 
and Tr. 1945 to 1950.  Bowman was asked ﬁwhy this change 
was made in August 1994,ﬂ and he responded: 
 we had made every effort possible to make the overlap work 
 . . . the employees were still disgruntled . . . [and] we met 
with the employees who determined the criteria . . . . 
 Bowman asserted that ﬁthere wa
s no relation to the Unionﬂ or 
the ﬁongoing campaign.ﬂ  Bowman added that in the past the 
Company ﬁhas accommodated employees with regard to hours 
of work . . . depending on their particular situation . . . .ﬂ  See 
Tr. 1953 to 1955. 
Michael Bobay, the Employer™s ﬁmanager of teamsﬂ during 
the above period, recalled that employee Leader ﬁhad voiced 
concernﬂ to him when Manageme
nt ﬁchanged [back] the hoursﬂ 
during August 1994; Bobay™s ﬁres
ponseﬂ was that if Leader 
could get his ﬁentire groupﬂ or ﬁteamﬂ to agree to a ﬁchange in 
hoursﬂ the Employer would ﬁa
ccommodateﬂ him; Leader could 
not thereafter get the ﬁentire groupﬂ to ﬁagreeﬂ; however, Bo-

bay still allowed a partial ﬁaccommodationﬂ for the three em-
ployees who had ﬁagreed.ﬂ  Bobay claimed that such ﬁaccom-
modationsﬂ had been made in the past. 
F. The Employer tells Employee
s Shortly Prior to the Election 
that Their ﬁRed Circle Ratesﬂ will be Eliminated 
Employee Denise Caswell testif
ied that shortly before the 
representation election, she and 
coworkers were in Supervisor 
Terry Wallace™s office at the plant discussing a ﬁwork related 
problemﬂ ﬁunrelated to the Union campaign.ﬂ  One of the other 
employees present then stated: 
 She understood why the people want to get the Union in be-
cause she didn™t feel . . . . the problem was [being] taken care 
of properly . . . .  He [Wallace
] got angry.  He said that we 
would be surprised that the Union couldn™t do for us . . . what 
we thought they could do for us. . . . He said that off the re-
cord we would be getting a pay raise . . . . they were going to 
drop . . . the red circle . . . and give us a three level pay system 
. . . . 
 Caswell explained that the ﬁred circleﬂ was the existing ﬁcapﬂ 
on her and her coworkers™ ﬁhourly wage scale.ﬂ 
Employee Dorothy Goodling test
ified that she had attended a 
meeting with Supervisor Walla
ce during late August or early 
September 1994; ﬁwe started talk
ing about our red circleﬂ or 
ﬁtopﬂ of employee hourly wage grade scales; Goodling was 
then ﬁat the top of [her] labor gradeﬂ; and Wallace said: 
 Well, I [Wallace] could tell you now, that™s going to be 
dropped. 
 Goodling noted that later, duri
ng October 1994, management in 
fact ﬁdropped the red circle.ﬂ 
Company Supervisor Terry Wallace was asked ﬁdid you 
have occasion to speak to Casw
ell and Goodling on the subject 
of red circle rates.ﬂ  He respon
ded: ﬁnot that I recall.ﬂ  Else-
where, he generally denied, inter alia, ﬁever telling Caswell and 

Goodling that the red circle rate
s would be eliminated so that 
they would not support the Union.ﬂ 
G. The Disciplining of Employee 
Stanley Kinard and         
Related Conduct 
Employee Stanley Kinard testif
ied that he was hired by the 
Employer in 1973 and currently works as a machinist in the 
maintenance department.  He became active in the Union™s 
organizational campaign starting about early April 1994.  He 
served on the Union™s organizing committee, attended union 
meetings, prominently displayed 
union buttons and solicited the union memberships of his coworkers.  He recalled, as noted 
above, ﬁfacilitatorﬂ or ﬁsupervisor
ﬂ Ken Hanna stating to him at 
work during August 1994, 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
    158
if the Union would come in here . . . they could and would 
unbolt these machines from the floor so fast and move out of 
here it™s not funny . . . . 
 He responded stating that ﬁif th
is Company could make money 
some place else they™d be 
out of here today anyway.ﬂ 
Kinard also recalled, as noted above, Company Representa-
tive Koehne addressing assembled employees shortly before the 
representation election.  He testified: 
 Mr. Koehne stated . . . when we come in to negotiate a con-
tract . . . we give you the bottom line . . . you can take it or 
leave it . . . . 
 He raised his hand and asked Koehne, ﬁyou mean you don™t 
have to sit down and negotiate 
in good faith.ﬂ  Koehne re-
sponded: ﬁ[W]e give you the bottom line and you either take it 
or you go on strike.ﬂ  He again 
raised his hand and asked, ﬁisn™t 
there collective bargaining . . . while we work towards an 
agreement . . . beneficial for both sides . . . .ﬂ  Koehne re-
sponded: ﬁthat wouldn™t serve any purpose . . . you take the 
bottom line or you go on strike . . . .ﬂ 
Kinard also recalled Supervis
or Don Danley questioning him 
about wearing ﬁso many [Union] 
buttons.ﬂ  Danley asked ﬁwhy 
do you want a Union in here . . . .ﬂ  He responded that he 
wanted some uniform ﬁpolicy.ﬂ 
 Danley replied: ﬁyou ought to 
just hold off . . . wait until you see the October package . . . .ﬂ  
Later, after Management gave
 the employees its ﬁOctober 
package,ﬂ Kinard said to Danley, ﬁwhat did you think of the 
October package,ﬂ and Danley responded: 
 [T]he Company would have given you a lot more had it not 
been for all the charges pendi
ng against it with this Union 
drive and everything going on with the court hearing and stuff 
. . . . 
 Kinard next addressed the sequence of events culminating in 
his suspension.  He and Michael Livelsberger, a lead man at the 
plant, had been ﬁfriends for 30 years,ﬂ they ﬁgrew up in the 
same town,ﬂ ﬁran around together
,ﬂ ﬁdated some of the same 
girls,ﬂ and would ﬁmeet . . . on 
social occasions.ﬂ  On May 23, 
1995, Livelsberger ﬁwas filling in 
for a supervisorﬂ at the plant.  
Livelsberger ﬁaskedﬂ Kinard ﬁto fix a shaft so they could keep 
[a machine] running.ﬂ  Kinard did the job in about a half an 
hour.  Kinard later received the ﬁwork orderﬂ for this job which 
indicated that he only had ﬁpolis
h[ed] the shaft.ﬂ  Kinard ex-
plained that ﬁto polish the shaf
t would have taken two minutes 
 . . . .ﬂ  Kinard went back to Livelsberger and said: 
 Mike . . . the work order has polish on it . . . I [Kinard] actu-
ally had to set this shaft up, indicate it and recut it . . . you 
want me to change this from polish to recut . . . He [Livels-
berger] sort of laughed a little bit and said no . . . it™s the same 
thing . . . I said, but you™d know the difference between polish 
and cutting if I was to cut your 
tires . . . I said, but since we™re 
friends I would use a valve stem
 puller and pull your valve 
stems out because I wouldn™t want to ruin your tires . . . they 
cost a lot of money . . . [Livelsberger] maybe chuckled a little 
bit [and] that was about it . . . . 
 Kinard, within an hour, was summoned to Manager Bow-
man™s ﬁoffice.ﬂ  Also present was Management Representative 
Jessie Eyre.  Bowman said that ﬁwe are here to discuss the 
charges that you threatened to cut Mike Livelsberger™s tires.ﬂ  
Kinard said that ﬁthis is a j
okeﬂ; ﬁthere was nothing serious 
about this at allﬂ; ﬁwe™ve carried on many times in the past 
about different thingsﬂ; ﬁanybod
y knows that Livelsberger was 
just a clown all the timeﬂ; ﬁthey™re overlooked because they™re 
just a joke.ﬂ  Bowman, however, 
said ﬁnoﬂ ﬁthis is a serious 
matter.ﬂ  Kinard said: 
 I did say those words . . . if you are looking for something to 

hammer me on . . . you have it . . . but I didn™t threaten Mike 
 . . . I think [this is] about my
 Union buttons [which he then 
wore on his hat] . . . . 
 Later that day, Kinard was appr
ised by Management that he 
was temporarily suspended and 
ﬁescorted out of the plant.ﬂ 
 Thereafter, on June 5, 1995, Kinard was notified in writing 
and in person by Management (G.C
. Exh. 76) that he was being 
given a 30-day suspension for the 
above incident.  Management 
stated: 
 Our investigation determined that on May 23, 1995, you 
threatened to slash the tires of a maintenance leadperson who 
had made a work assignment to you which you apparently 
took exception to . . . . In reaching our decision we have con-
sidered the fact that you had received a prior warning dated 
December 14, 1989 for a similar in
cident for directing abusive 
language against another employee and threatening him [see 
G.C. Exh. 74(j)].  Moreover, in the course of our investiga-
tion, it was determined that other threats have been made by 
you during your course of employment with the Company 
 . . . . 
 Kinard could not ﬁremember get
ting a warningﬂ for the cited 
1989 incident.  He knew of no one else who has been sus-
pended by the Employer without 
pay for 30 days ﬁfor any inci-
dent,ﬂ and he has had no othe
r ﬁdisciplinary action taken 
againstﬂ him.  See General 
Counsel™s Exhibit 90, the Em-
ployer™s ﬁWork Rules and Regula
tions,ﬂ and General Counsel™s 
Exhibits 89(a) to (v) consisting of various employee writeups 
and disciplinary actions issued 
by the Employer to other em-
ployees, including, inter alia
, a ﬁwarningﬂ for ﬁabusive lan-
guage towardﬂ a coworker and telling a ﬁfacilitator to mind [his 
or her] own businessﬂ; a ﬁreprimand in lieu of suspensionﬂ for 
ﬁharassment of a fellow employeeﬂ; a ﬁreprimandﬂ for having 
ﬁon several occasions threatened
 to use bodily harm toward a 
fellow employeeﬂ; and a 3-day ﬁs
uspensionﬂ for ﬁrefusal to 
obey ordersﬂ and ﬁleaving work w
ithout permission.ﬂ  See also 
Tr. 1871 to 1872. 
On cross-examination Kinard testified: 
 Q. And didn™t Bowman also tell you that you were be-
ing accused of throwing steel at [employee] Chris [Brock] 
. . . back in 1989 . . . . ? 
A. I did not throw steel at Chris Brock. 
Q. Did Bowman tell you that was the reason that you 
were being given a reprimand? 
A. He asked me if I had thrown steel at Chris Brock. . . 
I said no I didn™t.  I took the steel which he threw in my 
box and I threw it back against the wall where it belonged 
on the rack . . . . 
 Kinard also testified:  Q. . . . . Had you threatened to burn down or blow up a 
doll house that [employee] Gary Hirsch had been building 
for his child? 
A. Not in a serious manner. 
Q. That was another one of your jokes? 
A. We joke constantly. 
 COOPER INDUSTRIES
    159
 Kinard denied ﬁthreateningﬂ ot
her coworkers, and explained 
that the above exchange with coworker Hirsch, a friend for 
some 12 years, occurred over 5 years ago. 
Manager David Bowman testif
ied that Personnel Manager 
Harold Anstine had informed him about the Kinard-
Livelsberger incident, and he wa
s directed to investigate the 
matter.  Bowman, together with
 another Management represen-
tative, Jessie Eyre, questioned Kinard in his office.  There, 
Kinard admitted stating what Live
lsberger ﬁhad said.ﬂ  Kinard 
explained that he wa
s ﬁjoking.ﬂ  According to Bowman, Kinard 
did not then make any referen
ce to ﬁhis Union activities.ﬂ  
Bowman then indicated to Kinard that ﬁwe would report the 

facts to Harold Anstine.ﬂ  Later that day, Anstine informed 
Kinard that ﬁhe was suspende
d indefinitely pending further 
investigation.ﬂ  The Employer s
ubsequently determined to sus-
pend Kinard for 30 days.  Bowman
 claimed that this ﬁdecisionﬂ 
was ﬁbased upon the investigation findings that there had been 
other threats . . . .ﬂ  ﬁTerminationﬂ was ﬁconsidered,ﬂ however, 
it was finally decided only to su
spend Kinard for 30 days be-
cause ﬁhe was a long term employ
ee.ﬂ  Bowman insisted that 
Kinard™s union activities played no ﬁroleﬂ in making this ﬁdeci-
sion.ﬂ Bowman explained on cross-examination that Anstine had 
apprised him that Kinard woul
d be suspended ﬁindefinitely 
pending investigation.ﬂ  Anstine apparently had ﬁcommuni-
catedﬂ with corporate headquarter
s.  Bowman had never previ-
ously been ﬁinvolved in discipli
nary actionsﬂ ﬁin all 18 yearsﬂ 
of service.  He also had neve
r known Kinard ﬁto cut anybody™s 
tiresﬂ or ﬁto hit anybody.ﬂ  Anstine later proceeded with an 
ﬁinvestigationﬂ as to ﬁwhether there were any other instances 
with regard to Stan.ﬂ  Bowman admittedly did not make the 
ﬁ30-day suspension 
determination.ﬂ 
Bernard Koehne, the Employer™s director of employee rela-
tions, recalled that employee Kina
rd had been ﬁpointed outﬂ to 
him during the Union™s campaign ﬁas a person who always 
wore a lot of Union buttons.ﬂ
  Koehne, however, could not 
ﬁrecallﬂ whether Kinard had asked him ﬁquestionsﬂ during one 
of his meetings or speeches to the assembled employees. 
Donald Danley, a supervisor fo
r the Employer, claimed that, 
as instructed, he only ﬁspokeﬂ 
to employees ﬁabout Union ac-
tivityﬂ ﬁif they would open the 
discussionﬂ and then he would 
ﬁgive [his] opinion.ﬂ  Elsewhere, he recalled that employee 
Kinard ﬁalways wore [Union] butt
ons and shirts and hats,ﬂ and 
on one occasion he asked: ﬁdo you have one on the head of 
your dick.ﬂ  Kinard responded: ﬁI didn™t think of that . . . if I 
had I™d put it on . . . .ﬂ  He wa
s asked: ﬁDid you talk to Kinard 
about the October [pay increase] package.ﬂ  He responded: ﬁno, 

I don™t think we [did], we might
 have discussed it, but I don™t 
recall that all.ﬂ  He later denied, inter alia, making any ﬁprom-
isesﬂ or coercive statements because ﬁyou can™t do that.ﬂ  He 
later acknowledged telling Kinard with respect to the ﬁpack-
ageﬂ that ﬁthere are things we couldn™t do because of the Union 
situation.ﬂ  He later acknowledged
 telling Kinard that ﬁwe™re 
working on a package . . . a new pay system . . . .ﬂ 
Harold Anstine, employee labor relations manager for the 
Employer, was personnel manager during the union campaign.  
Anstine recalled that Livelsbe
rger had informed him during 
May 1995 that he, Livelsberger, ﬁthought he was threatenedﬂ 
by employee Kinard.  Anstine conferred with Bowman and 
Eyer, and ﬁasked them to talk with Kinard about the incident.ﬂ  
Anstine later got their ﬁstatementﬂ and discussed the matter 
with Director Roger Dick.  Management determined ﬁto place 
[Kinard] on suspension pending fu
rther investigation.ﬂ  Anstine 
so notified Kinard.  Anstine next testified: 
 The next morning I was told that there were two or three other 

people in the machine shop area that had similar types of run 
ins with Kinard. 
 According to Anstine, Kinard™s personnel file showed that 
ﬁback in 1989 he had a reprimand where he had threatened 
another employee.ﬂ  In addition, 
 Livelsberger told me there were several people in the machine 
shop that wanted to talk to me . . . they had similar run ins. . . . 
In total I talked to them plus a half dozen extra . . . altogether 
maybe nine or ten people . . . .  
 Anstine asserted that ﬁthis bul
lying and threatening that was 
done by Kinard was serious en
ough that he should be termi-
nated.ﬂ  However, a ﬁdecisionﬂ
 was made by ﬁdivisionﬂ or 
ﬁheadquartersﬂ that Kinard w
ould only get a 30-day suspension 
ﬁdue to the length of his service.ﬂ  Anstine nevertheless ac-
knowledged that ﬁthat™s a long suspension by Campbell 
Chain™s standards.ﬂ  Management
, assertedly, ﬁwanted to make 
certain that there was no misunderstanding on anybody™s part 
that that sort of action would no
t be tolerated.ﬂ  When asked if 
Management ﬁcould ha
ve made that same
 understanding with a 
shorter suspension,ﬂ Anstine res
ponded: ﬁThat™s possible . . . I 
don™t know.ﬂ  Anstine admittedly
 ﬁknewﬂ that Kinard was ﬁa 
Union supporter,ﬂ however, assertedly, Kinard™s union activity 
was not ﬁa factor in the decision.ﬂ 
Anstine, on cross-examination, acknowledged that he did not 
ﬁmeet with Kinardﬂ; he assertedly spoke with employees 
Robert Herman and Faye Beaverson about ﬁrun ins with Ki-
nardﬂ and thereafter never asked Kinard about these employee 
ﬁcomplaintsﬂ and, in short, ﬁt
ook their word for itﬂ; and ﬁno-
body has ever been suspended for such a long period of time . . 
. .ﬂ  Anstine was then questioned about disciplinary actions 
taken against other employees. 
 Thus, for example, ﬁHohenadel 
accused Meyers of threatening to punch him with a screwdriver 
and throw him in the . . . waste treatment thingﬂ; Meyers ﬁwas 
suspended for a dayﬂ and Hohe
nadel was given a ﬁreprimandﬂ 
for ﬁcalling Meyers an idiot.ﬂ  Gary Wilders ﬁthreatened to hit a 
supervisorﬂ and was ﬁgiven an in house suspension.ﬂ  Anstine 
acknowledged that ﬁI don™t know what an in house suspension 
is.ﬂ  Michael Shoff ﬁreceived a reprimandﬂ after having ﬁon 
several occasions threatened to 
use bodily harm toward a fellow 
employee.ﬂ  In that case, Anstine assertedly ﬁgot the two guys 
together,ﬂ Shoff ﬁapologizedﬂ a
nd ﬁwe issued a reprimand.ﬂ  
No effort was made to ﬁbring Li
velsberger and Kinard together 
in a similar situation.ﬂ 
Michael Livelsberger, a leadman, testified that he had re-
ported the above incident with Kinard to Management ﬁbecause 
I felt threatened.ﬂ  He was, at the time, ﬁfilling in as a supervi-
sor.ﬂ 
H. The Employer tells Employ
ees After the Election that Changes in the Pay System will not occur Because of Union 
Charges, and Places the Onus 
for Denying an Employee Per-
formance Raise on the Union 
On September 30, 1994, some 2 
weeks after the representa-tion election, Manager Bowman wrote the unit employees 
(G.C. Exh. 24(b)): 
 It has been the custom at Campbell to hold employee meet-
ings to announce the annual wage [rate] increase which typi-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
    160
cally became effective the first Monday of October.  How-
ever, until the result of the Union election has been certified 
by the National Labor Relations Board, I am concerned about 
any actions which might result in
 further charges or objections 
from the Union.  In li
ght of this, I have chosen to write this 
letter trusting that you will understand my concern. 
 Despite the unusual circumstances which exist at this time, I 

believe that it is only fair to follow our past practice of an-
nouncing the annual wage increase.  Therefore, effective Oc-
tober 3 . . . there will be a 4% general increase in each hourly 
employee™s base rate . . . . 
 However, as employee Dennis Le
ber testified, the Employer 
also conducted among the unit employees ﬁa feedback meeting 
from an attitude surveyﬂ after the representation election and, 
there, ﬁput . . . on a screenﬂ 
the following notice (G.C. Exh. 9): 
Feedback Meetings 
Advice of our legal council [sic] is to not implement any pay 
system changes at this time because of the filed Union 
charges. 
 In addition, employee John Switzer testified that during May 
1995 Supervisor Jim Diffendarfer
 informed him of his ﬁap-
praisalﬂ or ﬁreviewﬂ and stated
 that he, Diffendarfer, ﬁwould 
check . . . to see about a rais
e.ﬂ  Switzer, under the existing 
wage system for maintenance em
ployees, was a
pparently not 
entitled to such a raise.  Later, Diffendarfer apprised the em-
ployee: 
 He [Diffendarfer] said that as far as a raise goes, it was ap-

proved down through Houston and Raleigh, but the attorney 
said no because of the Union business. 
 See also the testimony of empl
oyee Kinard, discussed above, 
where Kinard was told in connection with the Employer™s Oc-
tober 1994 wage increase package: 
 [T]he Company would have given you a lot more had it not 
been for all the charges pendi
ng against it with this Union 
drive and everything going on with the court hearing and stuff 
. . . .
6  Company Supervisor James Diff
endarfer testified that he  
 told [employee Switzer that] corporate [headquarters] said 
that they did not want to make any major changes [in com-
pensation] at this time and that we would work with the pre-
sent program to try to bring [him] up to the present level . . . .  
 Diffendarfer assertedly ﬁdid not blame the Unionﬂ for this de-
termination. 
 Roger Dick testified that he be
came director of chain opera-
tions at the Employer™s York
 facility about mid-November 
1994.  He noted that David Bowman had replaced former Di-
rector Fred Brindisi during the Union™s campaign as an ﬁin-
terim appointmentﬂ and that he 
later became Br
indisi™s perma-
nent replacement with Bowman becoming ﬁmanager of opera-
tions.ﬂ  He recalled that on or
 about January 1995 the Employer 
conducted ﬁopinion surveysﬂ am
ong its employees ﬁto bring 
issues forth from employees,ﬂ and ﬁfeedback meetingsﬂ were 
later held with the employees ﬁonce the surveys [came] back.ﬂ  
                                                          
 6 See also the testimony of employee Richard Keister, Tr. 1086 to 
1087. 
At these ﬁfeedback meetingsﬂ there were ﬁissues . . . related to 
[employee] wagesﬂ and ﬁthe wage
 systemﬂ with ﬁa number of 
perceived inequitiesﬂ; and Dick 
ﬁwanted to have input from the 
folks on that.ﬂ  Dick, however, assertedly apprised the assem-
bled employees at the ﬁfeedback meetingsﬂ that ﬁwe may not be 
able to deal with it right nowﬂ 
because of the pending represen-
tation proceeding; and employees we
re notified, as depicted on 
General Counsel Exhibit 9, ﬁAdvi
ce of our legal council [sic] is 
to not implement any pay system changes at this time because 
of the filed Union charges.ﬂ  Dick was asked how did he ﬁrec-
oncileﬂ the Employer™s position 
on ﬁpay systemﬂ changes with 
the Employer™s position on pay raises granted previously to 
ﬁteamﬂ and non-ﬁteamﬂ members ﬁunder or in conjunction with 
team systemsﬂ during the pending representation proceeding.  
He generally claimed: ﬁI view them as different.ﬂ 
On cross-examination Dick testified: 
 Q. Did you give any further explanation [to the assem-
bled employees] other than to ju
st read this [G.C. Exh. 9] 
to the employees? 
A. Simply saying what I already stated that we wanted 
to get their feedback so that at some future time we wanted 
to be able to address these concerns. 
Q. But did you give them any further explanation as to 
the reason that you were not 
doing any implementation at 
the time other than what you read to them on this over-
head? 
A. No. 
 Harold Anstine, employee labor relations manager for the 
Employer, as noted, was personnel manager during the Union 
campaign.  He recalled that Su
pervisor Diffendarfer spoke to 
him about employee Switzer™s in
ability to move to a ﬁhigher 
stepﬂ under the ﬁmaintenance trad
e programﬂ of compensation.  
According to Anstine, 
 After we all agreed [at York] what would be an appropriate 
fix to what was wrong with the system, I [Anstine] contacted 
the personnel people at our division headquarters in Raleigh. 
 . . . [They] indicated that as a result of the critical time period 
that we™re in right now relative to these filed charges against 
us not to make any substantial changes to our pay system . . . . 
 Anstine assertedly related this information to Diffendarfer. 
I credit the above testimony, cited and detailed in sections A 
through H, supra, of Dennis Leber, Randy Coy, Shea Hurley, 
Jeffrey King, Brian Snyder, Jef
frey Eshelman, Scott Sargen, 
Linda Flaharty, George Lighty, Loy Crayley, Richard Keister, 
Ray Wintermyer, Jeffrey Beam, Lawrence McFatridge, Greta 

Shimmel, Shane Mittel, Stanley Kinard, Troy Leader, Philip 
Hoffman, Deborah Oberdorff, Curvin Wolfgang, Arlie 
Nafziger, Denise Caswell, Do
rothy Goodling, Norman Hay-
men, and John Switzer.  As dem
onstrated above, their testi-
mony is in substantial part mu
tually corroborative of the Em-
ployer™s course of conduct in re
sisting its employees™ attempt to 
obtain union representation.  Thei
r testimony is also substanti-
ated in significant part by ac
knowledgments and admissions of 
Respondent Employer™s witnesses 
as well as by uncontroverted 
documentary evidence. Their test
imony also withstood the test 
of thorough and extensive cross-examination.  And, relying on 
demeanor, they impressed me as
 reliable and trustworthy wit-
nesses. 
On the other hand, I was not impressed with the testimony of 
David Bowman, Michael Bobay, 
Myles, or Michael Smeltz, 
 COOPER INDUSTRIES
    161
Bernard Koehne, William Fuller, James Diffendarfer, Gary 
White, Charles McMahon, Terry 
Wallace, Charles McCloskey, 
Gene Grim, Austin Miller, Debbie Pelen, Kenneth Grove, 
Lorna Clark, Donald Danley, 
Kenneth Hanna, Roger Dick, 
Harold Anstine, Michael Livelsberger, and Jessie Eyer.  Their 
testimony was at times unclear, incomplete, vague, unsubstan-
tiated, shifting, and contradictory.
  They did not impress me as 
reliable or trustworthy witnesse
s.  Thus, for example, I find 
totally incredible on this record the attempts by Bowman, Bo-
bay, Smeltz, and other Employer 
witnesses to demonstrate that 
the Employer™s sudden granting of 
pay raises and other benefits 
to both ﬁteamﬂ and non-ﬁteamﬂ em
ployees shortly before the 
representation election was coincidental to and for legitimate 
business reasons totally unrelated to the Union™s intense organ-
izational effort then under way.
  Indeed, although management 
admittedly had wanted ﬁuniformityﬂ in implementing its ﬁteamﬂ 
ﬁcriteriaﬂ and previously had not
 made any plans for including 
non-ﬁteamﬂ personnel in this implementation, and although 
Management had ﬁdragged its feet
ﬂ for many months in devel-
oping these ﬁcriteria,ﬂ it suddenl
y partially implemented this 
program shortly before the repr
esentation election and included 
within the program non-ﬁteamﬂ pers
onnel.  I am persuaded, as 
discussed below, that manageme
nt, in response to solicited 
employee complaints, was by th
is and related conduct promis-
ing and granting benefits to its employees in an attempt to buy 
employee votes in the representation election. 
In addition, I find equally incr
edible on this record manage-
ment™s assertions that its repres
entatives did not engage in the 
various coercive conduct attribut
ed to them by the employee 
witnesses, as documented above, because in effect management 
had instructed its representatives 
not to engage in such conduct.  
The credible and thoroughly subs
tantiated testimony of the 
above employee witnesses shows 
that management™s represen-
tatives had in fact repeatedly threatened not to negotiate in 
good faith with the Union if elected by the employees, had 
repeatedly threatened plant relocation or closure and related 

reprisals if the Union won the el
ection, had repeatedly solicited 
employee grievances and made prom
ises of benefits to the em-
ployees to dissuade them from voting for the Union, and had 
repeatedly engaged in related co
ercive conduct.  I reject as 
incredible in this respect Manager Bowman™s assertion that a 
ﬁpurposeﬂ of his preelection mee
tings with unit employees was 
to ﬁassure our employees our bus
iness was very strong.ﬂ  As 
Company Official Koehne ac
knowledged, ﬁnobody from Man-
agement ever told the employees flat out we have no intention 
of closing this plantﬂ as part of 
its effort to combat this existing  
ﬁair of negativism.ﬂ  In like vein
, I reject as totally incredible 
on this record management™s assertions to the effect that it re-
turned its employees to straight 8-hour shifts and restored their 
paid lunchbreaks and told employ
ees that it was eliminating 
their ﬁred circle ratesﬂ ﬁcaps,ﬂ all shortly before the representa-
tion election, for legitimate business reasons totally unrelated to 
the Union™s organizational effort.  Further, after the representa-
tion election, as demonstrated 
above, management blamed the 
Union and its pending charges in this proceeding for not grant-
ing greater benefits to the em
ployees and for not correcting 
cited inequities in its pay system. 
In addition, with respect to the postelection disciplining of 
employee Stanley Kinard, I am 
persuaded here that Manage-
ment, in an unprecedented and unusual manner, imposed a 30-
day suspension on this employee, because he was an active and 
open union supporter.  I reject as
 incredible and pretextual 
Management™s assert
ed nondiscriminatory reasons for this un-
precedented and unusual treatment of this employee. 
In sum, as discussed further be
low, I find and conclude here 
that the testimony cited and de
tailed above of Dennis Leber, 
Randy Coy, Shea Hurley, Jeffre
y King, Brian Snyder, Jeffrey 
Eshelman, Scott Sargen, Linda Flaharty, George Lighty, Loy 
Crayley, Richard Keister, Ray Wintermyer, Jeffrey Beam, Law-
rence McFatridge, Greta Shimmel, Shane Mittel, Stanley Ki-
nard, Troy Leader, Philip Hoffman, Deborah Oberdorff, Curvin 
Wolfgang, Arlie Nafziger, Denise Caswell, Dorothy Goodling, 
Norman Haymen, and John Switzer reflects a more thorough, 
reliable, and trustworthy account of the pertinent sequence of 
events than the testimony of David Bowman, Michael Bobay, 
Myles or Michael Smeltz, Bernard Koehne, William Fuller, 
James Diffendarfer, 
Gary White, Charles McMahon, Terry 
Wallace, Charles McCloskey, Gene Grim, Austin Miller, Deb-
bie Pelen, Kenneth Grove, Lorn
a Clark, Donald Danley, Ken-
neth Hanna, Roger Dick, Harold
 Anstine, Michael Livelsber-
ger, and Jessie Eyer. 
Discussion 
Section 7 of the National Labor Relations Act guarantees 
employees the ﬁright to self-organization, to form, join or assist 
labor organizations, to bargain 
collectively thro
ugh representa-
tives of their own choosing, and to engage in other concerted 
activities for the purpose of collective bargaining or other mu-
tual aid or protection,ﬂ as well as the right ﬁto refrain from any 
or all such activities.ﬂ  Section 8(a)(1) of the Act makes it an 
unfair labor practice for an employ
er ﬁto interfere with, restrain 
or coerce employees in the exercise ofﬂ their Section 7 rights.  
The ﬁtestﬂ of ﬁinterference, 
restraint, and coercion under Sec-
tion 8(a)(1) of the Act does not turn on the employer™s motive 
or on whether the coercion succeeded or failed . . . [t]he test is 
whether the employer engaged in conduct, which it may rea-
sonably be said, tends to interfere with the free exercise of em-
ployee rights under the Act.ﬂ  See 
NLRB v. Illinois Tool
 Works, 153 F.2d 811, 814 (7th Cir. 1946).  And, Section 8(a)(3) of the 
Act, in turn, forbids employer ﬁdiscrimination in regard to hire 
or tenure of employment or an
y term or condition of employ-
ment to encourage or discourage membership in any labor or-
ganization . . . .ﬂ 
Under settled principles of labor
 law, an employer violates 
the proscriptions of Section 8(a)(1) of the Act by coercively 
interrogating employees about th
eir union activities; by solicit-
ing grievances from employees in order to dissuade them from 
engaging in union activities; by 
promising employees a better 
wage and benefit package in order to dissuade them from sup-
porting a union; by engaging in surveillance of or creating the 
impression of engaging in surve
illance of employee union ac-
tivities; by threatening employees with discharge, plant reloca-
tion, plant closure, or other reprisals for engaging in union ac-
tivities or selecting a union as 
their collective-bargaining repre-
sentative; by telling employees that the employer would see 
their signed union authorization 
cards; by telling employees 
that collective bargaining would be futile because the employer 
would not negotiate in good faith with a union selected by 
them; by telling employees after a representation election that 
the employer would have given them a greater wage and bene-
fit package if a union had not fi
led charges against it with the 
Board; by placing the onus for the employer™s lack of pay sys-
tem changes on a union for having filed charges with the 
Board; and by similar or relate
d coercive conduct.  See gener-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
    162
ally 
Overnight Transportation Co
., 296 NLRB 669 (1989), 
enfd. 938 F.2d 815 (7th Cir. 1991); 
Golden Eagle Spotting Co
., 
319 NLRB 64 (1995); 
Brother Industries
, 314 NLRB 1218, 
1230 (1994); Heck™s, Inc
., 273 NLRB 202, 205
Œ207 (1984); 
Flexsteel Industries, 316 NLRB 745 (1995); 
Q-1 Motor Ex-press, 308 NLRB 1267 (1992); Parma Industries, 292 NLRB 
90, 91 (1988); 
Hovey Electric, 
302 NLRB 482 (1991). 
Under equally settled principles
 of labor law, an employer 
violates the proscriptions of Se
ction 8(a)(1) and (3) of the Act 
by granting substantial hourly wa
ge increases and bonuses to its 
employees shortly prior to a representation election in an at-
tempt to discourage membership in a union; by similarly per-
mitting employees to return to a straight 8-hour shift and restor-
ing their paid lunchbreak and, fu
rther, permitting employees to 
change the hours their shift began and ended, all shortly prior to 
a representation election; by discriminatorily disciplining an 
open and active union protagonis
t; and by denying a perform-
ance wage increase to an empl
oyee and ﬁplacing the onus for 
that decisionﬂ on the 
union.  See generally 
NLRB v. Exchange 
Parts Co., 375 U.S. 405 (1964); 
NLRB v
. WKRGŒTV, 470 F.2d 
1302 (5th Cir. 1973); 
NLRB v.
 Styletek
, 520 F.2d 275 (1st Cir. 
1975); Horizon Air Services
, 272 NLRB 243 (1984); and cases 
cited, supra. In the instant case, the Union initiated its campaign to repre-
sent the Employer™s some 393 production and maintenance 
employees at its York facility during March 1994.
7  Thereafter, 
by July 25, 1994, 224 of the 393 unit employees had signed or 
otherwise executed union authorization cards.
8  The Union 
requested recognition from the Employer as the duly designated 
collective-bargaining representati
ve of the unit employees on 
July 21, 1994, and the Employer refused.  Consequently, the 
Union filed a representation petition with the Board on July 25, 
1994, and a Board-conducted re
presentation election was 
scheduled for September 16, 1994. 
 The Employer, in resisting 
this organizational effort, as demonstrated above, repeatedly 
solicited employee complaints a
nd grievances, and repeatedly 
promised and granted employees 
pay raises and other increased 
benefits in an attempt to buy th
eir votes in the scheduled repre-
sentation election. 
Thus, employee Dennis Leber credibly testified that the Un-
ion™s organizing campaign st
arted during March 1994.  He 
worked on the ﬁUnion organizing committee,ﬂ ﬁhanded out 
Union cardsﬂ and made ﬁhouse ca
lls during the campaign.ﬂ  He 
was asked ﬁwhat prompted [his
] involvementﬂ in the Union™s 
organizing campaign, and he explained that he was ﬁupset with 
the team conceptﬂ which had been instituted by the Employer 
during 1992 and 1993Šthe employee
s had become dissatisfied 
ﬁbecause it wasn™t working . . . .ﬂ  Leber had ﬁfirst heardﬂ about 
the Employer™s ﬁteam 
conceptﬂ at work during 1992.  Later, 
during September or October 1993, he was placed on the Em-
ployer™s newly instituted ﬁprep po
lish team.ﬂ  Under this ﬁteam 
concept,ﬂ employees initially would receive a ﬁteam training 
rateﬂ of hourly compensation; after they demonstrated that they 
were ﬁcompetent in performi
ng an individual function and 
                                                          
 7 It was stipulated that there were a maximum of 393 production and 
maintenance employees in the appropriate unit as of July 31, 1994.  See 
Tr. 1447 to 1453. 
8 See Appendix A annexed hereto, 
containing a list of the 224 unit 
employees who had signed or othe
rwise executed union authorization 
cards on the dates indicated or by July 25, 1994, with pertinent Exh. 
and transcript references. 
training in other team areasﬂ 
they would get a higher ﬁindivid-
ual team rateﬂ of hourly compensation; and, ultimately, they 
would get a higher ﬁcertified team rateﬂ of hourly compensation 
when they demonstrated that th
ey were ﬁcompete
nt in perform-
ing and training all job functio
ns within the designated level 
within the team,ﬂ as well as
 a ﬁ$100 bonus . . . upon achieving 
the certified team rate.ﬂ  Howe
ver, the above ﬁteam ratesﬂ of 
hourly compensation, although introduced by 1993, were con-
cededly not implemented until 
shortly before the September 
1994 representation election. 
Employee Randy Coy credibly recalled the Employer™s insti-
tution of the ﬁteamﬂ and ﬁnew wage systemﬂ by October 1993.  
Coy was a ﬁtraining star pointﬂ on the ﬁprep polish team.ﬂ  Coy 
was responsible  to see that everybody was trained properly in their department 
to go to their individual rate and to see to it that if anybody 
wanted to move into the team rate . . . [to] get them cross-
trained . . . . 
 Coy explained, however, that he
 was not sufficiently ﬁtrainedﬂ 
or ﬁassistedﬂ in fulfilling thes
e responsibilities.  Employees 
repeatedly asked at ﬁteam mee
tingsﬂ and ﬁin the shopﬂ ﬁabout 
getting team raisesﬂ and ﬁwhen it was going to happen.ﬂ  He 
responded that ﬁI [Coy] am trying the best I can to get it mov-

ing.ﬂ  Coy testified: 
 Q. . . . .Was anything done by the Company to imple-
ment any of those forms or things on that document 
[ﬁteam skills inventory formﬂ] during the span of time 
from the fall of 1993 until
 the election of 1994? 
A. No, there was not. . . . 
 Coy recalled that it was not until August 1994 when Com-
pany ﬁfacilitatorﬂ Deb Pelen  
 came to me [Coy] and asked me to get everybody on our team 
checked off as soon as possible . . . they want them checked 
off and to team rate as soon as possible . . . get everybody to-
gether and have them checked off as soon as possible . . . . 
 Coy ﬁdid exactly what she [Pelen] told me.ﬂ  And, ﬁas a result 
of this check off procedureﬂ some six to eight employees on his 
ﬁteamﬂ were given ﬁraisesﬂ shor
tly prior to the representation 
election.  Coy never received 
any ﬁexplanationﬂ from Manage-
ment as to ﬁwhy it was taking from 1993 to 1994 to implement 
this program.ﬂ Employee Jeffrey King, one of 
the employees who also had 
suddenly received a pay raise un
der the ﬁteam conceptﬂ shortly 
before the representation election, credibly noted that he ﬁwas 
able to do those same jobsﬂ requi
red to obtain such a pay raise 
under the ﬁteam conceptﬂ ﬁa year 
before that.ﬂ  And, employee 
Brian Snyder also credibly testified that he was placed on the 
Employer™s ﬁspecials 
teamﬂ created in 1993 
and made its ﬁqual-
ity star pointﬂ; he too ﬁkept asking when we could go to this 
[next] levelﬂ under the ﬁteam conceptﬂ and thus ﬁget our top 
payﬂ; and, in his view, he was ﬁalready trainedﬂ and he was 
ﬁqualified for such a raise under the team system . . . four 
months after [he] had started th
e jobﬂ in September 1993.  It 
was not until about August 1994 
when management evaluated 
his and his coworkers™ ﬁqualificationsﬂ in order to determine 
whether they possessed the requi
red ﬁskills.ﬂ  His ﬁindividual 
rate pay increaseﬂ under the ﬁt
eam conceptﬂ was thereafter 
made ﬁeffective August 15, 1994.ﬂ 
 COOPER INDUSTRIES
    163
Further, employee Jeffrey Eshelman was placed on the ﬁwire 
prep teamﬂ by October 1993.  He credibly testified that ﬁonce 
you could prove that you knew how to do three jobs you moved 
to the top.ﬂ  He in fact ﬁcould do all three of the jobsﬂ by Octo-
ber 1993.  Consequently, he ques
tioned Management ﬁwhy [he] 
couldn™t go to the top right away,ﬂ however, ﬁthey basically 
dragged their feet . . . .ﬂ  Finall
y, shortly before the union repre-
sentation election, he and two 
coworkers who were similarly 
qualified were told that they ﬁwere going to move to the top.ﬂ  
He then received an hourly in
crease and also a $100 ﬁbonus.ﬂ 
Employee Scott Sargen was not a member of any ﬁteamﬂ 
during the pertinent time period.  
However, he credibly recalled 
that during August or Septembe
r 1994, shortly before the repre-
sentation election, he and various coworkers were tested as to 
their job skills and then suddenl
y granted pay raises.  Sargen 
testified: 
 I [Sargen] heard guys informing that they were getting raises.  
We heard that if they know thei
r job then they will get their 
pay raise on up to the top. . . . [Employees were told that] if 
we know the job then we™ll get the raise. . . . 
 Sargen, like the various ﬁteamﬂ members, was tested and then 

received a substantial hourly rate
 increase shortly prior to the 
representation election.  As stipulated, some 13 of the approxi-

mate 30 employees named in pa
ragraph 23 of the amended 
complaint, who admittedly had r
eceived substantial pay raises 
shortly prior to the representation election, were not in fact 
ﬁteamﬂ members. 
 Employee George Lighty, plac
ed on the Employer™s ﬁGBSR 
team,ﬂ credibly related how he had received a $100 ﬁbonusﬂ 
during ﬁearly Septemberﬂ 1994.  He did not ﬁexpect to get a 
raise at that time,ﬂ because he 
did not ﬁknow all the job skillsﬂ 
on his ﬁteam.ﬂ  He testified: 
 [Supervisor Austin] Miller came out with an envelope and 
said here is your check . . . and he called the other employees 
over before he gave it to me . . . he handed me a check and 
congratulated me . . . . [The other employees also were] more 
or less surprised. 
 Other employees were to receive
 such a ﬁbonusﬂ and, in addi-
tion, he had ﬁheardﬂ that ﬁthere
 were numerous raises given to 
different employees.ﬂ  And, employee Loy Crayley credibly 
testified that he also received 
a $100 ﬁbonusﬂ shortly before the 
representation election even thou
gh he too ﬁdidn™t expect it.ﬂ 
Company Manager David Bowman acknowledged that, for 
many months after this new ﬁsystemﬂ had been put in effect in 
1993, ﬁcriteriaﬂ had ﬁnot been established to allow employees 
to advance either to individual team rates or certified team 
rates.ﬂ  As a consequence, management started receiving nu-
merous employee ﬁcomplaints.ﬂ  
Nevertheless, it was not until 
ﬁaround March or early Aprilﬂ 
1994 when management decided 
that ﬁwe should have one person in charge of establishing the 
criteria with the teams, putting the job profiles together and 
beginning to try to get people on 
the team rate.ﬂ
  Management 
then picked a ﬁtrainerﬂ from personnel named Mike Smeltz to 
do this job.  Smeltz assertedly ﬁcompleted the criteriaﬂ ﬁin the 
late JuneŒJuly time 
frameﬂ and then management ﬁbegan to try 
to get people to the rate they needed to be at.ﬂ  Team members 

ﬁwould demonstrate or verify that they could do the jobs estab-
lished by the criteria,ﬂ and the Employer first ﬁbegan providing 
team rates in August 1994.ﬂ  Howe
ver, in addition, ﬁother em-
ployees [who were not on teams]
 advanced to individual team 
rates by a demonstration of pr
oficiency.ﬂ  Bowman was asked 
ﬁwhy did you change your plan . . . and do this for non-team 
members as well as team members at that particular time.ﬂ  He 
responded: ﬁBecause we were not
 able to implement teams as 
rapidly as we hoped to.ﬂ 
Bowman testified on cross-examination: 
 Q. There is no document that says that an employee 
who is not on a team may progress to the individual rate 
by demonstrating proficiency? 
A. Not that I know of. . . . 
Q. The Employer never told
 any employees who were 
not team members that they 
could get a raise by demon-
strating proficiency at any 
time before the Company 
started taking those non-team members through the check 
off procedure, correct? 
A. That™s true . . . . 
 Michael Bobay, the Employer
™s ﬁmanager of production 
teamsﬂ at York, asserted that
 commencing in September 1993  
ﬁthey had a handful of teams a
nd the goal was to implement the 
remainder of the plant into team
sﬂ ﬁas soon as we could get it 
done.ﬂ  This apparently has neve
r occurred.  Bobay noted that 
ﬁa big part of the [newly adopted] pay system was the check off 
list for training rates and team ratesﬂ; however, ﬁcriteriaﬂ were 

not ﬁin place in October 1993 wh
en the new system was im-
plementedﬂ and ﬁannouncedﬂ to the employees and, further,  
Management wanted ﬁuniformit
yﬂ among the ﬁteams,ﬂ that is, 
it ﬁdidn™t want one team to be real easy to get to a team rate or 
individual rate and another team 
being really difficult and very 
precise in how that was going to 
happen.ﬂ  Months later, on or 
about March 11, 1994, management announced that ﬁtrainerﬂ 
Mike Smeltz should be given this
 ﬁtask,ﬂ that is, ﬁestablishing 
the criteria.ﬂ  Bobay assertedly first received ﬁa workable draftﬂ 
of a ﬁcheck listﬂ system from Smeltz ﬁin the end of July or 
early August 1994.ﬂ  Thereafter, some ﬁteamﬂ employees began 
receiving ﬁwage increases.ﬂ  In
 addition, mana
gement deter-
mined at the time to ﬁapply the 
criteria to [some] non-team 
membersﬂ ﬁbecause we knew they weren™t going to be on a 
teamﬂ ﬁfor some time.ﬂ 
And, Myles or Mike Smeltz, a 
ﬁtraining coordinatorﬂ for the 
Employer, acknowledged that on
 or about March 11, 1994, he 
was first assigned ﬁthe responsibility to develop the skills 
evaluation relative to the job skills and the job profilesﬂ in con-
junction with the Employer™s ne
w pay system which, as noted, 
had been instituted months earlier in October 1993; he was 
uncertain whether or not ﬁUnion activity was commencing in 
the facilityﬂ at that time; he had not previously been involved 
ﬁin establishing team skills invent
oriesﬂ; he characterized this 
new assignment as ﬁbasically a lot of workﬂ and ﬁbogged 
downﬂ; and he listed a number of
 additional ﬁimpedimentsﬂ in 
this ﬁproject,ﬂ including, inter alia, the fact that he ﬁdidn™t even 
know how to turn the computer on much less operate one,ﬂ he 
had never before ﬁput together 
in a formal manner for comput-
erized use all the elements of skills inventories for six separate 
teams,ﬂ he had ﬁno clerical assistanceﬂ in this undertaking and 
he ﬁalso had other job responsibilities.ﬂ 
Smeltz specifically recalled that there had been ﬁconcernﬂ on 
the part of management ﬁwith 
regard to consistency and uni-
formity between one team and the 
other,ﬂ and that he in fact 
had first ﬁfinishedﬂ his phase of
 this entire ﬁprojectﬂ ﬁapproxi-
mately October 1994.ﬂ  He acknowl
edged that he had ﬁfinished 
some of the skills inventories prio
r to that time,ﬂ and, as noted, 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
    164
pay raises were granted to va
rious employees thus affected 
shortly before the union representation election.  He did not 
ﬁknowﬂ ﬁat what pointﬂ ﬁthe ski
lls inventoriesﬂ were ﬁreadyﬂ 
that ﬁwent into use in August 1994.ﬂ  He was asked, ﬁwith re-
gard to consistency,ﬂ if management had explained to him 
ﬁwhy all the team skills inventories were not delayed for im-
plementation until they were all 
completed,ﬂ and he responded: 
ﬁThat was never related to me.ﬂ 
As stated, I find totally incredible on this record the attempts 
by Bowman, Bobay, Smeltz, and 
other Employer witnesses to 
demonstrate that the 
Employer™s sudden gran
ting of substantial 
pay raises and other benefits
 to both ﬁteamﬂ and non-ﬁteamﬂ 
employees shortly before the re
presentation election was coin-
cidental to and for legitimate business reasons totally unrelated 
to the Union™s intense organizational effort then under way.  
Although management admittedly 
had wanted ﬁuniformityﬂ in 
implementing its ﬁteamﬂ ﬁcriteriaﬂ
 and previously had not made any plans for including non-ﬁteamﬂ
 personnel in this implemen-
tation, and although management
 had ﬁdragged its feetﬂ for 
many months in developing th
ese ﬁcriteria,ﬂ it suddenly par-
tially implemented this program 
shortly before the representa-
tion election and included within the program non-ﬁteamﬂ per-
sonnel.  I find instead that mana
gement, in response to solicited 
employee complaints, was by th
is and related conduct promis-
ing and granting substantial bene
fits to its employees in an 
attempt to buy employee votes in the representation election. 
In like vein, management, in 
response to solic
ited employee 
complaints during the Union™s 
organizational campaign, re-
turned employees to their straight 8-hour shifts with paid 
lunchbreaks and even permitted certain employees to further 
vary their shift hours, shortly prior to the representation elec-
tion, in an attempt to buy their votes.  Thus, as employee Troy 
Leader credibly testified, prior to January 1994 he, together 
with other employees, worked 8 a.m. to 4 p.m. on the first shift; 
the second shift worked 4 p.m. to midnight; and the third shift 
worked from midnight to 8 a.m.  
He, together with his cowork-
ers, then had a ﬁ20 minute paid 
lunch.ﬂ  However, during late 
January 1994, the Employer ﬁchanged the hoursﬂ so that the 
first shift ran from 7 a.m. to 
3:30 p.m.; the second shift ran from 3 to 11:30 p.m.; and the third shift ran from 11 p.m. to 
7:30 a.m.  In short, the employee
s, by virtue of this January 
1994 change, now ﬁstarted an hour earlierﬂ and now ﬁhad to 
punch out for a half hour lunch.ﬂ  They were no longer paid for 
their lunch period.  This change
 affected a substantial number 
of the unit employees, and the employees ﬁdidn™t like itﬂ and 
protested to Management. 
However, it was not until August 1994, shortly before the 
representation election, when the Employer posted a ﬁshift 
overlapﬂ notice, apprising the 
employees, inter alia, that 
 In an effort to reduce the amount of employees involved in a 
shift overlap, the Employee Task Team recommended that we 
return to the 20 minute paid lunch . . . . 
 A substantial number of unit empl
oyees were thus affected by 
this August 1994 change. 
Leader explained that he had not been notified ﬁabout this 
change before [he] saw the [A
ugust] notice posted.ﬂ  Leader, 
because of a ﬁbaby-sitterﬂ problem, then attempted to negotiate 
with Management a return to ﬁ7 to 3 instead of 8 to 4.ﬂ  He was 

initially told that if he ﬁgot everybody to agree on that they 
would allow it.ﬂ  Later, he a
nd certain coworkers were  permit-
ted to work ﬁ7 to 3,ﬂ ﬁ3 to 11,ﬂ and ﬁ11 to 7.ﬂ  Leader, and his 
coworkers, however, ﬁstill had the [restored] paid lunchﬂ as 
announced in August 1994. 
Employee Philip Hoffman credibly testified that he had been 
instructed during July 1994 by his Supervisor Walt Green to go 
to and serve on the ﬁEmployee Task Teamﬂ which had been 
created to ﬁcorrect the hours of
 the shopﬂ; ﬁthey [Management 
had previously] changed our hours [to] . . . 7:00 to 3:30 with a 
half hour punch out and . . . there was a shift overlap . . . .ﬂ  
This ﬁTask Team,ﬂ which incl
uded selected rank-and-file 
workers and upper Management, met once a week ﬁin the ex-
ecutive office.ﬂ  Management™s representative ﬁran the meet-
ings.ﬂ  Hoffman later observed th
e notice, quoted in part above, 
posted on the bulletin board; he ha
d never seen this material 
before; these ﬁdocumentsﬂ were not presented to the ﬁTeam.ﬂ  
Further, he recalled that no similar ﬁTask Force or Teamﬂ had 
ever been ﬁcreated beforeﬂ or ﬁsinceﬂ by management. 
Hoffman explained on cross-examination that ﬁmost em-
ployees were unhappy about that changeﬂ instituted by man-
agement during January 1994; that
 the ﬁmeetingsﬂ of his ﬁTask 
Teamﬂ occurred in July 1994; that hourly employees thereafter 
reported back to management
 and the ﬁTask Teamﬂ about 
ﬁwhat other employees thought about who should get the paid 
lunchﬂ; that management ﬁest
ablished [the] criteria based upon 
what . . . had [been] reported or
 suggestedﬂ; and that, subse-
quently, ﬁthe noticeﬂ changing 
employees™ hours 
was ﬁposted.ﬂ  
The ﬁmeetingsﬂ attended by Hoffman occurred during July, 
before the filing of the representation petition.  The subsequent  
ﬁnotice,ﬂ however, was posted after the filing of the ﬁpetition.ﬂ  
In addition, Hoffman explained th
at he had complained to man-
agement about the initial January 1994 change in hours of work 
ﬁshortly after it was announced
 and implemented,ﬂ and man-
agement™s representatives then had responded: ﬁCan™t do any-
thing about it.ﬂ Company Manager Bowman testified that prior to January 
1994 ﬁsome employees had paid l
unch and others did not.ﬂ  
The ﬁnumber of employees who 
received the 20-minute paid 
lunch expanded.ﬂ  Management
 determined in January 1994 
that ﬁeveryone would punch out 
for lunch and we would have 
an eight and one half hour dayﬂ w
ith ﬁoverlapping shifts.ﬂ  This 
ﬁchangeﬂ affected ﬁall hourly 
employees.ﬂ  A number of em-
ployees became ﬁupsetﬂ and there was ﬁdissension.ﬂ  Neverthe-
less, management ﬁremained committedﬂ to this ﬁchangeﬂ be-
cause, as Bowman put it, ﬁwe thought it was in the best interest 
in the development of teams.ﬂ  However, during ﬁlate July or 
early August 1994,ﬂ management 
created a ﬁTask Forceﬂ in-
cluding employees and management
, to study this problem and 
make recommendations.  Bowman
 explained: ﬁthey were 
charged with going back to their work areas and soliciting 
comments, information and sugge
stions from other employees 
in their areas.ﬂ  Bowman was asked, ﬁwhy this change was 
made in August 1994,ﬂ and he responded: 
 we had made every effort possible to make the overlap work 
 . . . the employees were still disgruntled . . . [and] we met 
with the employees who determined the criteria . . . . 
 Here, too, I find totally incredible on this record the attempts 
by management™s witnesses to de
monstrate that the Employer™s 
sudden restoration of this benefi
t shortly before the representa-
tion election was coincidental to
 and for legitimate business 
reasons totally unrelated to the Union™s intense organizational 
effort then under way.  Indeed, employee Hoffman credibly 
explained that he had complain
ed to management about the 
 COOPER INDUSTRIES
    165
initial January 1994 change in hours of work ﬁshortly after it 
was announced and implemented,
ﬂ and management™s repre-
sentatives then had responded: 
ﬁCan™t do anything about it.ﬂ  
However, shortly before the re
presentation election, manage-
ment suddenly took action.  I 
find that management, in re-
sponse to solicited employee comp
laints, was by this and re-
lated conduct again promising and 
granting benefits to its em-
ployees in an attempt to buy employee votes in the representa-
tion election. 
In addition to the above conduct, on August 19, 1994, the 
Employer™s then Director Fred Brindisi wrote the unit employ-
ees: 
 The Union election will be held on September 16, 1994.  
Your vote will be an important 
decision that will not only af-
fect your families™ future but 
also the future of Campbell 
Chain and all Campbell employees . . . . 
 It is important that we continue to make changes to improve 

our Company; however, I™ll be the first to admit we must do a 
better job in how we design 
and implement any necessary 
changes.  You have made it clear that the Company should 
get input and recommendations from employees before 
changes are made.  I recognize that in our effort to remain the 
number one chain manufacturer and beat the competition we 

have made some mistakes.  Management has been preaching 
teams and employee involvement but Management has not 
always been practicing these concepts.  You have gotten my 
attention and 
this will
 change! . . . . 
 Later, on September 15, the day 
before the representation elec-
tion, Manager Bowman, who had replaced Brindisi during the 
campaign, apprised the 
assembled unit employees: 
 There is no question that we have gotten way off the track 
over the last few years . . . we must approach things differ-
ently . . . I cannot stand here and make you promises, but I can 
stand here and tell you that 
Management has got the message 
and is listening. 
. . . . 
The message is clear we have to address the pay inequities. . . 
The pay system that was implemented was supposed to apply 
to everyone. . . . The new pay system was established to en-
hance development of teams.  Everyone was supposed to be 
entitled to the same opportunities.  What went wrong is we 
don™t have everyone on the team sy
stem.  This is a situation 
that must and will be corrected. . . . All I am able to give you 
at this time is my personal commitment that Management will 
address this concern and in a reasonable time frame. . . . 
 Further, during this represen
tation campaign, as employee 
Loy Crayley credibly testified, Company Official Charles 
McCloskey announced ﬁthat we were getting a pretty good 
package this yearﬂ and ﬁthere would be a big increase in Octo-
ber.ﬂ  Employee Linda Flaharty also credibly related statements 
made by one of a number of ﬁvisitors to the plant from other 
Cooper facilitiesﬂ shortly before the representation election to 
the effect that ﬁwe™d be better withoutﬂ the Union and the Em-
ployer ﬁhad a better package deal to give us this year.ﬂ  Em-
ployee Shane Mittel credibly recalled Supervisor Charles 
McMahon stating: ﬁ[W]e were goi
ng to be surprised if the Un-
ion did not get in . . . we™d be surprised with the package we 
were going to get in October . . . .ﬂ  Employee Richard Keister 
credibly testified that Supervisor Gary White had the following 
conversation with him at wo
rk some weeks before the 
representation election: 
 He [White] asked me [Keister] how
 things were going and . . . 
if there is anything he could do for me . . . .  He said the Com-
pany was looking to give a good benefit package out in Octo-
ber but he wasn™t sure what was going to happen to it if the 
Union got in . . . . 
 In addition, Employee Denise Ca
swell credibly testified that 
Supervisor Terry Wallace announced to her and her coworkers: 
ﬁ[O]ff the record . . . we would be getting a pay raise . . . they 
were going to drop . . . the red ci
rcle . . . and give us a three 
level pay system . . . .ﬂ  Caswell explained that the ﬁred circleﬂ 
was the existing ﬁcapﬂ on her and her coworkers™ ﬁhourly wage 
scale.ﬂ  Employee Dorothy Goodling credibly testified that 
Supervisor Wallace had stated during late August or early Sep-
tember 1994: ﬁwe started talking 
about our red circleﬂ or ﬁtopﬂ 
of employee hourly wage grad
e scales; Goodling was then ﬁat 
the top of [her] labor gradeﬂ; and Wallace said: 
 Well, I [Wallace] could tell you now, that™s going to be 
dropped. 
 Goodling noted that later, duri
ng October 1994, Management in 
fact ﬁdropped the red circleﬂ ﬁcap.ﬂ 
The United States Supreme Court explained in 
NLRB v
. Ex-change Parts Co
., supra at 409: 
 The broad purpose of Section 8(a)(1) is to establish ﬁthe right 
of employees to organize for mutual aid without employer in-
terference.ﬂ  
Republic Aviation Corp. v. NLRB
, 324 US 793, 
798.  We have no doubt that it prohibits not only intrusive 
threats and promises but also conduct immediately favorable 
to employees which is undertake
n with the express purpose of 
impinging upon their freedom of choice for or against unioni-
zation and is reasonably calculated to have that effect.  In 
Medo Photo Supply Corp. v. NLRB
, 321 U.S. 678, 686, this 
Court said: ﬁThe action of employees with respect to the 
choice of their bargaining agents may be induced by favors 
bestowed by the employer as well as by his threats or domina-
tion.ﬂ . . . The danger inherent in well-timed increases in bene-
fits is the suggestion of a fist 
inside the velvet glove.  Em-
ployees are not likely to miss the inference that the source of 
benefits now conferred is also the source from which future 
benefits must flow and which may dry up if it is not obliged. 
 The United States court of appeals in 
NLRB v. WKRGŒTV
, supra at 1307 to 1308, explained: 
 The most formidable violations in terms of undermining the 
union™s organizational drive were
 the somewhat spontaneous 
grants of benefits by the company after the organizational 
drive began . . . and before the election was held. . . . We can-
not ignore decisional accelerati
on in employee benefits pre-
ceded by months of lethargy.  
Lightning struck only after the 
union™s rod was hoisted.  In this case the wage readjustments, 
and other benefits, to say nothing of the initial announcement 
of these benefits, were clearly a 
counterweight to [the union™s] 
organizational efforts.  To permit a company to time its an-
nouncement and allocation of benefits in such a fashion 
would be a great disservice to the ideal of organizational free-
dom so deeply imbedded in the National Labor Relations Act. 
 And, the Board, in 
Flexsteel Industries
, supra at 746, has ﬁchar-
acterizedﬂ such violations, with
 court approval, ﬁas hallmark 
violations,ﬂ noting:  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
    166
 wage increase violations during the course of an organizing 
campaign, such as the ones here, carry a special potential for 
long lasting impact because of their significance to employees 
and because the Board™s usual remedies do not require the 
employer to withdraw the benefits from the employees . . . . 
 See also 
Horizon Air Services
, supra at 243. 
 On the credible evidence of this record, I find and conclude 
that Respondent Employer, in re
sisting Charging Party Union™s 
attempt to represent its employees, had interfered with, re-
strained and coerced its employees in the exercise of their Sec-
tion 7 rights, in violation of 
Section 8(a)(1) of the National 
Labor Relations Act, by soli
citing employee grievances and 
complaints and promising employ
ees a better benefit package 
in order to dissuade them from supporting the Union; by telling 
employees that ﬁtheir red circle rates would be eliminatedﬂ in 
order to discourage their support of the Union; and by promis-
ing employees that they would receive benefits if they rejected 
Union representation, telling them that pay inequities would be 
corrected, everyone would be placed on a team system and 
these steps would be completed within a reasonable time.  I 
also find and conclude that 
Respondent Employer had dis-
criminated in regard to the hire or tenure or terms and condi-
tions of employment of its employees in an attempt to discour-
age membership in the Union, in violation of Section 8(a)(1) 
and (3) of the Act, by granting substantial hourly wage in-
creases to some 30 named employees; by granting $100 bo-
nuses to some five named empl
oyees; and by returning em-
ployees to a straight 8-hour shift with a paid lunchbreak and 
permitting employees to change the hours their shift began. 
Management, however, also ma
de sure that its employees 
would not miss ﬁthe inferenceﬂ or
 ﬁthe suggestion of a fist in-
side the velvet gloveﬂ and, accordingly, accompanied the above 
coercive and discriminatory 
misconduct with clear and unmis-
takable threats to relocate and close its York facility if the em-

ployees chose union representation.  Thus, employee Randy 
Coy credibly recalled ﬁfacilitat
orﬂ Deb Pelen™s warning shortly 
before the representation election: 
 [I]f you [Coy] don™t think this plan
t will pick up and move if a 
Union comes in here . . . you got another thing coming . . . 
they could pick up and move to Mississippi anytime they 
want . . . . 
 Employee Troy Leader credibly recalled that Company Super-
visor Austin Miller ﬁtold me that if a Union got in the Company 
would not be competitive and it would be forced to either be 
closed or move . . . .ﬂ  Employee Philip Hoffman credibly testi-
fied that he overheard Supervisor Miller state: ﬁIf the Union got 
in the Company would probably close or move due to the com-
petitive nature of the business.ﬂ  Employee Deborah Oberdorff 
credibly testified that Supervisor Gene Grim stated to her and 
her coworkers: 
 [T]hey would close the doors and they would go down south 
 . . . they were not going to settle for a Union . . . . 
 Oberdorff recalled that ﬁfacilitat
orﬂ Deb Pelen later similarly 
stated at work that management ﬁwould close up the doors and 
move down southﬂ ﬁif the Union came in.ﬂ 
 And, employee Lawrence McFatr
idge credibly testified that 
Supervisor Grim stated: 
 I [Grim] am telling you, if this Union comes in . . . the Com-

pany is out of here . . . they will go south . . . . 
 Employee Brian Snyder credibly testified that ﬁfacilitatorﬂ or 

ﬁsupervisorﬂ Ken Hanna stated to him at work during early 
September 1994, ﬁif the Union ge
ts in here they can move 
down south . . . .ﬂ  Snyder also recalled: 
 Gene Grim approached me [Snyder] . . . he asked my why I 
wanted a Union when the Company had done so much for me 
. . . why was I so upset with the Company that I feel I need a 
Union. 
 Snyder related his complaints to Grim, and Grim warned that 
ﬁthere was a company . . . that had a strike three years prior and 
. . . now they were closing . . . and that ought to tell me some-
thing . . . .ﬂ  Employee George 
Lighty credibly recalled ﬁfacili-
tatorﬂ Pelen repeatedly stating 
at work ﬁduring the campaignﬂ 
ﬁthat the Company would probably 
move south . . . they might 
possibly move to Mexico because 
they had a plant in Mexico,ﬂ 
and Supervisor Gary White ﬁalso stated about the Company 
moving . . . the plant would move if the Union got in and they 
would not negotiate . . . .ﬂ 
Further, employee Curvin Wolfgang credibly testified that 
on the day of the election he was summoned to the ﬁofficeﬂ by 
Supervisor James Diffendarfer and told: 
 I [Wolfgang] was about to take a vote . . . I should be very se-
rious about the vote . . . it was a very serious matter . . . the 
judgments I would make would have adverse effects on my 
future . . . if the Union were to come in here . . . . it would 
jeopardize the future of the chain works . . . Campbell Chain 
would no longer exist under the name of Campbell Chain but 
under some other name . . . . 
. . . . 
[T]he future of the Company would be jeopardized if the Un-
ion were to come in . . . . 
 In like vein, employee Shane Mittel credibly recalled Supervi-
sor Charles McMahon stating: 
 [I]f the Union did get in . . .  the Company would be moving 
to Mississippi, they were building a warehouse there . . . he 
couldn™t afford to lose his job and he didn™t think none of us 
could afford to lose our jobs also . . . . 
 Mittel also overheard Supervisor 
Austin Miller similarly tell 
employees at the plant shortly before the representation election  
 that he [Miller] couldn™t afford to lose his job if the Union got 
in, the Company would close [i
ts] doors and leave . . . they 
had made some mistakes . . . give the Company a chance . . . . 
 And, later, on the day of the el
ection, Supervisor Diffendarfer 
summoned Mittel to ﬁhis officeﬂ and apprised the employee: 
 He [Diffendarfer] couldn™t afford to lose his job . . . he didn™t 
think anybody else could afford to lose a job . . . the Company 
wouldn™t tolerate having a Union come through the doors . . . . 
He showed me [Mittel] a ballot that I™d be voting with . . . 
[and] put a check [in the no box] . . . . 
 Further, employee Stanley Kinard credibly recalled ﬁfacilitatorﬂ 

or ﬁsupervisorﬂ Ken Hanna stati
ng to him at work during Au-
gust 1994,  if the Union would come in here . . . they could and would 
unbolt these machines from the floor so fast and move out of 
here it™s not funny . . . . 
 COOPER INDUSTRIES
    167
 Upper management wa
s, concededly, well aware during the 
Union™s organizational campaign 
that ﬁthere was a feeling 
among employees that Cooper mi
ght move the plant south.ﬂ 
Nevertheless, as Company Of
ficial Koehne acknowledged, 
ﬁnobody from Management ever told
 the employees flat out we 
have no intention of closing this 
plantﬂ as part of its claimed 
effort to combat this existing ﬁair of negativism.ﬂ 
 I find and conclude that Respondent Employer, by the above 
and related conduct, further viol
ated Section 8(a)(1) of the Act 
by coercively interrogating employees about their Union inter-
ests and threatening employees th
at it would close or relocate 
its facility if they selected the Union as their representative.  
For, as restated in 
Overnight, supra at 685 to 686, 
 [An] employer is only free to tell [employees] ﬁwhat he rea-
sonably believes will be the likely consequences of unioniza-
tion that are outside his control,ﬂ and not [make] ﬁthreats of 
economic reprisal to be take
n on his own volition. . . .ﬂ 
. . . .  
[An] employer . . . cannot be heard to complain that he is 
without an adequate guide for his behavior.  He can easily 
make his views known without engaging in ﬁbrinkmanshipﬂ 
when it becomes all to easy to ﬁoverstep and tumble into the 
brinkﬂ . . . . At least he can avoid coercive speech simply by 
avoiding conscious overstatements [which] he has reason to 
believe will mislead his employees . . . . 
 And, as the Board noted in 
Q-1 Motor Express
, supra at 268,  
 We have emphasized, with Court approval, that threats of 
plant closure and discharge not on
ly are ﬁhallmarkﬂ violations 
[of the Act] but ﬁare among the most flagrant of unfair labor 
practices . . . .ﬂ 
 Management, at the same time, also made clear to the em-
ployees that it would not negotiate or bargain in good faith with 

the Union if chosen as their collective-bargaining representative 
in a Board-conducted representa
tion election, in further viola-
tion of the proscriptions of Sect
ion 8(a)(1) of the Act.  Thus, 
employee Ray Wintermyer credibly testified that shortly prior 
to the representation election Supervisor Terry Wallace asked 
him at the plant ﬁwhy we needed a Union.ﬂ  Wintermyer, as 
noted, responded: ﬁBecause we lost our retirement . . . . hospi-
talization . . . and profit sharing 
. . . .ﬂ  Wallace admonished 
Wintermyer: ﬁIf I [Wintermyer] didn™t like the retirement there 
I should go someplace else for a job.
ﬂ  Wallace, in this same or 
another conversation, also appr
ised Wintermyer that ﬁCooper 
Tool was too big a Company to negotiate with the Steelworkers 
. . . they just wouldn™t negotiate.ﬂ  In addition, Wintermyer 
recalled Company Official Bernard Koehne similarly apprising 
the assembled unit employees shortly prior to the representation 
election: 
 He [Koehne] . . . was . . . a Company negotiator . . . [and] 
when they left [Company headquarters in] Houston with a 
package for Cooper Tool that™s all there was . . . there was no 
other negotiations on their part . . . there was no better deal 
coming out of Houston but the deal that they had . . . they 
would not give one more inch . . . . 
 Employee Jeffrey Beam also credibly recalled that Company 
Representative Koehne told the assembled employees shortly 
before the representation election that ﬁTexas makes up what 
every plant that Cooper owns ge
ts and there is no bargaining on 
that whatsoever.ﬂ  Employee Lawrence McFatridge also credi-
bly ﬁunderstoodﬂ Company Repres
entative Koehne to be telling 
the assembled employees shortly before the representation elec-
tion that ﬁwe will not negotiate a contractﬂŠﬁthe Company 
would refuse to negotiate a cont
ract.ﬂ  In addition, employee 
George Lighty credibly rela
ted how Company Representative 
Koehne apprised the assemble
d employees ﬁduring the period 
just before the electionﬂ that 
 they [the Employer] would not negotiate with the Union . . . 

the Company only had so much to offer and they weren™t ne-
gotiating with them . . . . 
. . . . 
the Company policy was not to negotiate with the Union . . . 

they only have so much to give no matter what . . . . 
 In addition, employee Stanley Kinard credibly recalled 
Company Official Koehne addr
essing the assembled unit em-ployees shortly before th
e representation election: 
 Mr. Koehne stated . . . when we come in to negotiate a con-
tract . . . we give you the bottom line . . . you can take it or 
leave it . . . . 
 Kinard raised his hand and asked Koehne, ﬁyou mean you don™t 
have to sit down and negotiate 
in good faith.ﬂ  Koehne re-
sponded: ﬁwe give you the bottom line and you either take it or 
you go on strike.ﬂ  Kinard again raised his hand and asked, 
ﬁisn™t there collective bargaining . . . while we work towards an 
agreement . . . beneficial for both sides . . . .ﬂ  . Koehne re-
sponded: ﬁthat wouldn™t serve any purpose . . . .you take the 
bottom line or you go on strike . . . .ﬂ  And, as Manager Bow-
man had made clear to the assembled unit employees on the 
day before the repr
esentation election, 
 As you know, all Union contracts are negotiated between 
Houston and the Union.  Anyway
 you look at it, that leaves 
you and me out of the picture. . . . You and I have the most to 
lose and, in the end, will have the least to say. 
 Clearly, ﬁthe above statements
 unlawfully threatened that 
employees™ efforts to organize woul
d be an exercise in futility.ﬂ  
Overnight, supra at 671.  These 
coercive ﬁstatementsﬂ were 
made by high-ranking members of
 Management and, as noted, 
accompanied by coercive interrogation, threats, interference, 
and discrimination.  Further, employee Arlie Nafziger, an open 
and active union supporter, credibly
 testified that shortly before 
the representation election ﬁfacilitatorﬂ Ken Grove approached 
him in the plant and stated: ﬁwhat am I [Nafziger] going to do 
for a job if the [Union] doesn™t get into the shop.ﬂ  Nafziger 
ﬁwalked away.ﬂ  ﬁFacilitatorﬂ Grove also attended a union 
meeting, claiming that he ﬁwas just a regular workerﬂ and ﬁhad 
no authority to really do anything.ﬂ  Shortly thereafter, as em-
ployee Denise Caswell credibly testified, Caswell and her co-
workers attended a meeting at the plant.  In the next room, ﬁfa-
cilitatorsﬂ Ken Grove and Deb Pe
len, together with upper Man-
agement, were conducting a meeti
ng.  Caswell and her cowork-
ers ﬁcould hear the whole meeting 
in the next roomﬂ ﬁplain as 
day.ﬂ  Caswell testified: 
 He [Grove] said that he was at a Union meeting, that the peo-
ple were wondering what he was doing there . . . Deb [Pelen] 
 . . . want[ed] to know the names of all the people that were 
there that talked bad about [her
] because [she] was out to get 
them . . . . 
 Employee Dorothy Goodling, as she credibly testified, also 
overheard the above Grove-Pelen exchange in the next roomŠ
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
    168
ﬁthey were very loud.ﬂ  She re
called overhearing Grove explain 
that the March 7 union meeting ﬁw
as a bitch sessionﬂ and Pelen 
ﬁwanted to know what people were
 at that meeting.ﬂ  Manage-
ment™s representatives, at the same time, were repeatedly ad-
monishing employees that mana
gement ﬁwould see [the em-
ployees™ Union] cardsﬂ and threatening them with plant reloca-
tion, plant closing, and related reprisals. 
I find and conclude on this record that Respondent Em-
ployer, by the above conduct, also engaged in surveillance of or 
created the impression it was e
ngaging in surveillance of em-
ployee protected concerted activities, and further interfered 
with, restrained, and coerced it
s employees, in violation of 
Section 8(a)(1) of the Act.  Su
ch conduct, assessed in context 
here, clearly tended to impinge
 upon employee Section 7 activi-
ties.9  The Board-conducted representation election was subse-
quently held as scheduled on 
September 16, 1994.  Although, 
as noted supra, 224 of the 393 unit employees had signed or 
otherwise executed union authorization cards prior to the elec-
tion, only 176 ballots were cast for the Union and 182 ballots 
were cast against the Union.  The Employer thereafter apprised 
the unit employees that certain requested changes in its pay 
system will not occur ﬁbecause of the filed Union chargesﬂ and, 
further, placed the onus for denying an employee performance 
raise on the Union by stating to the employee that the denial 
was ﬁbecause of the Union business.ﬂ  Thus, as employee Den-
nis Leber credibly testified, the Employer conducted among the 
unit employees ﬁa feedback m
eeting from an attitude surveyﬂ 
after the representation election and, there, ﬁput . . . on a 
screenﬂ the following notice (G.C. Exh. 9): 
Feedback Meetings 
Advice of our legal council [sic] is to not implement any pay 
system changes at this time because of the filed Union 
charges. 
In addition, employee John Switz
er credibly testified that 
during May 1995 Supervisor Jim 
Diffendarfer informed him of 
his ﬁappraisalﬂ or ﬁreviewﬂ and 
stated that he, Diffendarfer, 
ﬁwould check . . . to see about 
a raise.ﬂ  Switzer, under the ex-
isting wage system for maintena
nce employees, was apparently 
not entitled to such a raise.  Later, Diffendarfer apprised the 
employee: 
 He [Diffendarfer] said that as far as a raise goes, it was ap-
proved down through Houston and Raleigh, but the attorney 
said no because of the Union business. 
 See also the credible testimony of employee Kinard, discussed 
above, where Kinard was told in connection with the Em-
ployer™s October 1994 wage increase package: 
 [T]he Company would have given you a lot more had it not 

been for all the charges pendi
ng against it with this Union 
drive and everything going on with the court hearing and stuff 
. . . . 
                                                           
 9 Counsel for Respondent argues at p. 100 in his posthearing brief 
that Grove™s ﬁattendance at the Union meeting alone does not per se 
establish unlawful surveillance.ﬂ  Ho
wever, as stated, I find Grove™s 
total conduct, assessed in context, 
tended to impinge on employee Sec. 
7 rights.  Cf. 
NLRB v. Computed Time Corp
., 587 F.2d 790, 794
Œ795 
(5th Cir. 1979). 
Company Director Roger Dick acknowledged that on or 
about January 1995 the Employer
 conducted ﬁopinion surveysﬂ 
among its employees ﬁto bring i
ssues forth from employees,ﬂ 
and ﬁfeedback meetingsﬂ were later held with the employees 
ﬁonce the surveys [came] back.ﬂ  At these ﬁfeedback meetingsﬂ 
there were ﬁissues . . . related 
to [employee] wagesﬂ and ﬁthe 
wage systemﬂ with ﬁa number of
 perceived inequitiesﬂ; and 
Dick ﬁwanted to have input from the folks on that.ﬂ  Dick, 
however, assertedly apprised the assembled employees at the 
ﬁfeedback meetingsﬂ that ﬁwe may not be able to deal with it 
right nowﬂ because of the pending representation proceeding; 
and employees were notified, as
 depicted on General Counsel 
Exhibit 9, ﬁAdvice of our legal c
ouncil [sic] is to not implement 
any pay system changes at this time because of the filed Union 
charges.ﬂ  Dick was asked how
 did he ﬁreconcileﬂ the Em-
ployer™s position on ﬁpay systemﬂ changes with the Employer™s 
position on pay raises previously granted to ﬁteamﬂ and non-
ﬁteamﬂ employees ﬁunder or in c
onjunction with team systemsﬂ 
during the pending representati
on proceeding.  He generally 
claimed: ﬁI view them as different.ﬂ  On cross-examination 
Dick testified: 
 Q. Did you give any further explanation [to the assem-
bled employees] other than to ju
st read this [G.C. Exh. 9] 
to the employees? 
A. Simply saying what I already stated that we wanted 
to get their feedback so that at some future time we wanted 
to be able to address these concerns. 
Q. But did you give them any further explanation as to 
the reason that you were not 
doing any implementation at 
the time other than what you read to them on this over-
head? 
A. No.  
 As restated in 
Parma Industries, supra at 91,  
 The good faith postponement of benefit increases otherwise 
due is lawful when the employer 
is careful to explain that its 
purpose is to avoid the appearance of interference with em-
ployees™ organizational efforts. . . . The employer, however, 
may not seek to shift to the union the onus for the postpone-
ment of such increases. . . . [T]he withholding of the estab-
lished pay raise because of the 
union violated Section 8(a)(3) 
and (1), and the supervisors™ announcement of that decision to 
the employees interfered with employees™ Section 7 rights and 
constituted violations of Section 8(a)((1) . . . . 
 For, as explained in 
Hovey Electric
, supra at 482,  
 The Board will find that an empl
oyer violates Section 8(a)(1) 
of the Act if the employer attributes to the union its failure to 
grant a benefit . . . . 
 The credible evidence of record, as recited above, amply 
demonstrates that management 
was ﬁnot carefulﬂ here to ex-
plain to its employees that the ﬁ
postponement of . . . increasesﬂ 
was ﬁto avoid the appearance of interference with employees™ 
organizational efforts.ﬂ  On th
e contrary, mana
gement repeat-
edly ﬁattribute[d] to the Union its failure to grant . . . benefit[s]ﬂ 
and thus ﬁshift[ed] to the Union the onus for the postponement 
of such increases,ﬂ in plain viol
ation of Section 8(a)(1) of the 
Act, as alleged.  In addition, the credible evidence of record 
also establishes that manageme
nt discriminatorily denied a 
performance wage increase to employee Switzer ﬁplacing the 
onus for that decisionﬂ on the Un
ion, in violation of Section 
 COOPER INDUSTRIES
    169
8(a)(1) and (3) of the Act.  Switzer was told that his raise was 
denied ﬁbecause of the Union business.ﬂ
10 Management, also during this 
postelection period, discrimi-
natorily suspended for 30 days prounion protagonist employee 
Stanley Kinard.  See section G, supra.  Thus, employee Stanley 
Kinard credibly testified that he was hired by the Employer in 
1973 and currently works as a machinist in the maintenance 
department.  He became active 
in the Union™s organizational 
campaign starting about early April 1994.  He served on the 
Union™s organizing committee, attended union meetings, 
prominently displayed union bu
ttons and solicited the union 
memberships of his coworkers.  He recalled, as noted above, 
ﬁfacilitatorﬂ or ﬁsupervisorﬂ Ken 
Hanna stating to him at work 
during August 1994, 
 if the Union would come in here . . . they could and would 
unbolt these machines from the floor so fast and move out of 
here it™s not funny . . . . 
 He responded stating that ﬁif th
is Company could make money 
some place else they™d be 
out of here today anyway.ﬂ 
Kinard also recalled, as noted above, Company Official 
Koehne addressing assembled em
ployees shortly before the 
representation election.  He testified: 
 Mr. Koehne stated . . . when we come in to negotiate a con-
tract . . . we give you the bottom line . . . you can take it or 
leave it . . . . 
 He raised his hand and asked Koehne, ﬁyou mean you don™t 
have to sit down and negotiate 
in good faith.ﬂ  Koehne re-
sponded: ﬁwe give you the bottom line and you either take it or 
you go on strike.ﬂ  He again raised his hand and asked, ﬁisn™t 
there collective bargaining . . . while we work towards an 
agreement . . . beneficial for both sides . . . .ﬂ  Koehne re-
sponded: ﬁthat wouldn™t serve any purpose . . . you take the 
bottom line or you go on strike . . . .ﬂ 
Kinard also recalled Supervis
or Don Danley questioning him 
about wearing ﬁso many [Union] 
buttons.ﬂ  Danley asked ﬁwhy 
do you want a Union in here . . . .ﬂ  He responded that he 
wanted some uniform ﬁpolicy.ﬂ 
 Danley replied: ﬁyou ought to 
just hold off . . . wait until you see the October package . . . .ﬂ 
Later, after management gave 
the employees its ﬁOctober pack-
age,ﬂ Kinard said to Danley, ﬁwhat did you think of the October 
package,ﬂ and Danley responded: 
 [T]he Company would have given you a lot more had it not 
been for all the charges pendi
ng against it with this Union 
drive and everything going on with the court hearing and stuff 
. . . . 
 Kinard next addressed the sequence of events culminating in 
his suspension.  He and Michael Livelsberger, a leadman at the 
plant, had been ﬁfriends for 30 years,ﬂ they ﬁgrew up in the 
same town,ﬂ ﬁran around together
,ﬂ ﬁdated some of the same 
girls,ﬂ and would ﬁmeet . . . on 
social occasions.ﬂ  On May 23, 
1995, Livelsberger ﬁwas filling in 
for a supervisorﬂ at the plant. 
Livelsberger ﬁaskedﬂ Kinard ﬁto fix a shaft so they could keep 
[a machine] running.ﬂ  Kinard did the job in about a half an 
hour.  Kinard later received the ﬁwork orderﬂ for this job which 
indicated that he only had ﬁpolis
h[ed] the shaft.ﬂ  Kinard ex-
                                                          
 10 Further, the credible
 evidence of record 
does not sufficiently es-
tablish here that Switzer™s raise woul
d have been denied at the time for 
lawful nondiscriminatory reasons. 
plained that ﬁto polish the shaft would have taken two minutes . 
. . .ﬂ  Kinard went back to Livelsberger and said: 
 Mike . . . the work order has polish on it . . . I [Kinard] actu-

ally had to set this shaft up, indicate it and recut it . . . you 
want me to change this from polish to recut . . . .  He [Livels-
berger] sort of laughed a little bit and said no . . . it™s the same 
thing . . . .  I said, but you™d know the difference between pol-
ish and cutting if I was to cut your tires . . . .  I said, but since 
we™re friends I would use a valv
e stem puller and pull your 
valve stems out because I wouldn™t want to ruin your tires . . . 
. they cost a lot of money . . . .  [Livelsberger] maybe chuck-
led a little bit [and] that was about it . . . . 
 Kinard, within an hour, was summoned to Manager Bow-
man™s ﬁoffice.ﬂ  Also present was Management Representative 
Jessie Eyre.  Bowman said that ﬁwe are here to discuss the 
charges that you threatened to cut Mike Livelsberger™s tires.ﬂ 
Kinard said that ﬁthis is a j
okeﬂ; ﬁthere was nothing serious 
about this at allﬂ; ﬁwe™ve carried on many times in the past 
about different thingsﬂ; ﬁanybod
y knows that Livelsberger was 
just a clown all the timeﬂ; ﬁthey™re overlooked because they™re 
just a joke.ﬂ  Bowman, however, 
said ﬁnoﬂ ﬁthis is a serious 
matter.ﬂ  Kinard said: 
 I did say those words . . . if you are looking for something to 
hammer me on . . . you have it . . . but I didn™t threaten Mike 
 . . . I think [this is] about my
 Union buttons [which he then 
wore on his hat] . . . . 
 Later that same day, Kinard wa
s apprised by management that 
he was temporarily suspended an
d ﬁescorted out of the plant.ﬂ 
Thereafter, on June 5, 1995, Kinard was notified in writing 
and in person by Management th
at he was being given a 30-day 
suspension for the above incident.  Management stated: 
 Our investigation determined that on May 23, 1995, you 
threatened to slash the tires of a maintenance leadperson who 
had made a work assignment to you which you apparently 
took exception to . . . . In reaching our decision we have con-
sidered the fact that you had received a prior warning dated 
December 14, 1989 for a similar in
cident for directing abusive 
language against another empl
oyee and threatening him.  
Moreover, in the course of our investigation, it was deter-
mined that other threats have been made by you during your 
course of employment with the Company . . . . 
 Kinard could not ﬁremember get
ting a warningﬂ for the cited 
1989 incident.  He knew of no one else who has been sus-
pended by the Employer without 
pay for 30 days ﬁfor any inci-
dent,ﬂ and he has had no othe
r ﬁdisciplinary action taken 
againstﬂ him.  See G.C. Exh. 
90, the Employer™s ﬁWork Rules 
and Regulations,ﬂ and G.C. Exhs. 89(a) to (v) consisting of 
various employee writeups and di
sciplinary actions issued by 
the Employer to other employees,
 including, inter alia, a ﬁwarn-
ingﬂ for ﬁabusive language towardﬂ a coworker and telling a 
ﬁfacilitator to mind [his or her] own businessﬂ; a ﬁreprimand in 
lieu of suspensionﬂ for ﬁharassment of a fellow employeeﬂ; a 
ﬁreprimandﬂ for having ﬁon severa
l occasions threatened to use 
bodily harm toward a fellow em
ployeeﬂ; and a 3-day ﬁsuspen-
sionﬂ for ﬁrefusal to obey ordersﬂ and ﬁleaving work without 
permission.ﬂ  See also Tr. 1871 to 1872. 
On cross-examination Kinard testified: 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
    170
Q. And didn™t Bowman also tell you that you were be-
ing accused of throwing steel at [employee] Chris [Brock] 
. . . back in 1989 . . . .? 
A. I did not throw steel at Chris Brock. 
Q. Did Bowman tell you that was the reason that you 
were being given a reprimand? 
A. He asked me if I had thrown steel at Chris Brock. 
 . . . . I said no I didn™t.  I took the steel which he threw in my 
box and I threw it back against the wall where it belonged on 
the rack . . . . 
 Kinard also testified:  Q. . . . . Had you threatened to burn down or blow up a 
doll house that [employee] Gary Hirsch had been building 
for his child? 
A. Not in a serious manner. 
Q. That was another one of your jokes? 
A. We joke constantly. 
 Kinard denied ﬁthreateningﬂ ot
her coworkers, and explained 
that the above exchange with coworker Hirsch, a friend for 
some 12 years, occurred over 5 years ago. 
Manager Bowman testified th
at Personnel Manager Harold 
Anstine had informed him about the Kinard-Livelsberger inci-
dent, and he was directed to investigate the matter.  Bowman, 
together with another manageme
nt representative, Jessie Eyre, 
questioned Kinard in his office. 
 There, Kinard admitted stating 
what Livelsberger ﬁhad said.ﬂ 
 Kinard explained that he was 
ﬁjoking.ﬂ  According to Bowman, Kinard did not then make 
any reference to ﬁhis Union activities.ﬂ  Bowman then indicated 
to Kinard that ﬁwe would report the facts to Harold Anstine.ﬂ  
Later that day, Anstine informed Kinard that ﬁhe was sus-
pended indefinitely pending furt
her investigation.ﬂ  The Em-
ployer subsequently determined 
to suspend Kinard for 30 days.  
Bowman claimed that this ﬁd
ecisionﬂ was ﬁbased upon the 
investigation findings that there 
had been other threats . . . .ﬂ  
ﬁTerminationﬂ was ﬁconsidered,ﬂ
 however, it was finally de-
cided only to suspend Kinard for 30 days because ﬁhe was a 
long-term employee.ﬂ 
Bowman explained on cross-examination that Anstine had 
apprised him that Kinard woul
d be suspended ﬁindefinitely 
pending investigation.ﬂ  Anstine apparently had ﬁcommuni-
catedﬂ with corporate headquarter
s.  Bowman had never previ-
ously been ﬁinvolved in discipli
nary actionsﬂ ﬁin all 18 yearsﬂ 
of service.  He also had neve
r known Kinard ﬁto cut anybody™s 
tiresﬂ or ﬁto hit anybody.ﬂ  Anstine later proceeded with an 
ﬁinvestigationﬂ as to ﬁwhether there were any other instances 
with regard to Stan.ﬂ  Bowman admittedly did not make the 
ﬁ30-day suspension 
determination.ﬂ 
Harold Anstine, employee labor relations manager for the 
Employer, was personnel manager during the union campaign.  
Anstine recalled that Livelsbe
rger had informed him during 
May 1995 that he, Livelsberger, ﬁthought he was threatenedﬂ 
by employee Kinard.  Anstine conferred with Bowman and 
Eyer, and ﬁasked them to talk with Kinard about the incident.ﬂ  
Anstine later got their ﬁstatementﬂ and discussed the matter 
with Director Roger Dick.  Management determined ﬁto place 
[Kinard] on suspension pending fu
rther investigation.ﬂ  Anstine 
so notified Kinard.  Anstine next testified: 
 The next morning I was told that there were two or three other 
people in the machine shop area that had similar types of run 
ins with Kinard. 
 According to Anstine, Kinard™s personnel file showed that 

ﬁback in 1989 he had a reprimand where he had threatened 
another employee.ﬂ  In addition,  
 Livelsberger told me there were several people in the machine 

shop that wanted to talk to me . . . they had similar run ins. . . . 
In total I talked to them plus a half dozen extra . . . altogether 
maybe nine or ten people . . . . 
 Anstine asserted that ﬁthis bul
lying and threatening that was 
done by Kinard was serious en
ough that he should be termi-
nated.ﬂ  However, a ﬁdecisionﬂ
 was made by ﬁdivisionﬂ or 
ﬁheadquartersﬂ that Kinard w
ould only get a 30-day suspension 
ﬁdue to the length of his service.ﬂ  Anstine nevertheless ac-
knowledged that ﬁthat™s a long suspension by Campbell 
Chain™s standards.ﬂ  Management
, assertedly, ﬁwanted to make 
certain that there was no misunderstanding on anybody™s part 
that that sort of action would no
t be tolerated.ﬂ  When asked if 
Management ﬁcould ha
ve made that same
 understanding with a 
shorter suspension,ﬂ Anstine res
ponded: ﬁThat™s possible . . . I 
don™t know.ﬂ  Anstine admittedly
 ﬁknewﬂ that Kinard was ﬁa 
Union supporter,ﬂ however, assertedly, Kinard™s union activity 
was not ﬁa factor in the decision.ﬂ 
Anstine, on cross-examination, acknowledged that he did not 
ﬁmeet with Kinardﬂ; he assert
edly spoke with employees Rob-
ert Herman and Fay Beaverson about ﬁrun ins with Kinardﬂ and 
thereafter never asked Kinard
 about these employee ﬁcom-
plaintsﬂ and, in short, ﬁtook th
eir word for itﬂ; and ﬁnobody has 
ever been suspended for such a long period of time . . . .ﬂ  An-
stine was then questioned about
 disciplinary actions taken 
against other employees.  Th
us, for example, ﬁHohenadel ac-
cused Meyers of threatening to punch him with a screwdriver 
and throw him in the . . . .waste
 treatment thingﬂ; Meyers ﬁwas 
suspended for a dayﬂ and Hohe
nadel was given a ﬁreprimandﬂ 
for ﬁcalling Meyers an idiot.ﬂ  Gary Wilders ﬁthreatened to hit a 
supervisorﬂ and was ﬁgiven an in house suspension.ﬂ  Anstine 
acknowledged that ﬁI don™t know what an in house suspension 
is.ﬂ  Michael Shoff ﬁreceived a reprimandﬂ after having ﬁon 
several occasions threatened to 
use bodily harm toward a fellow 
employee.ﬂ  In that case, Anstine assertedly ﬁgot the two guys 
together,ﬂ Shoff ﬁapologizedﬂ a
nd ﬁwe issued a reprimand.ﬂ  
No effort was made to ﬁbring Li
velsberger and Kinard together 
in a similar situation.ﬂ 
On the credible evidence of record here, I find and conclude 
that Respondent Employer discriminatorily suspended em-
ployee Kinard for 30 days, whil
e this proceeding was pending, 
because of his Union and related protected concerted activities.  
I do not credit and reject as pretextual management™s shifting 
and largely unsubstantiated asse
rted nondiscriminatory reasons 
for this unusual and unprecedented 
treatment of this employee 
for over 20 years.  Management, 
apparently, wanted to even go 
further, also unusual and unprecedented, and terminate the 
employee, but was advised to 
relent from this extreme re-
sponse.  In short, I am persua
ded here that management dis-
criminatorily disciplined employee Kinard, in violation of Sec-
tion 8(a)(1) and (3) of the Act, 
and such disciplinary action, on 
this record, would not have occurred for lawful nondiscrimina-
tory reasons. 
Counsel for Respondent Employer argues that the Employer 
is not responsible for the abov
e unlawful statements and con-
duct attributed to ﬁfacilitatorsﬂ Pelen, Grove, and Hanna be-
cause they, as hourly paid ﬁfacilitators,ﬂ were not ﬁagentsﬂ or 
 COOPER INDUSTRIES
    171
ﬁsupervisorsﬂ under the Act duri
ng the pertinent time periods.  
Section 2(11) of the Act defines a ﬁsupervisorﬂ as 
 [A]ny individual having the authority, in the interest of the 

employer, to hire, transfer, susp
end, lay off, recall, promote, 
discharge, assign, reward or discipline other employees, or re-
sponsibly to direct them, or to adjust their grievances, or ef-
fectively recommend such action, if in connection with the 
foregoing the exercise of such authority is not of a merely 
routine or clerical nature, but requires the use of independent 
judgment. 
 And, Section 2(13) of
 the Act provides: 
 In determining whether any person is acting as an ﬁagentﬂ of 
another person so as to make such other person responsible 
for his acts, the question of whether the specific acts per-
formed were actually authorized or subsequently ratified shall 
not be controlling. 
 As restated in 
Amperage Electric, 301 NLRB 5, 13 (1991), 
 Actual existence of true supervisory power is to be distin-
guished from abstract, theoretical or rule book authority. . . . 
What is relevant is the actual authority possessed and not the 
conclusory assertions of witnesses. . . . [T]he enumerated 

powers listed in Section 2(11) of the Act are to be read in the 
disjunctive . . . [and] Section 2(
11) also states the requirement 
of independence of judgment in conjunctive with what goes 
before . . . .  The performance of some supervisory tasks in a 
merely routine, clerical, perfun
ctory or sporadic manner does 
not elevate a rank and file employee into the supervisory 
ranks. . . . [T]he decisive ques
tion is whether [the individual 
involved] has been found to possess authority to use [his or 
her] independent judgment with respect to the exercise by 
[him or her] of some one or mo
re of the specific authorities 
listed in Section 2(11) of the Act 
. . . .  In short, some kinship 
to management, some empathe
tic relationship between em-
ployer and employee, must exis
t before the latter becomes a 
supervisor of the former . . . . [Citations omitted.] 
 And, as noted in 
Propellex Corp., 254 NLRB 839, 843 (1981),  
 [D]uring the election campaign, as before, the leadladies, by 
virtue of their historic role as a conduit for [the employer™s] 
information and orders, were cl
othed by [the employer] with 
the apparent authority of its agents; were put in a position by 
[the employer] to be understood by employees to be agents of 
[the employer]; and therefore th
eir actions should be imputed 
to [to the employer] . . . .  [Citations omitted.] 
 The credible evidence of record makes it clear that the above 
ﬁfacilitatorsﬂ were ﬁsupervisorsﬂ
 and/or ﬁagentsﬂ under the Act 
as alleged.  The ﬁfacilitatorsﬂ worked varying hours in several 
departments and were thus not 
confined to one specific shift 
because of their broad responsibilities for the Employer in con-
nection with their ﬁteamﬂ dutie
s (see G.C. Exhs. 14 and 15); 
received for the most part substa
ntial pay raises at the time of 
their appointments to this positi
on; served as spokespersons for 
Management telling 
ﬁteamﬂ members in effect ﬁwhat is going 
on in the Companyﬂ; were ﬁempowered to enactﬂ and thus had 
ﬁthe authority to make decisi
onsﬂ; showed employees how to 
get their jobs done; performed essentially the same duties as 
salaried ﬁfacilitatorsﬂ who were
 admittedly ﬁsupervisorsﬂ under 
the Act; were regarded by the Em
ployer more like ﬁshift coor-
dinatorsﬂ who were admittedly
 ﬁsupervisorsﬂ under the Act; 
assigned duties and lunchtimes to
 rank-and-file workers; ap-
proved employee vacation and si
ck leave requests; signed em-
ployee time cards; maintained employee attendance cards; is-
sued verbal warnings to rank-and-file workers; worked out of 
offices; participated in planni
ng overtime scheduling; did not 
ﬁpunch inﬂ like production and maintenance workers and wrote 
up their own hours of work for a period of time; prepared work 
schedules; conducted and/or par
ticipated in employee perform-
ance evaluations; and scheduled ﬁteamﬂ meetings and shut 
down production machines during t
hose meetings.  Illustrative 
of the power thus granted to these ﬁfacilitatorsﬂ is the following 
credible testimony of employee Randy Coy:  
 Q. How long was Ms. Pelen your facilitator? 
A. . . . .A few months, I am not exactly sure. 
Q. Did she ever say anything to you that suggested that 
she was in charge? 
A. Yes. . . . She [said do it] my way or [it™s] the high-
way. 
 As noted above, during August 
1994, Company ﬁfacilitatorﬂ 
Deb Pelen  
 came to me [Coy] and asked me to get everybody on our team 
checked off as soon as possible . . . they want them checked 
off and to team rate as soon as possible . . . get everybody to-
gether and have them checked off as soon as possible . . . . 
 Coy ﬁdid exactly what she [Pelen] told me.ﬂ  And, ﬁas a result 
of this check off procedureﬂ some six to eight employees on his 
ﬁteamﬂ were given ﬁraisesﬂ shor
tly prior to the representation 
election.
11  I do not credit the assertions of the various Man-
agement witnesses, including its ﬁf
acilitators,ﬂ to the effect that 
they were really ﬁcoachesﬂ or ﬁleadmenﬂ without ﬁsupervisoryﬂ 
authorities. 
I find and conclude that hourly paid ﬁfacilitatorsﬂ Pelen, 
Grove and HannaŠlike the salari
ed ﬁfacilitatorsﬂŠresponsibly 
and effectively directed the employees in the performance of 
their work, having the authority to and exercising one or more 
of the indicia listed in Section 
2(11) of the Act, and that the 
exercise of such authority was 
not of a ﬁmerely routineﬂ or 
ﬁclerical natureﬂ but required th
e exercise by them of ﬁinde-
pendent judgment.ﬂ  Moreover, I find and conclude that the 
Employer led its employees to 
reasonably believe that Pelen, 
Grove, and Hanna, as well as th
e other admitted supervisors 
named in this proceeding, had the authority to speak on behalf 
of the Employer, and therefore their coercive and related state-
ments and conduct cited herein 
should be imputed to the Em-
ployer.
12                                                           
 11 Further, with respect to ﬁfacilita
torﬂ Hanna, he acknowledged that 
on September 1, 1994, some weeks be
fore the representation election, 
he was changed ﬁfrom facilitator to supervisorﬂ because ﬁthey wanted 

two supervisors on each shift.ﬂ 
12 Counsel for Respondent Employe
r, although having previously 
repeatedly admitted and acknowledged 
the ﬁagency/supervisoryﬂ status 
of Charles McMahon (see Tr. 1008), later, after counsel for the General 

Counsel had rested their case during the third week of hearings, moved 
to withdraw this admission.  This 
request was denied as untimely (see 
Tr. 1907 to 1911).  On reconsideration, I adhere to that ruling.  In any 

event, I would find, on this record, the Employer responsible for 
McMahon™s statements and conduct duri
ng the pertinent time period as 
its ﬁsupervisorﬂ and/or ﬁagentﬂ (see Tr. 2390 to 2410).  I have, as noted, 

discredited McMahon™s testimony pert
aining to his unlawful conduct 
during the pertinent time period.  In addition, McMahon, admittedly a 
ﬁsupervisorﬂ for some 22 years, acknowledged that he had been in-
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
    172
CONCLUSIONS OF 
LAW 1. Respondent Employer is enga
ged in commerce as alleged. 
2. The Charging Party Union is a labor organization as al-
leged. 
3. Respondent Employer has violated Section 8(a)(1) of the 
Act by coercively interrogating employees about their union 
activities; by soliciting grievanc
es from employees in order to 
dissuade them from engaging in
 union activities; by promising 
employees a better wage and be
nefit package in order to dis-
suade them from supporting the Un
ion; by promising employ-
ees that they would receive benefits if they rejected union rep-
resentation, telling them that pa
y inequities would be corrected, 
everyone would be placed on a team system and these steps 
would be completed within a re
asonable time; by telling em-
ployees shortly prior to the re
presentation election that their 
ﬁred circle ratesﬂ will be eliminated; by engaging in surveil-
lance of or creating the impre
ssion of engaging in surveillance 
of employee union activities; by threatening employees with 
discharge, plant relocation, plant 
closure, or other reprisals for 
engaging in union activities; by 
telling employees that the Em-
ployer would see their signed union authorization cards; by 
telling employees that collectiv
e bargaining would be futile, 
because the Employer would not negotiate in good faith with 
the Union if selected by them; by telling employees after the 
representation election that the Employer would have given 
them a  greater wage and benefi
t package if the Union had not 
filed charges against it with th
e Board; and by placing the onus 
for the Employer™s lack of pay system changes on the Union for 
having filed charges with the Board. 
4. Respondent Employer has viol
ated Section 8(a)(1) and (3) 
of the Act by granting hourly wage increases and bonuses to its 
employees shortly prior to the representation election in an 
attempt to discourage membership in the Union; by similarly 
permitting employees to return to a straight 8-hour shift with a 
paid lunchbreak and permitting 
employees to change the hours 
their shift began and ended shortly prior to the representation 
election; by discriminatorily denying a performance wage in-
crease to employee John Switzer 
placing the onus for that deci-
sion on the Union; and by disc
riminatorily disciplining em-
ployee Stanley Kinard. 
5. As discussed below in the 
remedy section, infra, a major-
ity of Respondent Employer™s em
ployees in an appropriate unit 
had designated and selected the 
Union as their representative 
for the purposes of collective 
bargaining;  Respondent Em-
ployer™s unfair labor practices ar
e so serious and substantial in 
nature that the possibility of erasing their effects and conduct-
ing a fair and free representatio
n election or rerun representa-
tion election by use of traditiona
l remedies is slight; and, con-
sequently, the employees™ sent
iments regarding representation 
having been expressed through union authorization cards would 
on balance be protected better by
 issuance of a bargaining order 
than by traditional remedies. 
                                                                                            
 structed by Management, like other ﬁs
upervisors,ﬂ as to what he could 
or could not say to employees during the Union™s campaign.  He also 
acknowledged that on ﬁthe Monday af
ter the Union electionﬂ an em-
ployee ﬁcame toﬂ him ﬁbecause [the employee] had heard [that another 
employee] got a raise and he wanted 
to know how come he didn™t get a 
raise too.ﬂ  When asked ﬁwhat is yo
ur relationship with [that employee] 
that would cause him to come to 
you,ﬂ McMahon responded: ﬁI was his 
supervisor.ﬂ  In my view, McMahon™
s ﬁsupervisoryﬂ and/or ﬁagencyﬂ 
status has been sufficiently shown here. 
6. The unfair labor practices 
found above affect commerce as alleged.13 REMEDY To remedy the 8(a)(1) and (3) violations found above, Re-
spondent Employer will be directed to cease and desist from 
engaging in the conduct found unl
awful and like or related 
conduct and to post the attached
 notice.  Respondent Employer 
will also be directed to make whole employee Stanley Kinard 
for any loss of earnings and other benefits suffered as a result 
of his discriminatory suspension, as prescribed in 
F. W
. Wool-
worth Co., 90 NLRB 289 (1950), plus interest as computed in 
New Horizons for the Retarded
, 283 NLRB 1173 (1987). Re-spondent Employer will also be
 directed to make whole em-
ployee John Switzer for any loss of earnings and other benefits 
suffered as a result of his discri
minatory denial of a perform-
ance wage increase, with interest, as provided above.  Respon-
dent Employer will also be directed to preserve and make 
available to the Board or its agents on request all payroll re-
cords and reports and all other 
records necessary to determine 
backpay and compliance under the terms of this Decision and 
Order.  And, Respondent Employer will also be directed to 
expunge from its files any references to the above discrimina-
tory suspension of employee Kinard and notify him in writing 

that this has been done and that evidence of this discriminatory 
action will not be used as a basis for future personnel action 
against him, in accordance with 
Sterling Sugars, 261 NLRB 
472 (1982). A. The Propriety of a Bargaining Order 
The General Counsel, as noted, also seeks a bargaining order 
here.  The General Counsel alle
ges that a majority of Respon-
dent Employer™s employees in 
an appropriate unit had desig-
nated and selected the Union as their representative for the 
purposes of collective bargaining
; that Respondent Employer™s 
unfair labor practices, as found, ar
e so serious and substantial in 
nature that the possibility of erasing their effects and conduct-
ing a fair and free representatio
n election or rerun representa-
tion election by use of traditiona
l remedies is slight; and that, 
consequently, the employees™ sen
timents regarding representa-
tion having been expressed th
rough union authorization cards 
would on balance be protected better by issuance of a bargain-
ing order than by the above traditional remedies.  For the rea-
sons stated below, I agree. 
Thus, the Union initiated its campaign to represent the Em-
ployer™s some 393 production a
nd maintenance employees at 
its York facility during March 1994. Thereafter, by July 25, 
1994, 224 of the 393 unit employees had signed or otherwise 
executed cards which clearly 
and unambiguously designated 
the Union as their collective-bargaining representative.
14  The 
Union requested recognition from the Employer as the duly 
                                                          
 13 Counsel for the General Counsel, in fns. 86 and 115 of their 167-
page posthearing brief, move to am
end their previously amended con-
solidated complaints to allege add
itional 8(a)(1) conduct.  The General 
Counsel™s motion is denied as untimely and, in any event, the cited 

additional violations are at best cumulative and would not in any mate-
rial way affect the above conclusion
s or the remedy in this proceeding. 
14 See Appendix A annexed hereto, containing a list of the 224 unit 
employees who had signed or othe
rwise executed union authorization 
cards on the dates indicated or by July 25, 1994, with pertinent exhibit 
and transcript references. 
 COOPER INDUSTRIES
    173
designated collective-bargaining 
representative of the unit em-
ployees on July 21, 1994, and the Employer refused.  The Un-
ion filed a representation petition with the Board on July 25, 
1994, and a Board-conducted re
presentation election was 
scheduled for September 16, 1994. 
The Employer, in resisting th
is organizational effort, as 
found above, interfered with, rest
rained, and coerced its em-
ployees in the exercise of their Section 7 rights in violation of 
Section 8(a)(1) of the Act by, inter alia, soliciting employee 
grievances and promising them 
a better benefit package in or-
der to dissuade them from supporting the Union; by telling 
employees that ﬁtheir red circle rates would be eliminatedﬂ in 
order to discourage their support of the Union; and by promis-
ing employees that they would receive better benefits if they 
rejected union representation, telling them that pay inequities 
would be corrected, everyone would be placed on a ﬁteamﬂ 
system and these steps would be completed within a reasonable 
time.  The Employer also discrimi
nated in regard to the hire or 
tenure or terms and conditions of
 employment of its employees 
in an attempt to discourage membership in the Union, in viola-
tion of Section 8(a)(1) and (3) of the Act, by granting substan-
tial hourly wage increases and bonuses to unit employees and 
by returning employees to a straight 8-hour shift with a paid 
lunchbreak and, further, by 
even permitting employees to 
change the hours their shift began.  
Upper management, on the day 
before the scheduled repre-
sentation election, made clear
 to all the unit employees: 
 Management has got the message and is listening. . . . The 
message is clear we have to address the pay inequities. . . . 
The pay system that was implemented was supposed to apply 
to everyone. . . . The new pay system was established to en-
hance development of teams.  Everyone was supposed to be 
entitled to the same opportunities.  What went wrong is we 
don™t have everyone on the team sy
stem.  This is a situation 
that must and will be corrected. . . . . All I am able to give you 
at this time is my personal commitment that Management will 
address this concern and in a reasonable time frame. 
 As discussed above,  
 The danger inherent in [such] well-timed increases in benefits 
is the suggestion of a fist inside the velvet glove.  Employees 
are not likely to miss the inference that the source of benefits 
now conferred is also the source from which future benefits 
must flow and which may dry up if it is not obliged. 
. . . . 
The most formidable violations in terms of undermining the 
union™s organizational drive were
 the somewhat spontaneous 
grants of benefits by the company after the organizational 
drive began . . . and before the election was held. . . . We can-
not ignore decisional accelerati
on in employee benefits pre-
ceded by months of lethargy.  
Lightning struck only after the 
union™s rod was hoisted.  In this case the wage readjustments, 
and other benefits, to say nothing of the initial announcement 
of these benefits, were clearly a 
counterweight to [the union™s] 
organizational efforts.  To permit a company to time its an-
nouncement and allocation of benefits in such a fashion 
would be a great disservice to the ideal of organizational free-
dom so deeply imbedded in the National Labor Relations Act. 
. . . . 
wage increase violations during the course of an organizing 
campaign, such as the ones here, carry a special potential for 
long lasting impact because of their significance to employees 
and because the Board™s usual remedies do not require the 
employer to withdraw the benefits from the employees . . . . 
 Management, however, also ma
de sure that its employees 
would not miss ﬁthe inferenceﬂ or
 ﬁthe suggestion of a fist in-
side the velvet gloveﬂ and, accordingly, accompanied the above 
coercive and discriminatory 
misconduct with clear and unmis-
takable threats to relocate and close its York facility if the em-
ployees chose union representati
on.  Indeed, upper management 
was, concededly, well aware during the Union™s organizational 
campaign that ﬁthere was a f
eeling among employees that Coo-
per might move the plant south.
ﬂ  Nevertheless, as Company 
Official Koehne acknowledge
d, ﬁnobody from Management 
ever told the employees flat out 
we have no intention of closing 
this plantﬂ as part of its claime
d  effort to combat this existing 
ﬁair of negativism.ﬂ  Upper 
management thus condoned these 
repeated threats, thoroughly docu
mented supra, made by its 
front line representatives.  And, of course, as stated above, 
 threats of plant closure and discharge not only are ﬁhallmarkﬂ 

violations [of the Act] but ﬁare among the most flagrant of un-
fair labor practicesﬂ . . . . 
 Upper management, at the same 
time, also made clear to the 
employees that it would not negotiate or bargain in good faith 
with the Union if chosen as their collective-bargaining repre-
sentative in a Board-conducted re
presentation election, in fur-
ther violation of the proscriptions 
of Section 8(a)(1) of the Act.  
Thus, employee Ray Wintermyer credibly recalled Company 
Representative Bernard Koehne apprising the assembled unit 
employees shortly prior to 
the representation election: 
 He [Koehne] . . . was . . . a Company negotiator . . . [and] 
when they left [Company headquarters in] Houston with a 
package for Cooper Tool that™s all there was . . . there was no 
other negotiations on their part . 
. .  there was no better deal 
coming out of Houston but the deal that they had . . . they 
would not give one more inch . . . . 
 Employee Jeffrey Beam also cred
ibly recalled Koehne telling 
the assembled employees shortly before the representation elec-
tion that ﬁTexas makes up what every plant that Cooper owns 
gets and there is no bargaining on that whatsoever.ﬂ  Employee 
Lawrence McFatridge also credib
ly ﬁunderstoodﬂ Koehne to be 
telling the assembled employees 
shortly before the representa-
tion election that ﬁwe will not negotiate a contractﬂŠﬁthe 
Company would refuse to negotia
te a contract.ﬂ  Employee 
George Lighty credibly related how Koehne apprised the as-
sembled employees ﬁduring the pe
riod just before the electionﬂ 
that  they [the Employer] would not negotiate with the Union . . . 
the Company only had so much to offer and they weren™t ne-
gotiating with them . . . . 
. . . . 
the Company policy was not to negotiate with the Union . . . 
they only have so much to give no matter what . . . . 
 Employee Stanley Kinard credib
ly recalled Koehne addressing 
the assembled unit employees shortly before the representation 
election: 
 Mr. Koehne stated . . . when we come in to negotiate a con-
tract . . . we give you the bottom line . . . you can take it or 
leave it . . . . 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
    174
Kinard raised his hand and asked Koehne, ﬁyou mean you don™t 
have to sit down and negotiate 
in good faith.ﬂ  Koehne re-
sponded: ﬁwe give you the bottom line and you either take it or 
you go on strike.ﬂ  Kinard again raised his hand and asked, 
ﬁisn™t there collective bargaining . . . while we work towards an 
agreement . . . beneficial for bot
h sides . . .ﬂ   Koehne re-
sponded: ﬁthat wouldn™t serve any purpose . . . you take the 
bottom line or you go on strike . . . .ﬂ  And, as Manager Bow-
man also had made clear to th
e assembled unit employees on 
the day before the representation election, 
 As you know, all Union contracts are negotiated between 

Houston and the Union.  Anyway
 you look at it, that leaves 
you and me out of the picture. . . . You and I have the most to 
lose and, in the end, will have the least to say. . . .  
 As discussed supra, ﬁthe above
 statements unlawfully threat-
ened that employees™ efforts to 
organize would be an exercise 
in futility.ﬂ  These coercive ﬁstatementsﬂ were made by high-
ranking members of management and, as noted, were accom-
panied by coercive interrogation,
 threats, interfe
rence, and dis-
crimination.  Further, upper ma
nagement was also well aware 
of ﬁfacilitatorﬂ Grove™s surveill
ance of a union meeting, later 
discussed in the plant in such 
a manner so that rank-and-file 
workers could overhear the coercive and chilling comments of 

management™s representatives, in plain violation of Section 
8(a)(1) of the Act.  Employees were at the same time being 
coercively admonished that the Employer would get to see their 
Union authorization cards.  An
d, in addition, upper manage-
ment later made clear to the employees, after the representation 
election, that the Employer w
ould have given them a greater 
wage and benefit package if the Union had not filed charges 
against it with the Board, a
nd placed the onus for the Em-
ployer™s lack of pay system changes on the Union for having 
filed charges with the Board, in further violation of Section 
8(a)(1) of the Act.  Upper mana
gement discriminatorily denied 
a performance wage increase to employee Switzer ﬁplacing the 
onus for that decisionﬂ on the Un
ion, in violation of Section 
8(a)(1) and (3) of the Act.  Switzer was told that his raise was 
denied ﬁbecause of the Union business.ﬂ  Finally, shortly before 
these hearings convened, upper 
management disc
riminatorily 
disciplined employee Kinard, an open and active union sup-
porter, in an unprecedented and unusual manner, in violation of 
Section 8(a)(1) and (3) of he Act. 
In sum, such massive and flagrant unfair labor practices, in-
volving numerous ﬁhallmarkﬂ violations of the Act, participated 
in and condoned by upper mana
gement, have prevented the 
holding of a fair and free representation election and require the 
remedial direction of a bargai
ning order. The lingering effects 
of such misconduct cannot be erased by traditional cease-and-
desist provisions contained in
 an order and posted notice. 
B. The Contentions of Counsel wi
th Respect to the Union Cards 
Counsel for Respondent Employer argues that a majority of 
Respondent Employer™s employees
 in the appropriate bargain-
ing unit had not voluntarily or sufficiently designated the Union 
as their collective-b
argaining representative by July 25, 1994.  
However, as noted, by July 25
, 1994, 224 of the ﬁmaximumﬂ of 
393 employees (fn. 7, supra) in
 the stipulated production and 
maintenance unit
15 had signed or otherwise executed cards 
                                                          
 15 The appropriate bargaining unit, as stipulated, is: 
 which clearly and unambiguously designated the Union as their 
collective-bargaining representative. See Appendix A.  Counsel 
for Respondent Employer contends in his 93-page appendix to 
his 157-page brief that ﬁnone of
 the authorizat
ion cards admit-
ted may be counted in determining whether the Union repre-
sented a majority of employees 
due to the explanation of the 
purpose of the cards given by Union Representative Joe Po-
zzaﬂ; ﬁthe authorization cards of employees whose testimony 
differed from their [prehearing] 
questionnaire answers must not 
be countedﬂ; ﬁthree unsigned aut
horization cards must not be 
countedﬂ; ﬁthe authorization cards solicited on grounds they 
would be used to get a vote or election must not be countedﬂ; 
ﬁRobert Hake™s authorization card
 must not be counted due to 
supervisory interference in its 
procurementﬂ; ﬁthree authoriza-
tion cards of employees who were told to sign to get more in-
formation must not be countedﬂ; 
ﬁthe authorization card of an 
employee who was told to sign to verify meeting attendance 
must not be countedﬂ; and ﬁsix
 authorization cards signed by 
employees who did not
 read them must not be counted.ﬂ 
The controlling legal principles 
in determining the validity of 
such cards were restated and applied in 
Advanced Mining
 Group, 260 NLRB 486, 508 (1982), enfd. 701 F.2d 221 (D.C. 
Cir. 1983), in part as follows: 
 [E]mployees as a rule are not too unsophisticated to be bound, 
and should be bound, by the clear language of what they sign 
unless that language is deliberately and clearly canceled by a 
union adherent with words calculated to direct the signer to 
disregard and forget the language above his signature . . . . 
[T]here is nothing inconsistent in handing an employee a card 
that says the signer authorizes the union to represent him and 
telling him that the card will probably be used first to get an 
election. . . . Absent some othe
r disability, the use or proposed 
use of the cards to secure an election does not alter their es-
sential character as union designations. 
Second, an employee™s t
houghts or afterthoughts as to 
why he signed a union card and 
what he thought that card 
meant cannot negative the overt action of having signed 
the card . . . 
Third, where employees testify under the eye of com-
pany officials about card signing events which occurred 
much earlier and prior to company activities that consti-
tuted unfair labor practices, there is wisdom in requiring 
fairly strong evidence of misrepresentation before adjudg-
ing the signed cards invalid . . . .  For, it is certainly con-
ceivable that the same threats and benefits which shook an 
employee™s original support of the union also altered the 
employee™s memory of the events that occurred before the 

presentation of such threats and benefits . . . [T]he crucial 
question . . . is whether the union had the support of a ma-
jority of the employees in an appropriate unit at the time 
the request to bargain was made . . . .  [See cases cited.] 
 As counsel for the General Counsel note in pages 123 to 167 
of their brief, and as is shown 
in Appendix A of this decision,  
181 of the 224 cards involved in this case were authenticated by 
the employees who had signed or otherwise executed them.  
                                                                                            
 All production and maintenance employees employed by Respondent 
Employer at its York, Pennsylvania
 facility, excluding all office cleri-
cal employees, professional employees, guards and supervisors as de-
fined in the Act. 
 COOPER INDUSTRIES
    175
The remaining 43 cards were authenticated by employees Den-
nis Leber, Eugene Reever, Greta Shimmel, Arlie Nafziger, 
Lawrence McFatridge, and Stan
ley Kinard.  See also Appen-
dixes A, B, C, D, E, and F an
nexed to counsel for the General 
Counsel™s brief.  Thus, employee 
Leber credibly testified that 
he had attended union meetings 
starting in early March 1994; 
that Union Representative Joe Pozza made blank cards avail-
able; and that Pozza 
 told us by signing the card you are asking the Steelworkers to 

represent you . . . to do bargaining with the Company . . . we 
were told to tell [the employees] that it™s for representation for 
bargaining . . . . 
 Leber credibly and sufficiently identified his card and the cards 
of 11 coworkers.  He recalled: ﬁI told them that by signing a 
Union card they™re asking the Stee
lworkers to represent them 
for the purposes of getting a contract . . . .ﬂ  Leber acknowl-
edged that ﬁsometimesﬂ the subj
ect of ﬁan elec
tionﬂ ﬁcame upﬂ 
in discussing the cards with coworkers.  Leber testified: 
 Q. Did you tell them that the card would be turned 
over to the NLRB who would in turn run an election? 
A. I told them that™s a possibility if they™re not recog-
nized by the Company. 
 In like vein, employee Reever credibly and sufficiently iden-
tified his card and the cards signed by five coworkers.  He re-
called having been told by the 
Union™s representatives: ﬁif we 
are interested in a Union they desired to represent us,ﬂ and ﬁwe 
would probably have to get through . . . a Union election . . . 
because . . . most companies would not recognize a Union on 
simply cards alone if you get 51 or 52 percent . . . .ﬂ  He re-
called that card signer Viola Ke
rrigan had asked: ﬁif I sign a 
card how quick would we get a Un
ion in here.ﬂ  He responded: 
ﬁwe would probably have to get through . . . an election proc-
ess.ﬂ  And, employee Shimmel also credibly and sufficiently 
identified her card and the cards signed by five coworkers.  She 
recalled Union Representative Pozza stating that the ﬁpurposeﬂ 
of the cards was ﬁwe wantedﬂ the Union ﬁto represent us.ﬂ  She 
testified: 
 Q. Do you recall what you to
ld them [the card signers] 
if anything about the purpose of the card? 
A. The purpose of it is what I said before . . . about the 
Steelworkers . . . helping us get organized . . . to have the 
Steelworkers come in . . . . 
 She further testified on cross-examination: 
 Q. . . . . Did you tell any employees that the purpose of 
the cards was to hold an election? 
A. To bring the Union in . . . yes. . . . . I explained to 
all of them what the purpose of it was, and the purpose 
was for the Union . . . that we want help . . . that we need 
someone to represent us . . . for a labor agreement . . . . 
 In addition, employee Nafziger credibly and sufficiently 
identified his card and the eight 
cards signed by coworkers.  He 
recalled that Union Representative Pozza had said: 
 [T]he card was . . . to be signed by employees so that we 
could be represented by the United Steelworkers Of America 
and if we had a certain percentage of cards signed . . . we 
could have an election . . . .
16  And, employees McFatridge and Kinard also credibly and 
sufficiently identified their own cards and the cards signed by 
nine and five co-workers, respectively.  McFatridge recalled 
telling employees that the card ﬁwas to have the Steelworkers 
represent us in bargaining.ﬂ  Kinard recalled that Union Rep-
resentative Pozza had explained the ﬁpurposeﬂ of the card as 
follows: 
 He [Pozza] told us that we sign a card asking the United 
Steelworkers of America to come in and represent us in the 
bargaining process with Campbell Chain . . . . 
 See also the corroborating testimony of Union Representative 
Joseph Pozza, Tr. 159. 
In addition to the above testim
ony, it is undisputed that Re-
spondent Employer, on or about 
April 19, 1994, over 3 months 
before the cards were submitted to the Board™s Regional Direc-
tor, notified the unit employees in writing (G.C. Exh. 25): 
 Don™t be misled into signing a Union card
.  By signing one 
of these cards, you are authorizing the Union to represent you 
and speak for you in all your dealings with the Company.  
Don™t let anyone tell you it™s just to get an election.  Don™t 
sign one just to get someone to leave you alone.  Don™t let 
anyone tell you it™s just to get better benefits.  A signed card 
can be used by the Union to get the right to represent you 
WITHOUT AN ELECTION
 and may, ultimately, obligate you to 
pay Union dues, fees and assessments. 
 There is one important thing yo
u should know if you are ap-
proached by someone representing the Union.  The law guar-
antees you the right to be free from harassment and interfer-
ence if you choose not to become involved or bothered by un-
ion supporters.  It also guarantees you the right to speak 
against the Union if you desire.  If anyone tries to interfere 
with your rights, please contact
 me [Director Br
indisi] or any-
one else in Management for help. [Emphasis in text.] 
 Appendix A to this decision shows that  about half of the 224 
cards were signed or  executed after April 19, 1994.  Further, 
this record does not credibly establish any attempt by the 224 
employees to revoke or withdr
aw their union designations. 
I have reviewed the record testimony pertaining to the above 
43 cards.  These 43 cards were sufficiently and credibly authen-
ticated by Leber, Reever, Shimmel, Nafziger, McFatridge, and 
Kinard as discussed above.  I find that these 43 employees exe-
cuted valid and voluntary designa
tions of the Union as their 
representative for collective bargaining, as enumerated in Ap-
pendix A, B, C, D, E, and F 
of counsel for the General Coun-
sel™s brief. 
Counsel for the General Counsel, in pages 133 to 137 of 
their brief, note that some
 108 employeesŠincluding employ-
ees Dennis Leber, Eugene Reever, Greta Shimmel, Arlie Nafzi-
ger, Lawrence McFatridge, and Stanley Kinard, whose credible 
testimony is summarized aboveŠtes
tified that they read and 
signed their own cards.  See Appendix G to counsel for the 
General Counsel™s brief, listing 
the names of these employees.  
                                                          
 16 I note that one of Nafziger™s cards, that of David Shultz, is un-
dated; however, the record shows th
at this card was received by the 
Board™s Regional Office on July 25, 1994.  See also the cards of Faye 
Beaverson, Shea Hurley, and Robert Stover, which cards I find to have 
been duly executed during the above campaign by July 25, 1994. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
    176
ployees.  Thus, for example, as the credible evidence of record 
shows, employee Jeffrey Anders
on read and signed his card.  
Employee Linda Anderson read and signed her card.  She ex-
plained: ﬁIt™s a card showing that I agree to have the Union 
represent me.ﬂ  Employee Shir
ley Bates read and signed her 
card.  She denied on cross-examination that she was told ﬁthat 
the card was for an election.ﬂ  
Employee Jeffrey Beam read and 
signed his card.  He too was asked on cross-examination: 
 Q. Were you told that the card you were given was to 
be used for the purposes of an election? 
A. No. 
 Employee Jeffrey Blouse read 
and signed his card.  He was 
asked on cross-examination: 
 Q. Did Mr. Walker explain that the card would be used 
for an election? 
A. . . . . No, he explained to me that the card was vot-
ing for the Union. 
Q. By signing the card you had voted for the Union? 
A. Yes, I did, because I read the card. 
 Employee James Buckingham read
 and signed his card.  He 
was asked on cross-examination: 
 Q. Where were you when Greta [Shimmel] gave you 
the card? 
A. I don™t remember. 
Q. . . . . Did she tell you it was for an election? 
A. No. 
Q. Did she mention election? 
A. No. 
Q. Did she threaten you in any way? 
A. No.  
 Employee Brian Crumbling identified his card as ﬁa Union 

cardﬂ signed by him ﬁto be represented by the Steelworkers 

Union.ﬂ  He denied on cross-examination being threatened, and 
further testified: 
 Q. Did he [the card solicitor] tell you that the purpose 
for signing the card was to have an election? 
A. He said it was to have 
an election but that wasn™t 
the only reason . . . . 
 Employee Larry Fake read and 
signed his card.  He explained 
that his card solicitor ﬁtold me it was for an election,ﬂ but he 
was also told that it was for union representation.  
Employee Glenn Hake read and 
signed his card.  He testified 
on cross-examination: 
 Q. And did Walker tell you that you needed to sign the 
card to bring it to a vote? 
A. Yes. 
Q. Did he tell you anything else? 
A. Just that they needed 75 percent of the people to 
bring it to a vote. 
Q. Are you sure you read it before you signed it? 
A. Yes. 
 Employee Robert Hake read an
d signed his card.  On cross-
examination, he testified: 
 Q. Did Austin Miller tell you to sign the card? 
A. No, he didn™t tell me to sign it. 
 Counsel for Respondent Employ
er then read from Robert 
Hake™s prehearing questionnaire: 
 My boss told me, Austin Miller, that this is a card to [sign] 

and told me that they would like
 to [sign] no.  But you can see 
I [sign] yes.  We need a Union.  They are getting out of hand 
in Campbell Chain.  Thank you.  Please try to help us. 
 On further cross-examination, 
Robert Hake explained that 
Miller did not give him the card although Miller ﬁtold me to 
vote no, to write no on the card, and I would make my own 
decision.ﬂ 
Employee John Heiner read and signed his card.  He testified 
on cross-examination: 
 Q. . . . Why did you sign the card? 
A. I signed the card because I wanted to learn more 
about this Union and see what they could do for us . . . .  
Q. Did you understand that by signing this card you 
would be automatically represented by the Union? 
A. Yes I did . . . . 
 Employee Cindy Hengst read and signed her card.  She too 
explained on cross-examination: 
 [W]hen I signed my card . . . I was signing for a Union . . . . 
 Likewise, employee Linda Orr r
ead and signed her card.  She 
testified on cross-examination: 
 Q. . . . . Isn™t it true that Ruth Orr told you that the pur-
pose of this card was to have an election? 
A. No, Ruth told me that the purpose of this card was 
 . . . if I wanted to sign . . . they would bargain for me . . . 
she did not say there would actually be an election . . . . 
 Allen Shirey signed his ca
rd, and explained on cross-
examination: 
 [T]his shows interest in the Union . . . we were interested . . . . 
 See also the remaining cards similarly identified in Appendix 
G of counsel for the General Counsel™s brief, supra.  I have 
reviewed the record testimony of
 the 108 card signers listed in 
Appendix G of counsel for the General Counsel™s brief, includ-
ing those cited and discussed above, and I find on this record 
that these employees also sufficiently and credibly identified 
and authenticated their cards as
 valid and voluntary designa-
tions of the Union to be their 
collective-bargaining representa-
tive. 
Counsel for the General Counsel next acknowledge, as 
shown at pages 133 to 134 and in Appendix H of their brief, 
that some ﬁ46 of the witnesses called to authenticate their cards 
testified . . . that they were told or signed their card for an elec-
tion.ﬂ17  A  fair reading of their testimony, however, does not 
establish that they were told to disregard the clear language on 
their cards designating the Union as their representative.  On 
the contrary, the 47 employees listed  in Appendix H to counsel 
for the General Counsel™s brief 
(see fn. 17, supra), by executing 
their cards, were clearly designating the Union as their collec-
tive-bargaining representative. Thus, for example, employee 
William Althoff testified that he read and signed his card.  He 
recalled that employee Kinard ga
ve him his card.  He denied 
that Kinard told him ﬁthat it was to allow for a vote in the Un-
                                                          
 17 I note that Appendix H to counsel for the General Counsel™s brief 
in fact lists 47 employee card signers
.  This one card difference is not 
material here. 
 COOPER INDUSTRIES
    177
ion election.ﬂ  He had acknowle
dged in a prehearing question-
naire:  Q. What if anything were you told concerning the pur-
pose of the card? 
A. To allow a vote for representation by USW Union. 
 He explained on cross-examination: 
 Q. Why did you fill out y
our questionnaire that way? 
A. Because that™s what this was all about.  We needed 
enough cards signed . . . for Union representation and you 
guys had the choice of whether there was a vote for it or 
not . . . . 
 Employee Rod Anderson testified that ﬁit™s a Union card I 
signed authorizing [or] giving aut
horization to try to get a Un-
ion vote . . . or have the Steelwor
kers represent us . . . .ﬂ  Em-
ployee Reever gave him his card.  Anderson testified on cross-
examination: 
 Q. And he [Reever] told you that it was for a Union 
vote, didn™t he? 
A. Well, not for a Union vot
e, but it was to make ap-
plication . . . so that we could petition the Company . . . we 
had to have enough signatures before we could petition 

them . . . . 
 Reever had told him that ﬁthey™d like to have a few moreﬂ ﬁto 

petition forﬂ a ﬁUnion vote.ﬂ  Fu
rther, Anderson explained on 
cross-examination: ﬁI signed the card to get Union representa-
tion.ﬂ Employee Constance Arnold testified that she read and 
signed her card.  She too was 
asked on cross-examination: 
 Q. And she [the card solicitor co-employee Ruth Orr] 
told you that if you had enough cards we would be able to 
vote for a Union? 
A. She didn™t tell me that, that was my understanding. 
Q. . . . .When you signed the card did you sign it to get 
a vote? 
A. I signed it to have th
e Steelworkers represent me. 
 Employee Laura Belt testified th
at coworker Linda Anderson 
gave her her union card.  Belt r
ead and signed the card.  Belt 
testified on cross-examination: 
 Q. Did she [Anderson] tell 
you it was for an election? 
A. Basically, yes. 
Q. And did you ask her if it was for representation? 
A. [Y]es. 
Q. And did she say it wasn™t for representation? 
A. Not off . . . not automatically. 
Q. She said it was to be used for an election? 
A. Basically, yes. 
 Employee Paul Blymire read and signed his card.  He ﬁsign[ed] 
up for the Union.ﬂ  He testified on cross examination: 
 Q. Do you recall being told that it was for an election? 

A. [S]omebody told me . . . they were going to try to 
have a vote on it. 
 Employee Donald Bortner read 
and signed his card.  He too 
testified on cross-examination: 
 Q. Did he [the card solicitor] tell you that the only rea-
son that you needed to sign the card [was] to get an elec-
tion? 
A. No.  He just asked me if I™d sign the Union card 
 . . . . 
Q. When you signed it, did you sign it to be repre-
sented by the Union? 
A. Yes. 
 Employee Randy Coy read and signe
d his card.  He testified on 
cross-examination: 
 Q. What did he [the card solicitor] tell you about it? 
A. . . . . [H]e just said just to see if there was enough 
interest. 
Q. To get an election? 
A. Yes. 
Q. . . . . So that was the only purpose for the card? 
A. No, he did not.  He told me to read the card and 
then decide for myself. 
 Employee Richard Elliot read and signed his card.  He had 
stated in a prehearing questionnair
e that he was ﬁtoldﬂ that the 
ﬁpurposeﬂ of the card was ﬁto obtain enough cards to hold an 
election.ﬂ  He explained on cross-examination: 
 I don™t think I was told that. . . . I just assumed that is what it 
was for. . . . I don™t think I was told anything.  I think I know 
enough about Union cards to know what they are for. . . . To 
represent me in collective barg
aining and to obtain an elec-
tion.  That is what I understood . . . . 
 Employee Randy Hengst read and 
signed his card. He also told 
his coworkers: 
 [This is a] head count for how ma
ny people were interested in 
getting a Union in here . . . . 
 Employee Scott Ilgenfritz read and signed his card.  He recalled 
on cross-examination that Union Representative Pozza had said 
that ﬁit was to register with the Union.ﬂ  He had stated on his 
prehearing questionnaire that ﬁwe 
can have the right to vote for 
a Union.ﬂ  He explained on cross-examination: 
 What I should have put [on that form] is . . . to be represented 
by the Union . . . .  The way I understood it was to be repre-
sented by the Union . . . . 
 He explained that he ﬁintend[ed
] to have the Steelworkers rep-
resent [him].ﬂ 
Employee Willeas Jimerson read and signed his card.  He 
was asked on cross-examination ﬁwhy did [he] sign it.ﬂ  He 
explained that ﬁhe wanted to he
ar more about the Unionﬂ and 
ﬁwanted to be represented by the Union.ﬂ  Employee Shirley 
Leland read and signed her card.  She testified on cross-
examination: 
 Q. Did he [the card solicito
r] tell you it was for an 
election? 
A. Yes. 
Q. Did he tell you it was for a vote? 
A. Yes. 
Q. Is that why you signed it? 
A. Yes. 
 She later explained that at the time she ﬁsigned the cardﬂ she 

wanted the ﬁSteelworkers to representﬂ her. 
Employee Daniel McMaster r
ead and signed his card.  
McMaster explained on cross-examination that he was told by 
his card solicitor: ﬁIf enough cards are signed there would be an 
election.ﬂ  Employee Ruth Orr read and signed her card.  She 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
    178
acknowledged on cross-examinati
on that a union representative 
had told her that ﬁit was just to get the voteﬂ and she told this to 
coworkers.  She was later asked: 
 Q. Did you intend to have the Steelworkers represent 
you at the time? 
A. Yes. 
Q. And do you recall what you told other employees 
who you gave cards to? 
A. All I said was we are trying to get a Union in here 
for collective bargaining for us. 
 See also the remaining cards similarly identified in Appendix 
H of counsel for the General Counsel™s brief, supra.  I have 
reviewed the record testimony of the 47 card signers listed in 
Appendix H of counsel for the General Counsel™s brief, includ-
ing those cited and discussed above, and I find on this record 
that these employees sufficiently and credibly identified and 
authenticated their cards as va
lid and voluntary designations of 
the Union to be their collective-bargaining representative. As 
demonstrated, a fair reading of their testimony, assessed in the 
context of this full record, does not
 establish that they were told 
to disregard the clear language on their cards designating the 
Union as their representative. 
Counsel for the General Counsel
 next acknowledge at pages 
134 to 137 of their brief that ﬁten
 employees stated as part of 
their testimony that they were told that the authorization card 
would only be used for an election 
or words to that effect.ﬂ  See 
Appendix I to counsel for the General Counsel™s brief.  Here, 
too, as discussed below, a fair 
reading of their testimony, as-
sessed in the context of this full record, persuades me that their 
cards are also valid and voluntary designations of the Union as 
their collective-bargaining representative.  Thus, employee Ted 
Brown read and signed his card.  On cross-examination, Brown 
testified: 
 Q. Did they tell you that your card was for the pur-
poses of an election? 
A. Yes. 
Q. Did they tell you your 
card was just to get a vote 
in? 
A. Yes. 
Q. Did they tell you that . . . if you signed the card it 
would only mean there would be a vote? 
A. No. . . .  
Q. What did they say? 
A. They said . . . my recollection . . . it was to get a 
Union to help represent th
e problems we were having. Q. And did you sign the card to be represented by the 
Union? 
A. Yes. 
 I find that Brown™s card was also a voluntary and valid designa-
tion of the Union as his collective-bargaining representative. 
Employee Donald Buckingham r
ead and signed his card.  On 
cross-examination, Buckingham testified: 
 Q. And when he [Union representative Pozza] handed 
it [the card] out [at the Union m
eeting], did he tell you that 
if you signed it it would be for an election? 
A. Yeah, they said if they got enough cards they would 
come in for an election. 
Q. Did they tell you anything else about the card? 
A. Yeah, they explained that the card was, you know, 
just for an election.  They got 200, they had to have so 
many percentage, they said, before they would come in for 
a vote. 
 Elsewhere, he testified: 
 Q. Did they use the term just for an election? 

A. I don™t remember. 
 Buckingham later acknowledged that no one at the union meet-
ing where he had received his card had told him ﬁto not pay any 
attention to the language in that card.ﬂ  I find on this full record 
that Buckingham™s card was also a voluntary and valid designa-
tion of the Union as his collective-bargaining representative. 
Employee Roger Davidson read 
and signed his card.  He was 
asked on cross-examination: ﬁD
id Jeff Anderson tell you the 
card was only for a vote.ﬂ  He responded: 
 That sounds, yeah, I think it was only for a vote, I think, I 
don™t know to tell you the truth, I don™t remember, that is al-
most what? 
 He later explained that ﬁat the time [he] signed the cardﬂ he 

ﬁintend[ed] to have the Union co
me in.ﬂ  He also reluctantly 
acknowledged that he had stated
 in his prehearing questionnaire 
that he had been told that the ﬁpurposeﬂ of the card was ﬁto get 
a Union started in the plant.ﬂ  I find on this full record that Da-

vidson™s card was also a voluntary and valid designation of the 
Union as his collective-bargaining representative. 
Employee Stacey Eckenrode re
ad and signed his card.  He 
claimed that he did not then intend to have the Union ﬁrepre-
sentﬂ him and he ﬁwas told it was for a vote.ﬂ  On cross-
examination he was repeatedly as
ked: ﬁ[Y]ou were told that it 
was only for a vote.ﬂ  He res
ponded: ﬁYesﬂ or ﬁUh hum.ﬂ  
Elsewhere, he testified: 
 My dad said it was just to give everyone a fair chance 
to vote . . . . 
He said that if more than half the people filled out the 
card then everyone has a vote.  The card didn™t mean if 
you wanted the Union or not. 
 Elsewhere, he testified: 
 Q. Do you recall who gave you the card? 

A. No, I think it was on 
my desk where I worked. 
Q. . . . . So no one told you anything when they gave 
you the card, is that correct? 
A. No . . . no one told me nothing. 
Q. The conversation you had with your father, when 
did that occur, do you recall? 
A. I asked him . . . I was fair
ly new there . . . I wasn™t 
sure what I should do and he was there like for 25 years, 
so I talked to him after I got the card, before I filled it out. 
Q. To your knowledge did your father sign a card? 
A. Yes. 
 I find on this full record that Eckenrode read and signed his 
clear and unambiguous card on July 6, 1994, authorizing the 
Union to represent him, and that this clear and unambiguous 
card language was not ﬁdeliberately and clearly canceled by a 
Union adherent with words calcu
lated to direct the signer to 
disregard and forget the language above his signature . . . .ﬂ  
See 
Advanced Mining Group
, supra.  
Employee Wilson Gonzales read
 and signed his card.  On 
cross-examination he was asked: 
ﬁDid [the card solicitor] tell 
you it was only for an election.ﬂ 
 He responded: ﬁYeah.ﬂ  Later, 
he acknowledged that ﬁat the time [he] signed the card [he] 
 COOPER INDUSTRIES
    179
want[ed] the Union to come in.ﬂ  I find on this full record that 
Gonzales™ card was also a voluntary and valid designation of 
the Union as his collective-bargaining representative. 
Employee Bruce Hohenadel read and signed his card.  On 
cross-examination H
ohenadel testified:  Q. Did he [the card solicitor
] tell you the card was for 
the purpose of having an election? 
A. Yes. 
Q. Did he tell you anything else? 
A. No, other than, well, he needed, it was just for a 
certain percentage of the people for a vote, for it to go to a 
vote. Q. Did he tell you anything else? 
A. No. 
Q. Did you understand that you were signing a card 
[for] an election? 
A. Yes. 
 Later, Hohenadel acknowledged th
at he ﬁunderstoodﬂ that he 
was ﬁsigning a card for Union representationﬂ and that his card 
solicitor did not ﬁtell [him] to disregard the language on that 
card.ﬂ  As he put it, ﬁI
 don™t believe so. . . .ﬂ  Later, he testified 
on further cross-examination: 
 Q. Didn™t he just say sign this so that we can have an 
election? 
A. I don™t know if that is 
how he put it exactly. 
Q. Words to that effect? 
A. I am not sure. 
 I find on this full record that Hohenadel™s card was also a vol-
untary and valid designation of the Union as his collective-
bargaining representative. 
Employee Stewart Leland read 
and signed his card.  He testi-
fied:  Q. Did you read the card before you signed it? 
A. I glanced at it, I didn™t
 really look at it close 
enough. Q. Did anyone tell you anything about the card before 
you signed it? 
A. No, not really. 
Q. At the time you signed it did you intend to have the 
Union represent you? 
A. It was my understanding 
it was for a call for an 
election only. 
Q. Were you told that? 
A. In so many words, yes, but not directly. 
Q. Did anyone tell you to disregard the language on 
that card? 
A. No sir. 
 Leland is currently a supervisor.  
And, on this full record, I find 
that Leland also read and si
gned his clear and unambiguous 
card on April 20, 1994, authorizing the Union to represent him 
and that this clear and unambiguous card language was not 
ﬁdeliberately and clearly canceled by a Union adherent with 
words calculated to direct the signer to disregard and forget the 
language above his signature . . . .ﬂ  Ibid. 
Employee Dale Stambaugh read
 and signed his card.  On 
cross-examination he testified: 
 Q. And he [the card solicitor] told you it was for an 
election, didn™t he? 
A. Yes. 
Q. Did he tell you anything else besides that? 
A. Absolutely not.  No more than he said, it is just 
showing, you know, if the Union comes in, they either 
come in or they don™t, whatever the vote shows. 
 He too had not been told ﬁto disregard the language on that 

card.ﬂ  And, on this full record, 
I find that Stambaugh also read 
and signed his clear and unamb
iguous card authorizing the 
Union to represent him and th
at this clear and unambiguous 
card language was not ﬁdeliberately and clearly canceled by a 
Union adherent with words calcu
lated to direct the signer to 
disregard and forget the language above his signature . . . .ﬂ  
Ibid. Employee Collen Wambaugh read and signed his card on 
May 5, 1994.  He testified on cross-examination: 
 Q. Did anyone tell you what the card was for? 

A. Roundabout, and rumors, 
like people talking to-
gether, I mean, if I was inte
rested, I wanted to find out 
more information about it, that
 is the only way to do it, get 
on a mailing list, go to meetings and see what they had to 
say. 
Q. Did you sign the card because you wanted to be a 
member of the USW? 
A. No, at that point, no. 
 He later explained that he had 
ﬁheardﬂ ﬁif so many cards came 
it would have to come up as an election, be voted on.ﬂ  How-
ever, no one ﬁtold [him] not to pay any attentionﬂ to the card 
language.  Here too, on this full record, I find that Wambaugh 
also read and signed his clea
r and unambiguous card authoriz-
ing the Union to represent him and that this clear and unambi-
guous card language was not ﬁdelib
erately and clearly canceled 
by a Union adherent with words calculated to direct the signer 
to disregard and forget the languag
e above his signature . . . .ﬂ  
Ibid. Employee Terry Welsh read and signed his card.  On cross-
examination he testified: 
 Q. Did he [the card solicitor] tell you it was only for an 
election? 
A. Yes. 
Q. Is that why you signed it? 
A. Yes. 
 Elsewhere, he testified: 
 Q. Did you sign it intending to be represented by the 
Steelworkers? 
A. Yes. 
Q. You™ve now changed your mind? 
A. Yes. 
 I find on this full record that Welsh read and signed his card 
intending to designate the Union as his representative.  I find 
that Welsh™s card was also a voluntary and valid designation of 
the Union as his collective-bargaining representative. 
In short, with respect to the 10 cards listed in Appendix I of 
counsel for the General Counsel™s 
brief, and with respect to the 
additional 198 cards listed in Appendix A through H of counsel 
for the General Counsel™s brief, discussed above, the credible 
evidence of record amply demonstrates here that the employee 
card signers should be bound by the clear and unambiguous 
language of their cards and that the clear language of their cards 
was not ﬁdeliberately and clearly canceled by a Union adherent 
with words calculated to direct the signer to disregard and for-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
    180
get the language above his signature . . . .ﬂ  For, as stated, 
ﬁthere is nothing inconsistent
 in handing an employee a card 
that says the signer authorizes the Union to represent him and 
telling him that the card will probably be used first to get an 
election.ﬂ  Further, to the extent that some card signers, often 
on cross-examination in respons
e to leading questions, ac-
knowledged being told an ﬁelec
tionﬂ purpose of their cards, 
does not persuade me that thei
r cards were not valid and volun-
tary designations of the Union for representation purposes.  
These often vague ﬁemployee thoughts or afterthoughts as to 
why [an employee] signed a Union card and what he thought 
that card meant cannot negative
 the overt action of having 
signed the card . . . .ﬂ  And, of course, where, as here, 
 employees testify under the eye of Company officials about 
card signing events which occurred much earlier and prior to 
Company activities that constituted unfair labor practices, 
there is wisdom in requiring fa
irly strong evidence of misrep-
resentation before adjudging the signed cards invalid . . . .  
For, it is certainly conceivable that the same threats and bene-
fits which shook an employee™s original support of the union 
also altered the employee™s memory of the events that oc-
curred before the presentation of such threats and benefits 
 . . . . 
 ﬁ[T]he crucial question . . . is whether the union had the support 
of a majority of the employees in an appropriate unit at the time 
the request to bargain was made,ﬂ and the credible evidence of 
record makes it clear that was the case here.  See 
Advanced
 Mining Group, supra.   
Accordingly, I have found above that 208 of the 393 unit 
employees, a clear majority, voluntarily executed valid designa-
tions of the Union as their colle
ctive-bargaining representative 
by July 25, 1994, when the Board™s Regional Office received 
the cards.  However, for the bene
fit of reviewing authority, I 
turn to the remaining 16 cards.  At the outset, I note that 3 of 
the remaining 16 employeesŠem
ployees Vince Cl
ayton, Gary 
Lockard, and Joyce ShireyŠdid not in fact sign their cards.  
See counsel for the General Counsel™s brief, pages 142 to 143.  
Employee Clayton credibly explained that he read his card and 
filled out his card but  
 I guess I just forgot to sign it . . . . 
 Clayton, as he acknowledged, ﬁintend[ed] to have the Steel-

workers represent [him] at the time [he] filled that card out,ﬂ  
The credible testimony of employees Lockard and Shirey is to 
the same general effect.  See 
Appendix K to counsel for the 
General Counsel™s brief.  I find
 that the cards of these three 
employees were also clear an
d unambiguous designations of 
the Union as their collective-bargaining representative and their 
inadvertent failure or oversight
 to sign their names should not 
invalidate their designations for card majority computation 
purposes.  In short, they too had sufficiently indicated at the 
time that they too wanted the Union to represent them. 
Further, counsel for the Gene
ral Counsel acknowledge that 
ﬁ12 employees . . . testified they did not read their card . . . .ﬂ  
See counsel for the General Counsel™s brief, Br. 137 to 142, 
and Appendix J to their brief.  The question is whether or not 
these 12 employees also voluntar
ily designated the Union as 
their collective-bargaining representative by signing their cards.  
Thus, employee Faye Beaverson signed her card about June 
1994; she assertedly ﬁdidn™t read it
ﬂ; she did, however, fill in 
required information on the card.  She testified on cross-
examination: 
 Q. Who gave you your card . . . .? 

A. Stanley Kinard. 
Q. Did he tell you it was for an election? 
A. No, no. 
Q. Did he give you any explanation as to the purpose 
of the card? 
A. No. 
Q. He handed it to you without saying a word about it? 
A. No, but I knew about the card.  No, he didn™t say 
anything. 
Q. Did he pressure you in any way to sign the card? 
A. No, he didn™t. 
Q. Did he mislead you in any way? 
A. No, he didn™t. 
 I find on this full record that Beaverson voluntarily signed a 

clear and unambiguous card designating the Union as her col-
lective-bargaining representative, and that this clear and unam-
biguous card language was not ﬁd
eliberately and clearly can-
celed by a Union adherent with words calculated to direct the 
signer to disregard and forget the language above [her] signa-
ture . . . .ﬂ  Ibid. 
Employee Gary Brehm testifie
d that he signed his card but 
ﬁdidn™tﬂ ﬁread the card before [h
e] signed it.ﬂ  He explained: 
 Q. . . . . Did you understand the card? 
A. No.  All I heard was it was a petition for a Union, 
and I signed the card. 
Q. . . . . Do you recall who gave you the card? 
A. Curvin Wolfgang. 
Q. And what did he explain to you about the card, do 
you recall? 
A. Nothing. 
 On cross-examination he was asked if Wolfgang told him that 
ﬁit was for an election,ﬂ and he 
responded: ﬁyes.ﬂ  I find that 
Brehm voluntarily signed a clear and unambiguous card desig-
nating the Union as his collective-bargaining representative, 
and that this clear and unambiguous card language was not 
ﬁdeliberately and clearly canceled by a Union adherent with 
words calculated to direct the signer to disregard and forget the 
language above his signature . . . .ﬂ  Ibid. 
Employee Denise Caswell testif
ied that she signed her card, 
but she did not ﬁread the card before [she] signed it.ﬂ  She testi-
fied:  Q. Did you understand the card? 
A. I understand it.  I worked for a Union before. 
 I find that Caswell voluntarily
 signed a clear and unambiguous 
card designating the Union as her collective-bargaining repre-
sentative, and that this clear and unambiguous card language 
was not ﬁdeliberately and clearly canceled by a Union adherent 
with words calculated to direct the signer to disregard and for-
get the language above [her] 
signature . . . .ﬂ  Ibid. 
Employee Annette Dowling testified that she signed her 
card, but she too did not ﬁread the card before [she] signed it.ﬂ  
She explained: 
 Q. Did you intend for the Steelworkers to represent 
you at the time you signed the card? 
A. Yes. 
  COOPER INDUSTRIES
    181
On cross-examination she acknowledged that her card solicitor, 
Ruth Orr, told her ﬁthe card was to get an electionﬂ and ﬁif she 
signed the card there would be 
a vote.ﬂ  I find that Dowling 
also voluntarily signed a clea
r and unambiguous card designat-
ing the Union as her collective-bargaining representative, and 
that this clear and unambiguous
 card language was not ﬁdelib-
erately and clearly canceled by a Union adherent with words 
calculated to direct the signer to disregard and forget the lan-
guage above [her] signature . . . .ﬂ  Ibid. 
Employee David Force testified 
that he signed his card.  He 
explained:  I didn™t read it, but I went to a lot of meetings, so I knew what 
it was all about . . . this card was for the Union to represent us 
. . . . 
 On cross-examination he acknowledged that his card solicitor 

ﬁprobably saidﬂ ﬁhow [they need
ed] a certain percentage to 
have an election.ﬂ  He explained, ﬁthat is not why I signed the 
card.ﬂ  I find that Force voluntarily signed a clear and unambi-
guous card designating the Union as
 his collective-bargaining 
representative, and that this
 clear and unambiguous card lan-
guage was not ﬁdeliberately and clearly canceled by a Union 
adherent with words calculated to direct the signer to disregard 
and forget the language above hi
s signature . . . .ﬂ  Ibid. 
Erik Mann testified that he dated and signed his card, but 
ﬁtruthfullyﬂ did not ﬁreadﬂ it befo
re he ﬁsigned it.ﬂ  He, of 
course, did read ﬁwhat [he] was filling outﬂ on the card, and he 
ﬁknew what it was.ﬂ  He testified: 
 Q. Did you intend for the Union to represent you when 
you signed the card? 
A. At the time, yes. 
 I find that Mann also voluntarily signed a clear and unambigu-
ous card designating the Union as
 his collective-bargaining 
representative, and that this
 clear and unambiguous card lan-
guage was not ﬁdeliberately and clearly canceled by a Union 
adherent with words calculated to direct the signer to disregard 
and forget the language above hi
s signature . . . .ﬂ  Ibid. 
John Masenheimer testified that
 he dated and ﬁsignedﬂ his 
card but did not ﬁread itﬂ before he ﬁsigned it.ﬂ  He ﬁunder-
stoodﬂ that the ﬁpurposeﬂ of the card was ﬁto vote to get a Un-
ion in.ﬂ  However, he ﬁintend[ed] for the Union to representﬂ 
him when he ﬁsignedﬂ it.  On 
cross-examination he was asked 
if his card solicitor had told him that ﬁit was for an election,ﬂ 
and he responded: ﬁYeah.ﬂ  I find on this full record that 
Masenheimer also voluntarily 
signed a clear and unambiguous 
card designating the Union as his collective-bargaining repre-

sentative, and that this clear and unambiguous card language 
was not ﬁdeliberately and clearly canceled by a Union adherent 
with words calculated to direct the signer to disregard and for-
get the language above his si
gnature . . . .ﬂ  Ibid. 
Ruthetta Ness testified that sh
e signed her card but did not 
ﬁreadﬂ it before she ﬁsignedﬂ it.  Her card solicitor did not tell 
her that ﬁit was for an electi
onﬂ and she ﬁjust assumed it was 
for the Union.ﬂ  In response to counsel for Respondent™s ques-
tion: ﬁWas it your understanding th
at it was for a Union elec-
tion,ﬂ she responded: ﬁyes.ﬂ  Elsewhere, she explained that she 
ﬁintend[ed] for the Union to representﬂ her when she ﬁsignedﬂ 
the card.  On ﬁrecrossﬂ she was asked: ﬁDid you sign the card 
so that there could be a vote to determine whether the Union 
would represent you,ﬂ and she responded: ﬁyes.ﬂ  I find on this 
full record that Ness also voluntarily signed a clear and unam-
biguous card designating the Union 
as her collective-bargaining 
representative, and that this
 clear and unambiguous card lan-
guage was not ﬁdeliberately and clearly canceled by a Union 
adherent with words calculated to direct the signer to disregard 
and forget the language above [h
er] signature . . . .ﬂ  Ibid. 
Clifford Peters identified his 
ﬁUnion cardﬂ with his signature 
and date.  He claimed that he 
did not ﬁreadﬂ it before he had 
signed it and did not ﬁunderstand the purpose of the card.ﬂ  He, 
however, had been a union member ﬁbefore,ﬂ and had attended 
union meetings with the Steelwor
kers representatives ﬁon or 
around the timeﬂ when he signed his card.  He testified: 
 Q. Do you recall what they told you? 
A. They said they wanted cards signed to have a vote. 
Q. To have a vote.  Did they say anything else? 
A. Nope. 
 He further testified that his card solicitor, Jerry Walker, told 

him ﬁto sign the card to say they 
could have a vote,ﬂ but he did 
not ﬁintendﬂ for the Union to ﬁrepresentﬂ him when he had 
ﬁsigned.ﬂ  Elsewhere, in respon
se to a question, he generally 
acknowledged that he was told that ﬁthey wouldn™t representﬂ 
him and ﬁit was only for a vote.ﬂ 
 When specifically asked, 
ﬁHow did they say that,ﬂ he responded: 
 They said the intent was to get enough cards signed so that 
they could have a vote . . . . 
 They said that the reason they wanted the cards signed was 
because they had to have a certain percent in order to have a 
vote. I find on this full record that 
Peters also voluntarily signed a 
clear and unambiguous card designating the Union as his col-
lective-bargaining representative, and that this clear and unam-
biguous card language was not ﬁd
eliberately and clearly can-
celed by a Union adherent with words calculated to direct the 
signer to disregard and forget 
the language above his signature 
. . . .ﬂ  Ibid.  After carefully scrutinizing his testimony, assessed 
in the context of this full record, I am not persuaded that he was 
told by a union adherent that ﬁthey wouldn™t representﬂ him and 
ﬁit was only for a vote.ﬂ  In short, I do not credit or find here 
that his card solicitor or solic
itors had in fact impermissibly 
misrepresented the purpose of this card. 
Richard Shindel testified that he ﬁglanced atﬂ but ﬁdidn™t 
readﬂ his union card before he ﬁsigned it.ﬂ  He recalled: ﬁI had 
asked if it was just a referral card, if you were interested in the 
Union, and I asked for the card.ﬂ  On cross-examination he 
testified: 
 Q. Was there a discussion 
before he [Curvin Wolf-
gang, the card solicitor,] gave you the card? 
A. To my recollection, it was just a referral, if you 
were interested in the Union. 
Q. Did Mr. Wolfgang tell you that the purpose of the 
card was for an election? 
A. No. 
Q. Did he tell you it was for a vote? 
A. No. 
 He had answered a prehearing questionnaire: 
 Q. What if anything were you told . . . concerning the 
purpose of the card? 
A. To see if there were e
nough people interested in a 
Union so a vote could be taken in the plant.  I was told I 
could vote yes or no, and I chose no. 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
    182
He was asked on cross-examination: 
 Q. And is that what Mr. Wolfgang said to you? 
A. I was under the impression it was just to [see] if you 
were interested in the Union. 
 Elsewhere, he acknowledged that
 when he ﬁsignedﬂ he was 
ﬁinterested in the Union.ﬂ  I find on this full record that Shindel 
also voluntarily signed a clea
r and unambiguous card designat-
ing the Union as his collective-bargaining representative, and 
that this clear and unambiguous
 card language was not ﬁdelib-
erately and clearly canceled by a Union adherent with words 
calculated to direct the signer to disregard and forget the lan-
guage above his signature . . . .ﬂ  Ibid.  He had asked for his 
card; he was ﬁinterestedﬂ in the 
Union; and he was told that it 
was ﬁto see if there were enough people interested in a Union 
so a vote could be taken in th
e plant.ﬂ  Under the circum-
stances, I do not find here that the clear purpose of this card 
was misrepresented to him. 
Timothy Wallace testified that he dated and signed his card.  
He testified: 
 Q. Did you read the card before you signed it? 
A. No.  I really didn™t go over the card.  I was a bit an-
gry at the time and I grabbed the card and signed it. 
Q. . . . .Was it your intent to have the Steelworkers rep-
resent you at that time? 
A.  No, well, I was, like again, I didn™t really want the 
Union to start with, but I was angry and I signed the card 
 . . . . 
 Later, he explained: 
 At the time I intended when I signed this for the Steelworkers 
to come in . . . but I was very angry with the Company, and 
like a wheel there was something broken with the Company 
 . . . and now they [the Company] fixed it and it is running 
rather well . . . . 
 On cross-examination he further testified that his card solicitor 
had said that the card 
 was to get basically a head count . . . then the Union would 

understand whether they could come in or not . . . . 
 I find on this full record that
 Wallace also voluntarily signed a 
clear and unambiguous card designating the Union as his col-
lective bargaining representative, and that this clear and unam-
biguous card language was not ﬁd
eliberately and clearly can-
celed by a Union adherent with words calculated to direct the 
signer to disregard and forget 
the language above his signature 
 . . . .ﬂ  Ibid.  His testimony, 
as well as the cited testimony of 
various other cosigners of 
cards, demonstrates that  
 [W]here employees testify under the eye of company officials 
about card signing events which occurred much earlier and 
prior to company activities that
 constituted unfair labor prac-
tices, there is wisdom in requiring fairly strong evidence of 
misrepresentation before adjudging the signed cards invalid. 
For, it is certainly conceivable that the same threats and bene-
fits which shook an employee™s original support of the union 
also altered the employee™s memory of the events that oc-
curred before the presentation of such threats and benefits 
 . . . . .[Ibid.] 
 Finally, with respect to this group of 12 card signers, Mary 
Wolfe testified that she dated and signed her card.  She insisted 
that she had not ﬁread the cardﬂ before she signed it.  She 
claimed that 
 the impression I had when I signed it was the card was to jus-

tify I was at the [Union] meeting. 
 She was asked: ﬁWas that told to you or was that just your im-
pression.ﬂ  She replied: 
 well that™s what I got out of the way they were saying. 
 Elsewhere, she acknowledged that
 no one ﬁactuallyﬂ said that 
to her.  She also acknowledged that she ﬁmight haveﬂ also 
ﬁsign[ed] a sign-in list when [she] went to the [Union] meet-

ing.ﬂ  In response to questi
oning by counsel for Respondent, 
she agreed that she did not then want to be ﬁrepresentedﬂ by the 
Union.  Here, too, on this full 
record, I find that this employee 
ﬁshould be bound by the clear langua
ge of what [she] sign[ed] 
and that language [was not] de
liberately and clearly canceled 
by a union adherent with words 
calculated to direct the signer 
to disregard and forget the language above [her] signature . . . .ﬂ  
Ibid.  Further, here, too, th
e ﬁemployee™s thoughts or after-
thoughts as to why [she] signed a union card and what [she] 
thought that card meant cannot negative the overt action of 
having signed the card . . . .ﬂ  For, again, as restated above,  
 where employees testify under the eye of company officials 
about card signing events which occurred much earlier and 
prior to company activities that
 constituted unfair labor prac-
tices, there is wisdom in requiring fairly strong evidence of 
misrepresentation before adjudging the signed cards invalid 
 . . . .  
 There remains for consideration the card of employee 
Tamara Wise.  She read and sign
ed her card on July 14, 1994.  
Employee Stanley Kinard gave her the card.  She felt ﬁsome-
whatﬂ ﬁpressure[d]ﬂ by Kinard ﬁwith regard to the card.ﬂ  She 
testified on cross-examination: 
 He [Kinard] . . . more or less said, well, I have a lot of family 
that works at Campbell Chain and he kept telling me that I 
was the only one in my family that didn™t sign a card . . . .  So 
I was just in a hurry to get rid of it because I didn™t want any-
one to see me sign it and I thought it was going to be kept 
confidential . . . . 
 Later, on redirect examination, she testified: 
 Q. [W]here you told that it was only for interest or was 
that your understanding? 
A. That is what Stan told me, that it was just that I was 
interested in listening to them. 
 Her testimony, assessed in the context of this full record, does 
not credibly and sufficiently show that impermissible misrepre-
sentations were made to her or
 that she was in some manner 
impermissibly pressured into si
gning her card.  She too should 
be bound by the clear and unamb
iguous language contained in 
the card. 
In sum, I find that the above 224, or, as counsel for the Gen-
eral Counsel count in their brief (Br. 145 and fn. 17, supra), 223 
cards should be counted in determ
ining majority status for pur-
poses of a remedial bargaining order.  Accordingly, a majority 
of Respondent Employer™s empl
oyees in an appropriate unit 
had designated and selected the 
Union as their representative 
for the purposes of collectiv
e bargaining; Respondent Em-
ployer™s unfair labor practices ar
e so serious and substantial in 
nature that the possibility of erasing their effects and conduct-
 COOPER INDUSTRIES
    183
ing a fair and free representatio
n election or rerun representa-
tion election by use of traditiona
l remedies is slight; and, con-
sequently, the employees™ sent
iments regarding representation 
having been expressed through union authorization cards would 
on balance be protected better by
 issuance of a bargaining order 
than by traditional remedies.
18 Counsel for Respondent Employ
er cites ﬁ225 cards offered 
by the General Counselﬂ in the appendix to his posthearing 
brief (Br. 7).  See also the chart of authorization cards appear-
ing on pages 4 through 14 of his brief.  The additional card 
cited by counsel for Respondent 
Employer is that signed by 
Kelly Brenneman on July 18, 1994.  Brenneman, called as a 
witness for Respondent Employer, testified: 
 Q. What did Mr. Walker [Jerry Walker] tell you about 
the card? 
A. What he told me was the purpose of the card was 
just to get enough signatures in for the Union to have a se-
cret election.  It did not mean that I was for or against the 
Union, and that I could change my mind when the election 
came in. 
Q. Did he make any other statements? 
A. He me [sic] on occasion, when he was waiting for 
me to sign the card, that if I did not, things could get a lit-
tle rough at work.  People woul
d not associate with me or 
talk to me. 
 Counsel for the General Counsel a
sserted that Jerry Walker ﬁis 
terminally ill . . . precluding his appearance.ﬂ  See Tr. 2654 to 
2661.  Further, counsel for the 
General Counsel apparently does 
not rely on this 225th card in their posthearing brief in comput-
ing majority status.  Neverthele
ss, for the benefit of reviewing 
authority, on this showing, I would not count this card in de-
termining majority status.  See 
Advanced Mining Group
, supra.  
Brenneman™s unrefuted testimony 
distinguishes the events at-
tending this card solicitation fr
om those of Brenneman™s co-
workers as detailed above.  Brenneman™s unrefuted testi-
monyŠalthough somewhat suspect when assessed in the con-
text of the testimony of hi
s coworkersŠsufficiently shows 
ﬁwords calculated to direct the signer to disregard and forget 
the language above his signature.ﬂ  Ibid. 
Counsel for Respondent Employer
 next argues (Br. 15 to 17) 
that ﬁnone of the authorization 
cards admitted may be counted 
in determining whether the Uni
on represented a majority of 
employees due to the explanatio
n of the purpose of the cards 
given by Union representative Joe Pozza.ﬂ  The credible evi-
dence of record detailed above do
es not support this assertion.  
Counsel for Respondent Employer next argues (Br. 18 to 19) 
that ﬁthe authorization cards 
of employees whose testimony 
differed from their questionnaire an
swers must not be counted.ﬂ  
As demonstrated above, I have 
taken into account variations 
and imperfections in employee testimony recalling events many 
months earlier; nevertheless, on 
balance, there is no justifica-
tion here for such a wooden and blanket resolution of credibil-
ity.  Again, the credible evidence of record detailed above does 
not support this assertion.  C
ounsel for Respondent Employer 
next argues (Br. 19 to 21) that the ﬁthree unsigned authorization 
cards must not be counted.ﬂ  Fo
r the reasons stated above, I 
                                                          
 18 The bargaining order should commence effective as of July 31, 
1994, since, as noted above, that was the stipulated date of the unit 
composition.  See fn. 7, supra. 
reject this contention.  The cards of these three employees were 
clear and unambiguous designations of the Union as their col-
lective-bargaining representative and their inadvertent failure or 
oversight to sign their names sh
ould not invalidate their desig-
nations for card majority computation purposes.  They too had 
sufficiently indicated at the time that they too wanted the Union 
to represent them. 
Counsel for Respondent Employer next argues (Br. 21 to 37) 
that ﬁauthorization cards solicited on grounds they would be 
used to get a vote or election must
 not be counted.ﬂ  As detailed 
above, I have examined at leng
th the cited cards, including 
those cards solicited by Ruth Orr, Jerry Walker, Dennis Leber, 
and Greta Shimmel, and, again,  the credible evidence of record 
assessed in context does not su
fficiently demonstrate an im-
permissible misrepresentation as claimed. 
Counsel for Respondent Employer next argues (Br. 37) that 
ﬁRobert Hake™s authorization card
 must not be counted due to 
supervisory interference in its 
procurement.ﬂ  As discussed 
supra, employee Robert Hake te
stified that he had read and 
signed his card.  On cross-examination, he testified: 
 Q. Did Austin Miller tell you to sign the card? 
A. No, he didn™t tell me to sign it. 
 Counsel for Respondent Employer then read from Robert Hake™s 
prehearing questionnaire: 
 My boss told me, Austin Miller, that this is a card to [sign] 

and told me that they would like
 to [sign] no.  But you can see 
I [sign] yes.  We need a Union.  They are getting out of hand 
in Campbell Chain.  Thank you.  Please try to help us. 
 On further cross-examination, 
Robert Hake explained that 
Miller did not give him the card although Miller ﬁtold me to 
vote no, to write no on the card, and I would make my own 
decision.ﬂ  The credible testimony of Hake does not support 
this assertion. 
Counsel for Respondent Employer next argues (Br. 38 to 40) 
that ﬁthree authorization cards of employees who were told to 
sign to get more information mu
st not be countedﬂ; the ﬁau-
thorization card of [an] employee
 who was told to verify meet-
ing attendance must not be counte
dﬂ; and the ﬁsix authorization 
cards signed by employees who did not read them must not be 
counted.ﬂ  As stated, I have de
alt at length with these cited 
cards and related contentions and,
 on this full record, the credi-
ble evidence of record and a fair reading of the employee testi-
mony does not support these and related contentions. 
Accordingly, I reject Respondent
 Employer™s assertion that 
ﬁGeneral Counsel has failed to 
establish that the Union repre-
sented an uncoerced majority of bargaining unit employees as 
of the critical date of July 31, 1994.ﬂ 
II. THE REPRESENTATION PROCEEDING
 FINDINGS OF FACT
 As the Regional Director™s 
Supplemental Report on Objec-
tions and Challenges shows in consolidated Case 5ŒRCŒ14076 
(G.C. Exh. 1 (u)), a secret-ballot election was conducted pursu-
ant to a stipulated
 election agreement 
on September 16, 1994; 
the unit included all production 
and maintenance employees at 
the Employer™s 
York facility;
19  there were approximately 393 
                                                          
 19 The appropriate bargaining unit, as stipulated, is: 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
    184
eligible voters; 176 votes were cast for the Union; 182 votes 
were cast against the Union; the Union challenged 23 ballots; 
and the Union filed timely objecti
ons to election conduct.  The 
Union, prior to the issuance of
 the regional director™s supple-
mental report, withdrew its challenge to the ballot of Tim Wal-
lace and a number of its objec
tions. The Union subsequently 
withdrew five additional challenges to ballots.
20  As noted, 
hearings on the remaining objecti
ons and challenges have been 
consolidated with the above unfair labor practice proceedings. 
A. The Challenged Ballots 
1. The ballots of ﬁfacilitatorsﬂ Lorna Clark, Marty Rider, Ken-
neth Grove, and Deborah or Debbie Pelen:
 Counsel for the Union argues (Br. 57 to 58) that Lorna Clark, 
Marty Rider, Kenneth Grove, an
d Deborah or Debbie Pelen are 
ﬁfacilitatorsﬂ whose ballots ﬁmust 
be excluded as supervisors.ﬂ  
Counsel for Respondent Employer 
argues (Br. App. pp. 43 to 
68) that the above ﬁhourly facilitators were not supervisorsﬂ 
and therefore the ﬁchallenges to their ballots must be re-
jected.ﬂ
21  See also counsel for Gene
ral Counsel™s brief (Br. 6 
to 19) dealing with this ﬁs
upervisoryﬂ status issue. 
As found in the consolidated 
unfair labor practice proceed-
ings, supra,   The credible evidence of record 
makes it clear that the above  
. . . ﬁfacilitatorsﬂ were ﬁsupervisorsﬂ. . . [The] ﬁfacilitatorsﬂ 
worked varying hours in several departments and were thus 
not confined to one specific shift because of their broad re-
sponsibilities for the Employer in connection with their 
ﬁteamﬂ duties . . . received for the most part substantial pay 
raises at the time of their appointments to this position; served 
as spokespersons for Management
 telling ﬁteamﬂ members in 
effect ﬁwhat is going on in the Companyﬂ; were ﬁempowered 
to enactﬂ and thus had ﬁthe authority to make decisionsﬂ; 
showed employees how to get their jobs done; performed es-
sentially the same duties as salaried ﬁfacilitatorsﬂ who were 
admittedly ﬁsupervisorsﬂ under the Act; were regarded by the 
Employer more like ﬁshift co
ordinatorsﬂ who were admittedly 
ﬁsupervisorsﬂ under the Act; as
signed duties and lunch times 
to rank and file workers; approved employee vacation and 
sick leave requests; signed employee time cards; maintained 
                                                                                            
 All production and maintenance employees employed by Respondent 
Employer at its York, Pennsylvania
 facility, excluding all office cleri-
cal employees, professional employees, guards and supervisors as de-
fined in the Act. 
20 They are the ballots of Herb Gordon, James Grimes, Tom Harla-
cher, Joseph Kile, and Wilmer Wilson.  See counsel for the Union™s 
brief, Br. 55 to 56; and counsel fo
r Respondent Employe
r™s appendix to 
its brief, Br. 42 to 43.  The Regional Director, in his supplemental 

report, notes: ﬁThe opening, if necessary, of Wallace™s ballot is to await 
the determination of the remaining 
challenges.ﬂ  Ibid.  This deferral 
would also apply to the additional 
five challenges later withdrawn by 
the Union. 21 Counsel for Respondent Employer asserts (Br. 64): 
Cooper instituted a nontraditional method of operating its facility 
which eliminated the more traditiona
l supervisory functions and shared 
responsibility for operations and administrative functions among the 
bargaining unit employees.  Hourly facilitators were established to 
enable, coach, and encourage rank-and-
file employees to take responsi-
bility for daily operation of their wo
rk groups.  Unlike their salaried 
counterparts, all of whom had been 
traditional supervisors, they were 
not clothed with any of the indici
a of supervisory status . . . . 
employee attendance cards; issued verbal warnings to rank 
and file workers; worked out of offices; participated in plan-
ning overtime scheduling; did not ﬁpunch inﬂ like production 
and maintenance workers and wrote up their own hours of 
work for a period of time; prepared work schedules; con-
ducted and/or participated in employee performance evalua-
tions; and scheduled 
ﬁteamﬂ meetings and shut down produc-
tion machines during those meetings. 
 [H]ourly paid ﬁfacilitatorsﬂ. . . like the salaried ﬁfacilitatorsﬂ . . 

. responsibly and effectively directed the employees in the 
performance of their work, having the authority to and exer-
cising one or more of the indicia listed in Section 2(11) of the 

Act, and . . . the exercise of such authority was not of a 
ﬁmerely routineﬂ or ﬁclerical na
tureﬂ but required the exercise 
by them of ﬁindependent judgmentﬂ. . . . 
 Accordingly, for the reasons stated above, I would sustain 
the challenges to the four ballo
ts cast by the above ﬁfacilita-
tors.ﬂ22 2. The ballots of clericals Rhonda Landis and Linda Masen-
heimer Rhonda Landis and Linda Masenheimer are clericals who 
pick up production tickets once or 
twice a day, return to their 
office and transcribe this data.  These tickets are picked up 
from boxes located throughout the plant, there is no significant 
interaction with plant production 
employees, they are situated 
in an air conditioned office away from the plant floor, they 
perform a purely data processing function, they report to the 
manager of cost accounting, they do not perform unit shift 
work, and they submit handwri
tten timecards and do not punch 
in like unit production workers.  See stipulations and colloquy, 
Tr. 1517 to 1518; and the pertinent credible and essentially 
undisputed testimony of David Force, Tr. 1561 to 1570, 1590 to 
1593, 1595 to 1596, and of Jessie Eyer, Tr. 2687 to 2690.  I 
sustain the challenges to their two ballots.  They are clericals 
who do not share a sufficient community of interest with the 
unit production and maintenance employees.  See generally 
Power, Inc. v. NLRB
, 40 F.3d 409, 420
Œ421 (D.C. Cir. 1994). 
3. The ballots of Joy or Julie Ide and Donna Martin 
Joy or Julie Ide, as Jessie Eyer explained (Tr. 2684 to 2686), 
is an ﬁaccounts payable clerk,ﬂ 
ﬁshe processes or matches in-
voices with accounts payable issu
es,ﬂ she has ﬁnoﬂ ﬁcontactﬂ  
with ﬁother employees,ﬂ ﬁshe 
enters invoices into [the] com-
puter system,ﬂ and her ﬁcomputer systemﬂ ﬁis not a part of the 
same system that™s used throughout the plant by other hourly 
employees.ﬂ  She also ﬁsubmits handwritten time cardsﬂ and 
ﬁreports to Nancy Diet
zﬂ ﬁan accountant.ﬂ  S
ee also stipulations 
and colloquy, Tr. 1519 to 1522.  Donna Martin is also a clerk, 
she reports to an individual na
med ﬁMunroe,ﬂ a ﬁleadpersonﬂ at 
the separate Stonewood warehous
e, and she ﬁkeys all ware-
                                                          
 22 Alternatively, assuming that th
e ﬁhourly facilitatorsﬂŠunlike the 
ﬁsalaried facilitatorsﬂŠare not ﬁsupervisorsﬂ under the Act, I would 
still find that they should be excl
uded from the production and mainte-
nance unit for ﬁcommunity of interestﬂ reasons.  See generally 
Power,
 Inc. v. NLRB
, 40 F.3d 409, 420
Œ421 (D.C. Cir. 1994).  This record 
makes it clear that the special circumstances resulting in the creation of 
both ﬁhourlyﬂ and ﬁsalariedﬂ ﬁfacilitatorsﬂ to oversee the work of 

ﬁteamﬂ production employees, also resulted in the ﬁhourlyﬂ ﬁfacilita-
torsﬂŠlike the ﬁsalariedﬂ ﬁfacilitato
rsﬂŠnot sharing a sufficient com-
munity of interest with their 
underling production workers.  Ibid. 
 COOPER INDUSTRIES
    185
house type transactions into the computer, types bills of lading 
and contacts shipping companies re
garding [the] status of trail-
ers.ﬂ  Stanley Kinard, during his 20 or more years at the facil-
ity, has never seen either Ide or Martin ﬁon the production 
floorﬂ in the main building.  See the testimony of Stanley Ki-
nard, Tr. 1597 to 1615. The above 
testimony is essentially un-
disputed and credible.
23 I sustain the challenges to Ide™s and 
Martin™s ballots.  They too are clericals who clearly do not 
share a sufficient community of interest with the unit produc-
tion and maintenance employees.  See generally 
Power, Inc. v. 
NLRB, supra. 4. The ballots of Dave Ga
untlett and Robert Osmolinski
 Dave Gauntlett is an ﬁelectrical technician,ﬂ he reports to 
Supervisor James Diffendarfer 
who supervises unit hourly 
maintenance employees, and  he
 punches a timeclock.  See 
stipulations and colloquy, Tr. 1523 to 1524.  David Force testi-
fied that Gauntlett ﬁprograms the computers for weldersﬂ; ﬁspe-
cializes in programming or something to that effectﬂ ﬁmost of 
the timeﬂ; his job is 
not ﬁpostedﬂ; he has 
an ﬁofficeﬂ; ﬁwhen he 
programmed for the welders I [saw] him down there [on the 
production floor]ﬂ about ﬁonce a monthﬂ; and he has ﬁone of a 
kind job.ﬂ  See Tr. 1523, 1558, 1561, and 1588 to 1590.  Stan-
ley Kinard testified (Tr. 1606 to 1607) that  
 electricians do break-down work such as I do . . . [Gauntlett] 
does re-engineering of projects 
and updating drawings . . . he 
is more like an engineer . . . . Gauntlett made the electrical en-
gineering changes on the machine when needed . . . [he uses 
tools] just when tr
oubleshooting some of the major equipment 
that came in . . . . 
 Melvin Stoltzfus testified (Tr. 1818 to 1828) that Gauntlett is an 
ﬁelectrician T gradeﬂ ﬁin charge of . . . electrical design on ma-
chinery . . . some procurement . . . set up of machinery and 
technical assistanceﬂ; he engages in ﬁdesign workﬂ and ﬁdraft-
ingﬂ; he has an ﬁofficeﬂ; he ﬁcom
es out on the floor as neededﬂ; 
and he does not ﬁnormallyﬂ ﬁe
ngage in hands on work with 
machinery.ﬂ  Stoltzfus explained: 
 [When a machine doesn™t operate and there is an electrical 
problem] we [the electricians] 
work on it.  He [Gauntlett] only 
gets called in if there is a problem with the technical aspect of, 
such as the computer system or things of that nature. 
 I credit the above essentially undisputed testimony.  And, on 
balance, I am not sufficiently 
persuaded on the showing made 
that Gauntlett does not in fact share a sufficient community of 
interest with the unit production 
and maintenance employees or 
that his duties, as claimed, ﬁmir
rorﬂ those of an ﬁengineerﬂ and, 
consequently, should therefore be excluded from this unit.  See 
Union™s brief, Br. 61 to 62.  This challenge is rejected. 
Robert Osmolinski was a machin
ist technician who has since 
retired.  He too reported to a maintenance supervisor of unit 
employees.  See sti
pulation and colloquy, Tr. 1516 to 1517.  
David Force testified (Tr. 1556 to 1558, 1585 to 1587) that 
Osmolinski ﬁwas in charge of the WAFLAS [a welder], train-
ing people and tooling, ordering
 the toolingﬂ; he was the only 
person in the plant ﬁworking on 
that piece of equipmentﬂ; his 
job was ﬁnot postedﬂ; he ﬁtrain
edﬂ the WAFLAS ﬁoperatorsﬂ; 
and he had an ﬁofficeﬂ which he shared with a unit leadman 
                                                          
 23 I note that Eyer also generally claimed that Martin would have 
ﬁcontactﬂ with ﬁother hourly employees.ﬂ 
Jeffrey Beam.  Jeffrey Beam test
ified (Tr. 1830 to 1834) that, 
from his limited observations, Osmolinski worked in the ﬁof-
ficeﬂ 3 out of 4 hours and he would be there ﬁwith blueprints . . 
. talking with other employees.ﬂ  Beam recalled that Os-
molinski wore ﬁcasualﬂ shirts a
nd not ﬁT-shirts and jeansﬂ at 
the plant.  See also the testimony of Jessie Eyer, Tr. 2683 to 
2684.  I credit the above essentially undisputed testimony.  
Here, too, on balance, I am not
 sufficiently persuaded on the 
showing made that Osmolinski does not in fact share a suffi-
cient community of interest with the unit production and main-
tenance employees.  See Union™s brief, Br. 61 to 62.  This chal-
lenge is also rejected. 
5. The ballots of Bruce Snyder, Tim Lighty, and Ron Minck
 Bruce Snyder, Tim Lighty, and Ron Minck are ﬁquality 
techniciansﬂ; they are in a different branch or line of authority 
from production and maintenance workers; their position is not 
ﬁpostedﬂ and apparently require
s expertise independent of pro-
duction and maintenance seniority; there is no meaningful in-
teraction with unit employees; they have air-conditioned ﬁof-
ficesﬂ and telephones; they park in a different lot than the pro-
duction and maintenance workers; and they fill out their own 
timecards.  See stipulations and colloquy, Tr. 1509 to 1512, and 
testimony of David Force, Tr. 1528 to 1545, 1570 to 1578, 

Jeffrey Beam, Tr. 1834 to 1836, and Jessie Eyer, Tr. 2674 to 
2681.  I recognize some conflicts in the testimony of Eyer and 
the testimony of Force and Beam
, and I find the testimony of 
the latter witnesses to be more reliable here.  In any event, the 
above cited testimony, including
 that of Eyer, amply demon-
strates that Snyder, Lighty, and 
Minck as ﬁquality techniciansﬂ 
do not in fact share a sufficient community of interest with the 
unit production and maintenance employees.  See Union™s 
brief, Br. 63 to 66, and Employe
r™s brief, Br. 69 to 86.  These 
three challenges are sustained and their ballots rejected. 
6. The ballots of Chris Renner and  Lance Walter
 Chris Renner is an ﬁengineering technicianﬂ who reports to 
the ﬁsenior project engineerﬂ and submits ﬁhand written time 
cards.ﬂ  See stipulations Tr. 
1512 to 1514.  David Force testi-
fied that he ﬁdid not see Renne
r on the production floor outside 
of the yellow linesﬂ and he ﬁhea
rd [that Renner] was an engi-
neer.ﬂ  See Tr. 1555 to 1556, and 1584 to 1585.  Stanley Kinard 
testified (Tr. 1603 to 1604) that  
 Renner was in charge of updating the prints and drawings and 
making changes and new drawings for new tooling and engi-
neering . . . in an office underneath the west mezzanine . . . . 
 Jeffrey Beam testified (Tr. 1837 to 1839) that Renner wore 
ﬁcasual clothesﬂ at work and Beam saw him ﬁthree to four 
times every six months to a y
ear.ﬂ  Renner™s position was ap-
parently not ﬁposted.ﬂ  The evidence pertaining to Lance Wal-
ter is essentially similar for purposes of unit determination.  See 
Tr. 1513, 1545 to 1548, 1578 to 1581, 1594, and 1837.  Com-
pare, however, the testimony of David Bowman, Tr. 2706 to 
2709.  There is some apparent 
conflict and I find Bowman™s 
testimony more reliable in this 
respect.  In any event, there is 
no sufficient showing here in support of the Union™s contention 
that Renner and Walter do not share a sufficient community of 
interest with the production and maintenance unit employees.  I 
therefore reject these two challenges. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
    186
7. The ballots of Kit Wise and Chris Sauder
 Kit Wise is an hourly metallur
gical technician who reports to 
the manager of quality control; 
has specialized training; does 
not have any meaningful intera
ction with unit production work-
ers; has a laboratory located in an air-conditioned office away 
from the production floor; does  not wear production type 
clothing; supervises or oversees the work of laboratory techni-
cians; and holds a unique type position in charge of the of the 
metallurgical laboratory.  Compare C.P. Exh. 11, stipulation Tr. 
1514 to 1517, the testimony of David Force, Tr. 1550 to 1554, 
1581 to 1584, 1594 to 1595,
24 and the testimony of Jessie Eyer, 
Tr. 2671 to 2674, 2693 to 2696.  There are, as the record 

shows, conflicts between the testimony of Force and Eyer in 
this respect, and on this record I am persuaded that Force™s 
account is more reliable and credib
le.  I am persua
ded here that 
Kit Wise does not share a sufficient community of interest with 
unit production and maintenance workers in the performance of 
this unique position and, therefor
e, would sustain this challenge 
to the Wise ballot. 
David Bowman testified (Tr. 2707 to 2709, 2712 to 2713) 
that Chris Sauder performs the following duties: 
 Her primary duties are as production planner . . . she plans the 

purchase of certain goods that are used for product assemblies 

. . . she would also plan orders . . . . 
 Bowman explained that is ﬁwha
t drives our production processﬂ and she has ﬁminimalﬂ ﬁcontactﬂ with ﬁhourly employees.ﬂ  
She is, however, an hourly paid 
worker entitled to overtime.  
Stanley Kinard (Tr. 1610) recalle
d that Sauder was seldom seen 
on the production floor.  I am persuaded from the above credi-
ble and essentially undisputed te
stimony that Sauder also does 
not share a sufficient community of interest with the unit pro-
duction and maintenance employees 
and, therefore, would also 
sustain this challenge. 
In sum, I have sustained the Un
ion™s challenges to the ballots 
of Lorna Clark, Marty Rider, Kenneth Grove, Deborah or Deb-
bie Pelen, Rhonda Landis, Li
nda Masenheimer, Joy or Julie 
Ide, Donna Martin, Bruce Snyder
, Tim Lighty, Ron Minck, Kit 
Wise, and Chris Sauder. 
B. The Objection 
As noted, the Union timely file
d some 30 objections to elec-
tion conduct.  A number of the 
objections were later with-
drawn.  The remaining objections
 essentially track the unfair 
labor practice conduct allegations 
during the critical representa-
tion period, and have been discussed 
at length, supra.  It is clear 
that the Employer, during the critical representation period, 
engaged in serious and substant
ial unfair labor practices.  Con-
sequently, on the credible evidence of record, I find that Re-
spondent Employer thereby interfer
ed with the holding of a fair 
and free representation election.
25                                                           
 24 Force acknowledged, however, that
 Wise has ﬁresponsibilities that 
take [Wise] into the physical labﬂ a
nd ﬁother [unit] employees work in 
the physical lab . . . .ﬂ 
25 The Union (see Union™s Br. 52 to 55) also ﬁfiled an objection to 
the Excelsior list,ﬂ because of the failure to provide ﬁfull names of 
employees,ﬂ and an objection to a ﬁ24 hour captive audience speech.ﬂ  
The Union cites, inter alia, the 
supporting testimony of Union Repre-
sentative Haymen which I credit.  I 
also credit the related testimony of 
employee Leber.  The Union also cites the testimony of employee 
Shimmel which I credit.  Although I agree with these additional objec-
 CONCLUSIONS OF 
LAW 1. The challenges to the ballot
s of Lorna Clark, Marty Rider, 
Kenneth Grove, Deborah or De
bbie Pelen, Rhonda Landis, 
Linda Masenheimer, 
Joy or Julie Ide, Donna Martin, Bruce 
Snyder, Tim Lighty, Ron Minck, Kit Wise, and Chris Sauder 
are sustained for the reasons stated. 
2. The remaining challenged
 ballots will be opened and 
counted by the Regional Director and if a revised tally of the 
ballots then shows that the Union obtained the required major-
ity, certification should issue. 
 Otherwise, the election results 
are vacated and set aside because the Employer, for the reasons 
stated above, interfered with the holding of a fair and free elec-

tion. [Recommended Order omitted from publication.] 
APPENDIX A 
The following is a list of unit employees who signed or exe-
cuted union authorization cards 
on the dates indicated or by 
July 25, 1994, with pertinent exhibit and transcript references: 
 Althoff, William G.C. Exh. 
100  4/29/94  Tr. 1709 to 1712 
Anderson, Jeffrey G.C. Exh. 101  4/16/94  Tr. 748 to 755 
Anderson, Lillian G.C. Exh.
 102  5/17/94 Tr. 200 to 223 
Anderson, Linda G.C. Exh. 103  4/22/94  Tr. 1340 to 1342 

Anderson, Rod G.C. Exh. 104  7/13/94  Tr. 1318 to 1322 
Arnold, Constance G.C. Exh. 105  7/15/94 Tr. 1656 to 1659 
Bates, Glenn G.C. Exh. 106  4/19/94  Tr. 200 to 223 

Bates, Shirley G.C. Exh. 107  4/19/94  Tr. 1021 to 1023 
Beam, Jeffrey G.C. Exh. 108  4/22/94  Tr. 537 to 539, 
553 to 554 
Beaverson, Charles G.C. Exh. 109  7/12/94  Tr. 1139 to 
1146,  
Beaverson, Faye G.C. Exh. 110  (undated) Tr. 1187 to 1192 
Belt, Laura G.C. Exh. 111 5/2/94  Tr. 1202 to 1206 
Blasser, Jeffrey G.C. Exh. 112  4/16/94  Tr. 1247 to 1250 
Blouse, Jeffrey G.C. Exh. 113  4/18/94  Tr. 756 to 760 

Blymire, Paul G.C. Exh. 114  4/25/94 Tr. 1337 to 1339 
Bortner, Donald G.C. Exh. 115  5/20/94  Tr. 1689 to 1692 
Bowman, Larry G.C. Exh. 116  4/18/94  Tr. 101 to 119, 
152 to 154 
Brainer Jr., Fred G.C. Exh. 117  7/15/94 Tr. 1289 to 1293 
Brehm, Gary G.C. Exh. 118  4/18/94  Tr. 760 to 764 
Brenneman, Kelly  G.C. Exh. 119 7/18/94 Tr. 2654 to 2661 

Brigham, Michael  G.C. Exh. 120 5/11/94  Tr. 201 to 223 
Britton, Edward G.C. Exh. 121  4/20/94  Tr. 764 to 767 
Brown, Ted G.C. Exh. 122  7/14/94 Tr. 1685 to 1689 

Buckingham, 
Donald  
G.C. Exh. 123 4/16/94 Tr. 1644 to 1647 
Buckingham, 
James  
G.C. Exh. 124 4/18/94 Tr. 736 to 739 
Buckingham, 
Jenny  
G.C. Exh. 125 4/18/94 Tr. 733 to 735 
Bunch, Donald G.C. Exh. 126  4/20/94  Tr. 1315 to 1318 
Bunch, Gary G.C. Exh. 127  4/18/94  Tr. 1293 to 1296 
Caswell, Denise G.C. Exh. 
130  4/29/94  Tr. 639 to 641, 
642 to 643 
Clayton, Vincent G.C. Exh. 131  7/6/94  Tr. 1413 to 1420 
Clites, Thomas G.C. Exh. 
132  4/16/94  Tr. 1411 to 1413 
Clouser, Gregory G.C. Exh. 133  4/16/94  Tr. 768 to 770 
Coy, Randy G.C. Exh. 135  4/27/94 Tr. 378 to 379, 
415 to 417 
                                                                                            
 tions of the Union, further discussi
on and resolution of these additional 
objections is unnecessary
 and will not affect the disposition of these 
consolidated proceedings.  See also 
counsel for Respondent Employer™s 
appendix brief, Br. 87 to 93. 
 COOPER INDUSTRIES
    187
Craley, Loy G.C. Exh. 136  4/20/94  Tr. 973 to 974 
Crider, Daniel G.C. Exh. 137  4/19/94  Tr. 101 to 119, 
152 to 154 
Crouse, Bruce G.C. Exh. 138  4/18/94  Tr. 101 to 119, 
152 to 154  
Crumbling, Brian  G.C. Exh 139 4/20/94 Tr. 1024 to 1027 
Crumbling, Leah G.C. Exh. 140  4/20/94  Tr. 1028 to 1031 

Crumbling, Rod-
ney  
G.C. Exh. 141 4/20/94 Tr. 1031 to 1034 
Davidson, Roger G.C. Exh. 142 4/19/94  Tr. 1482 to 1486 
Davis, Donald G.C. Exh. 143 4/16/94  Tr. 1683 to 1685 
Dettinger, Rick G.C. Exh. 145 4/19/94  Tr. 1035 to 1037 
Dickson, Benja-

min  
G.C. Exh. 146 4/16/94 Tr. 1038 to 1044 
Dietz, William G.C. Exh. 
147 4/19/94  Tr. 1672 to 1675 
Dosch, Ronald G.C. Exh. 148 4/19/94  Tr. 1631 to 1634 
Dotts, Mabel G.C. Exh. 149 5/6/94 Tr. 1305 to 1307 

Dowling, Annette  G.C. Exh. 150 5/17/94  Tr. 1329 to 1332 
Dravk, Stephen G.C. Exh. 151 7/15/94 Tr. 1628 to 1631 
Dubbs, Paul G.C. Exh. 152 4/20/94  Tr. 1743 to 1745 

Dunlap, Jerry G.C. Exh. 153 7/15/94   Tr. 101 to 119, 
152 to 154 
Eckenrode, 

Charles  G.C. Exh. 154 4/19/94 Tr. 1139 to 
1146, 1171 to 
1176 Eckenrode, Stacey  G.C. Exh. 155 7/6/94  Tr. 1454 to 1459 

Eckenrode, Wil-
liam  
G.C. Exh. 156 4/16/94 Tr. 1045 to 1048 
Edleblute, Wayne  G.C. Exh. 157 4/16/94 Tr. 1366 to 1368 
Elliot, Richard G.C. Exh. 
158  4/20/94  Tr. 1472 to 1476 
Eshelman, Jeffrey  G.C. Exh. 159 4/16/94 Tr. 871 to 873 
Fake, Larry G.C. Exh. 160 4/22/94  Tr. 1469 to 1472 

Fetrow, Carl G.C. Exh. 161  4/19/94  Tr. 1139 to 
1146, 1171 to 
1176 Fisher, Harold G.C. Exh. 162 4/21/94  Tr. 1326 to 1329 
Fisher, John G.C. Exh. 163 4/21/94   Tr. 1323 to 1326 
Fisher, Samuel G.C. Exh. 164 7/6/94 Tr. 281 to 290, 
306 to 310 
Fisher, Sharron G.C. Exh. 165 6/25/94 Tr. 281 to 290, 
306 to 310 
Flaharty, Linda G.C. Exh. 166 4/28/94  Tr. 912 to 915 

Forbes, Beverly G.C. Exh. 167 4/20/94  Tr. 1496 to 
1497 Force, David G.C. Exh. 168 4/18/94  Tr. 1499 to 
1504 Friend Jr., Nathan-
iel  G.C. Exh. 169 4/20/94 Tr. 101 to 119, 
152 to 154 
Fuhrman, Russell  G.C. Exh. 170 4/19/94  Tr. 1746 to 1748 
Gardner, Michelle  G.C. Exh. 171 7/21/94  Tr. 691 to 701 
Gingerich, Robin  G.C. Exh. 172 4/18/94  Tr. 1206 to 1209 

Gladfelter, Paul G.C. Exh. 173  4/19/94 Tr. 1408 to 1411 
Gohn Jr., Glenn G.C. Exh. 174  4/16/94 Tr. 1401 to 1403 
Gonzalez, Wilson  G.C. Exh. 175 4/18/94  Tr. 1770 to 1773 
Goodling, Dorothy  G.C. Exh. 176 4/20/94 Tr. 662 to 663, 
673 to 675 
Gordon, Linda G.C. Exh. 177 4/25/94 Tr. 281 to 290, 
306 to 310  
Gouirand, James  G.C. Exh. 178 7/19/94  Tr. 559 to 569, 
575 to 578 
Graham, Richard  G.C. Exh. 179 4/27/94 Tr. 1648 to 1650 

Grim, Delores G.C. Exh. 180 4/18/94 Tr. 1718 to 1721 
Grim, Monica G.C. Exh. 181  4/25/94 Tr. 1721 to 1725 
Hake, David G.C. Exh. 184  4/19/94 Tr. 1426 to 1428 

Hake, Glenn G.C. Exh. 185 4/19/94  Tr. 1251 to 
1255 Hake, Robert G.C. Exh. 186 4/29/94  Tr. 1048 to 
1054 Hampton, Florine  G.C. Exh. 187 7/1/94  Tr. 691 to 701 
Hanna, Marlet G.C. Exh. 188 7/12/94  Tr. 691 to 701 
Hartzog, Jennie  G.C. Exh. 190 6/3/94  Tr. 1344 to 1347 
Heikes, Roy G.C. Exh. 191 4/19/94  Tr. 1377 to 
1381 Heiner, John G.C. Exh. 192 4/28/94  Tr. 1785 to 
1787 Heiss, Dayne G.C. Exh. 193 4/16/94  Tr. 770 to 775 

Hengst, Cindy G.C. Exh. 194 4/18/94  Tr. 1209 to 
1219 Hengst, Randy G.C. Exh. 195 4/18/94  Tr. 1797 to 
1803 Henry, Geraldine  G.C. Exh. 196 7/2/94  Tr. 1760 to 
1763 Henry, Glenn G.C. Exh. 197 4/16/94  Tr. 1804 to 
1806 Henry, Vernon G.C. Exh. 198 4/22/94  Tr. 1758 to 
1760 Hivner Jr., Wood-
row  
G.C. Exh. 199 4/18/94  Tr. 1055 to 
1057 Hoffman, Philip  G.C. Exh. 
200 4/18/94  Tr. 464 to 465, 
476 to 477 
Hohenadel, Bruce  G.C. Exh. 201 4/18/94  Tr. 1220 to 
1225 Holland, Gladys  G.C. Exh. 202 5/17/94 Tr. 1059 to 
1061 Horner, Larry G.C. Exh. 203 4/26/94  Tr. 1775 to 
1777 Hose, Charles G.C. Exh. 204 4/19/94  Tr. 1061 to 
1064 Hunter, Rodney  G.C. Exh. 205 4/16/94  Tr. 1636 to 1639 
Hurley, Shea G.C. Exh. 206  (un-
dated)  
Tr. 605 to 609, 
621 to 622 
Hursh, Garry G.C. Exh. 207 4/16/94  Tr. 1275 to 
1278 Ilgenfritz, Scott  G.C. Exh. 208 4/16/94  Tr. 1381 to 1387 

Jackson, Angela  G.C. Exh. 209 4/26/94  Tr. 1433 to 1435 
James, Annabelle  G.C. Exh. 210 4/28/94  Tr. 1286 to 1289 
Jamieson, Rebecca  G.C. E
xh. 211 5/17/94 Tr. 1308 to 1310 
Jimerson, Willeas  G.C. Exh. 212 4/19/94  Tr. 1476 to 1479 

Johnson, Terry G.C. Exh. 213 7/14/94 Tr. 559 to 569, 
575 to 578 
Johnson, William  G.C. Exh.
 214 7/16/94  Tr. 691 to 701 
Keister, Richard  G.C. Exh. 215 4/18/94  Tr. 1093 to 1095 
Kerrigan, Viola G.C. Exh. 216 7/5/94 Tr. 202 to 223 
Kessler, Randy G.C. Exh. 217 7/12/94  Tr. 691 to 701 

Kinard, Stan G.C. Exh. 218 5/16/94  Tr. 1139 to 
1146, 1171 to 
1176 King, Jeffrey G.C. Exh. 219 4/18/94  Tr. 727 to 728 
King, Lois G.C. Exh. 220 4/19/94  Tr. 1192 to 
1198 Kirkland, Frieda  G.C. Exh. 221 4/21/94  Tr. 691 to 701 
Klahold, James G.C. Exh. 222 4/18/94  Tr. 1877 to 
1879 Kline, William G.C. Exh.
 223 5/9/94  Tr. 1256 to 
1258 Laird, Todd G.C. Exh. 224 4/20/94  Tr. 691 to 701 

Lambeth, Bradley  G.C. Exh. 225 4/18/94  Tr. 1703 to 1705 
Landis, Lawrence  G.C. Exh. 226 4/19/94  Tr. 1368 to 1369 
Leader, Troy G.C. Exh. 227 4/19/94  Tr. 437 to 438 

Leber, Dennis G.C. Exh. 228 4/16/94  Tr. 102 to 119, 
152 to 154 
Lehigh, Patsy G.C. Exh. 229 4/29/94  Tr. 1270 to 
1273 Leiphart, James G.C. Exh. 230 4/30/94  Tr. 1387 to 
1392 Leland, Shirley G.C. Exh. 231 4/21/94  Tr. 1734 to 
1737 Leland, Stewart G.C. Exh. 232 4/20/94  Tr. 1738 to 
1740  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
    188
Lenker, John G.C. Exh. 233 5/4/94 Tr. 492 to 496 
Lighty, George G.C. Exh. 234 4/18/94  Tr. 941 to 942, 
953 to 955 
Livelsberger, 

Michael  G.C. Exh. 235 4/27/94  Tr. 1139 to 
1146, 1171 to 
1176 Livelsberger, 

Richard  G.C. Exh. 236 4/22/94 Tr. 1748 to 1751 
Lockard, Gary G.C. Exh. 237 4/18/94  Tr. 1782 to 
1784 Mann, Erik G.C. Exh. 238 7/19/94  Tr. 1240 to 
1243 Marc, Anthony G.C. Exh. 239 4/16/94  Tr. 1267 to 
1270 Masenheimer, 
John  G.C. Exh. 240 4/22/94 Tr. 1244 to 1247 
McCoy, Pearl G.C. Exh. 241 4/19/94  Tr. 1300 to 
1304 McFatridge, Law-
rence  G.C. Exh. 242 4/18/94 Tr. 691 to 696 
McMaster, Daniel  G.C. Exh. 243 4/20/94  Tr. 1403 to 1408 
Miller, Leon 
 G.C. Exh. 244 4/18/94  Tr. 1675 to 
1677 Mimnall, Edward  G.C. Exh. 245 4/18/94  Tr. 1398 to 1401 
Mittel, Deborah  G.C. Exh.
 246 7/6/94  Tr. 281 to 290, 
306 to 310 
Mittel, Joel G.C. Exh.
 247 4/19/94  Tr. 1663 to 
1670 Mittel, Shane G.C. Exh. 
248 4/18/94  Tr. 996 to 997 
Mittel, William G.C. E
xh. 249 7/5/94 Tr. 241 to 290 
Moore, Robert G.C. Exh. 250  4/16/94 Tr. 2079 to 2081 
Nace, Fred G.C. Exh. 
251 4/18/94  Tr. 1264 to 
1267 Nafziger Jr., Arlie  G.C. Exh. 252 4/18/94  Tr. 559 to 569, 
575 to 578 
Ness, Ruthetta G.C. Exh. 253 4/30/94  Tr. 1235 to 
1240 Oberdorff, Deb-
orah  
G.C. Exh. 255  4/22/94  Tr. 503 to 504, 
512 to 513 
Orr, Eartha G.C. Exh. 256 4/19/93  Tr. 101 to 119, 
152 to 154 
Orr, Linda G.C. Exh. 257 7/18/94  Tr. 1342 to 
1344 Orr, Ruth G.C. Exh. 258 4/22/94  Tr. 1310 to 
1315 Peters, Clifford G.C. Exh. 259 4/17/94 Tr. 1259 to 
1263 Pollack, Robert G.C. Exh. 260 4/18/94  Tr. 1740 to 
1742 Pope, John G.C. Exh. 261 4/19/94  Tr. 1479 to 
1481 Ragler, Joseph G.C. Exh. 264 5/4/94 Tr. 1443 to 1445 

Ream, Daniel G.C. Exh. 262 4/16/94  Tr. 1273 to 
1275 Reever, Eugene  G.C. Exh. 263 4/18/94  Tr. 199 to 223 

Reichard, J.A. G.C. Exh. 265 4/18/94  Tr. 101 to 119, 
152 to 154 
Reinhold, Jeffrey  G.C. Exh. 266 4/21/94  Tr. 1438 to 1440 

Rial, James G.C. Exh. 267 4/19/94  Tr. 1139 to 
1146, 1171 to 
1176 Rineholt, Eugene  G.C. Exh. 268 4/20/94  Tr. 1370 to 1372 
Roberts, Brian G.C. Exh. 269 4/18/94  Tr. 1490 to 
1492 Rouscher, Michael  G.C. Exh. 271 4/18/94 Tr. 480 to 491 

Ruppert, Dino 
 G.C. Exh. 272 4/19/94  Tr. 1420 to 
1424 Ruth, Alan G.C. Exh. 273 4/20/94  Tr. 101 to 119, 
152 to 154 
Santiago, Timothy G.C. Exh. 274 4/21/94 Tr. 1441 to 1443 
Sargen, Scott G.C. Exh. 275  7/13/94 Tr. 844 to 847, 
859 to 860 
Scheivert, Dennis  G.C. Exh. 276 4/25/94 Tr. 1639 to 1641 

Schmuck, Paula  G.C. Exh. 277 4/18/94  Tr. 1198 to 1202 
Seichrist, Ronald  G.C. Exh. 278 6/30/94  Tr. 101 to 119, 
152 to 154 
Selby, Barry G.C. Exh. 279 4/25/94 Tr. 776 to 778 
Shaw, Rick G.C. Exh. 280 4/16/94  Tr. 1332 to 1335 
Sheffer, Gerald  G.C. Exh. 281 4/16/94 Tr. 1492 to 1496 

Shenberger, Gary  G.C. Exh. 282 4/21/94  Tr. 1751 to 1754 
Shenberger, Judy  G.C. Exh. 283 4/16/94  Tr. 1725 to 1727 
Shimmel, Greta  G.C. Exh. 284 4/16/94 Tr. 281 to 290, 
306 to 310 
Shindel, Richard  G.C. Exh. 285 4/16/94  Tr. 1486 to 1490 
Shirey, Allen G.C. Exh. 286 4/17/94 Tr. 1651 to 1653 
Shirey, Joyce G.C. Exh. 287 4/21/94  Tr. 1225 to 1234 

Shoff, Harold G.C. Exh. 288 4/19/94  Tr. 559 to 569, 
575 to 578 
Shoff, Janet G.C. Exh. 289 4/19/94  Tr. 1465 to 1467 

Shoff, Paul G.C. Exh. 290 4/25/94 Tr. 691 to 701 
Shorts, Don G.C. Exh. 291 5/2/94   Tr. 691 to 701 
Shultz, David G.C. Exh. 292  (un-
dated)  
Tr. 559 to 569, 
575 to 578 
Smith, Greg G.C. Exh. 294 4/18/94  Tr. 1779 to 1782 
Snelbaker, Jay  G.C. Exh. 296 6/28/94 Tr. 202 to 223 

Snelbaker, Patricia  G.C. Exh. 297 4/22/94  Tr. 1755 to 1757 
Snell, Nevin G.C. Exh. 298  7/5/94 Tr. 1424 to 1426 
Snyder, Brian G.C. Exh. 299  4/18/94 Tr. 812 to 814 

Stambaugh, Dale  G.C. Exh. 300 5/3/94  Tr. 1373 to 1376 
Stoltzfus, Melvin  G.C. Exh. 301 4/18/94  Tr. 1787 to 1789 
Stover, Julie G.C. Exh. 302 4/19/94  Tr. 1712 to 1715 

Stover, Rick G.C. Exh. 303 4/19/94  Tr. 1715 to 1718 
Stover, Robert  G.C. Exh. 304  (un-
dated)  
Tr. 1653 to 1656 
Strickhouser, 
Robert  
G.C. Exh. 305 4/21/94  Tr. 1429 to 1432 
Strocko, Mary  G.C. Exh. 306 4/18/94  Tr. 1468 to 1469 
Swartz, Brad G.C. Exh. 307 4/19/94  Tr. 1701 to 1702 

Switzer Jr., John  G.C. Exh. 308 4/17/94  Tr. 1789 to 1792 
Taylor, Joyce G.C. Exh. 309 4/30/94  Tr. 1347 to 1350 
Taylor, Michael  G.C. Exh. 310 6/6/94  Tr. 1351 to 1354 

Tedder, Billy Joe  G.C. Exh. 311 4/18/94  Tr. 559 to 569, 
575 to 578 
Terreault, Frank  G.C. Exh. 312 7/5/94 Tr. 101 to 119, 
152 to 154 
Tice, Lee G.C. Exh. 313 4/19/94  Tr. 1634 to 1438 
Trimmer, Michael  G.C. Exh. 314 7/18/94  Tr. 1773 to 1775 

Trout, David G.C. Exh. 315 4/20/94  Tr. 559 to 569, 
575 to 578 
Vaden, Brenda G.C. Exh. 316 4/20/94  Tr. 1696 to 1699 

Vieira, Michael  G.C. Exh. 317 4/18/94  Tr. 1435 to 1438 
Wallace, Horace  G.C. Exh. 319 4/25/94  Tr. 1641 to 1644 
Wallace, Timothy  G.C. Exh. 320 4/19/94  Tr. 1297 to 1300 

Waltemyer, Har-
old  G.C. Exh. 321 4/19/94  Tr. 559 to 569, 
575 to 578 
Wambaugh, Col-

len  G.C. Exh. 322 5/5/94 Tr. 1659 to 1663 
Ward Jr., Gordon  G.C. Exh. 323 4/16/94  Tr. 1793 to 1796 
Warfel, Robert G.C. Exh. 324 4/20/94  Tr. 559 to 569, 
575 to 578 
Welsh, Terry G.C. Exh. 325  5/4/94 Tr. 1767 to 1769 
Wildasin, 
Spurgeon  
G.C. Exh. 326 4/18/94  Tr. 101 to 119, 
152 to 154 
Williams, Mary G.C. Exh. 
327 7/8/94  Tr. 1692 to 1696 
Wintermyer, Ray  G.C. Exh. 328 4/19/94  Tr. 241 to 242, 
258 to 259 
Wise, Tamara G.C. Exh. 329 7/14/94  Tr. 1459 to 1464 
Wolfe, Mary G.C. Exh. 330 4/16/94  Tr. 1678 to 1682 
Wolfgang Sr., G.C. Exh. 331 4/16/94  Tr. 1069 to 
 COOPER INDUSTRIES
    189
Curvin  1071, 1077 
Yost, Angela G.C. Exh. 332 4/16/94  Tr. 1670 to 1672 
Young, Harry G.C. Exh. 333 4/19/94  Tr. 1707 to 1709 
Young, John G.C. Exh. 334 4/16/94  Tr. 1705 to 1707 
Zarfos, Matt G.C. Exh. 335 4/19/94  Tr. 1879 to 1881 
Zeigler, Frederick  G.C. Exh. 336 4/18/94  Tr. 1392 to 1396 
 